Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 1 of 146

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 2 of 146

Subject Matter Jurisdiction Requirements
Ripeness
Abstention and Adequate State Grounds
Mootness
Political Questions
Stunna

Federal Court System

Article III, Section | provides that the “judicial power of the United States shall be vested in one
Supreme Court and in such inferior Courts as the Congress may from time to time ordain and
establish
Article III, Section 2 limits the jurisdiction of the federal courts to

o Cases, in law and equity, arising under the U.S. Constitution, federal laws, and treaties
Cases affecting ambassadors, public ministers, and consuls;
Cases of admiralty and maritime jurisdiction
Controversies to which the United State shall be a party
Controversies between two or more states
Cases between a state and citizens of another state and

o Cases between citizens of different states (diversity cases).
The 11" amendment recognizes the states and their government immunity. It applies not only to
diversity suits but to federal question cases as well
The concept of goverment immunity or sovereign immunity means that the government may not
be sued without its consent
Subdivision of a state do not have immunity from suit under the 11° amendment
Exceptions to the 11" amendment include suits against state officials for abusing their power in
enforcing an unconstitutional state law; federal suits brought by one state against another state, or
suits brought by the federal government against a state; and mist suits for injunctions
A state may consent to suit in federal court if it clearly waives its 11" amendment immunity and
does so expressly and unequivocally (or by voluntarily invoking a federal court’s jurisdiction)
Congress may abrogate a state’s immunity where the act assets that it is abrogating the state’s
immunity and Congress enacts the act under a grant of power that may abrogate the state’s
immunity.

o0ao000

Limitations on Federal Jurisdiction

Article ITT, Section limits the jurisdiction of federal courts to cases and controversies

A case or controversy is a real and substantive dispute that touches the legal relations of parties
having adverse interests and that can be resolved by a judicial decree of a conclusive character
Federal courts will not give advisory opinions (some State courts do not adhere to this rule)

The prohibition against advisory opinions does not preclude federal courts from granting
declaratory judgments

A declaratory judgment is a decision in which the court is requested to determine the legality of
proposed conduct without awarding damages or injunctive relief.

Mootness
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 3 of 146

If a controversy or matter has already been resolved, the case will be dismissed as moot. An
actual case or controversy must exist at all states of the litigation

The case will not be dismissed a smoot if the injury is capable of repetition yet evades review
meaning that it is practically impossible to adjudicate the issue before the plaintiff claims become
moot

Ripeness

Ripeness bars consideration of claims before they have fully developed. Generally, a court may
not review or grant a declaratory judgment of a state law before it is enforced or when there is no
real threat the statute will ever been enforced

Abstention

Federal courts may abstain or refuse to hear a case when there are undecided issues of state law
presented, The abstention doctrine permits the state court to resolve issues of state law, thereby
making a decision of the constitutional issue unnecessary

Federal courts may also abstain if the meaning of a state law or regulation is unclear. In this
situation, the state court might interpret the statute so as to avoid the constitutional issue

Where state criminal proceedings are pending, the federal court will abstain in a suit seeking an
injunction against state prosecution, absent a showing of bad faith harassment on the part of state
prosecutors. This principle has been extended to cases where state civil proceedings have
commenced and where civil contempt hearings have begun,

Standing

Article III requires a person litigating a federal question to show injury in fact, causation; and
redressability

An injury in fact is a direct and person injury, actual or imminent, caused by the action that she is
challenging. Where the plaintiff has not suffered any personal injury or harm, she does not have
standing

As a general rule, federal taxpayers do not have standing to challenge allegedly unconstitutional
federal expenditures,

A litigant can assert standing from an injury to a third party not be fore the court when she herself
has suffered an injury, a special relationship exists between the claimant and third party because
of the connection between the interests of the claimant and the constitutional rights of the third
party, and the third party is unable or finds it difficult to bring the suit on her own behalf.

An association has standing to assert the claims of its members, even if that association has not
suffered any injury itself if the members would otherwise have standing to sue in their own right;
the interest asserted is germane to the association’s purpose; and neither the claim asserted nor
the relief requested would require participation by the individual members in the lawsuit

Political Questions

Federal courts cannot hear cases involving political questions. Political questions are matters
assigned to another branch by the constitution or, that are incapable of a judicial answer.

The following factors are used to determine whether a political question exists: whether there is a
textually demonstrable constitutional commitment of the issue to a coordinate political
department; a lack of judicially discoverable and manageable standards for resolving the dispute;
the impossibility of deciding without an initial policy determination of a kind clearly for non-

2
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 4 of 146

judicial discretion, the impossibility of a court’s undertaking independent resolution without
expressing lack of respect due coordinate branches of government, an unusual need for
unquestioning adherence to a political decision already made, and the potential for
embarrassment from multifarious pronouncements by various departments on one question.

Supreme Court Jurisdiction

AISG

Under Article IIL, Section 2, the Supreme Court has jurisdiction “in all cases affecting
ambassadors, other public ministers and consuls and those in which a state shall be a party,”
Congress may neither enlarge nor restrict the Supreme Court’s original jurisdiction.

Article III, Section 2 provides further thal “in all other cases before mentioned, the Supreme
Court shall have appellate jurisdiction, both as to law and fact, with such exceptions, and under
such regulations as the Congress shall make ”

Under federal law, there are two methods for invoking Supreme Court appellate jurisdiction: by
appeal (where jurisdiction is mandatory); and by writ of certiorari (discretionary review where
four or more Justices vote to hear the case).

Grounds for certiorari include: the case involves a conflict between different federal courts of
appeal; the case involves a conflict between two State courts of last resort, the case involves a
conflict between the highest slate court and a federal courts of appeal; and the case is from a state
court or U.S, court of appeal and involves important, yet unresolved, issues,

Although a state court decision may involve a federal question, if the state court judgment can be
supported on an adequate and independent state ground, the Supreme Court will not take
Jurisdiction,

Congressional Power

The enabling clauses of the 13", 14%, and 15" Amendments grant Congress the power to enforce
those provisions by “appropriate legislation.”

Congress can regulate the channels of interstate commerce, instrumentalities of interstate
commerce, and activities that substantially affect interstate commerce

The 10" amendment prevents Congress from interfering with a state’s lawmaking process
Congress also may not commander the legislative processes of the several states by directly
compelling them to enact or enforce a federal regulatory program

Congress has the power to law and collect taxes, duties, imposes, and excises to pay the debts and
provide for the common defense and general welfare

A congressional act purporting to be a ‘tax’ should be upheld as a valid exercise of the taxing
power provided that it raises revenue or was intended to raise revenue

As a general rule, the modern trend is to uphold any tax as valid if it is, in fact, a revenue raising
measure

The Supreme Court has construed the General Welfare Clause as a limitation on Congress’ taxing
and spending powers and not as an independent source of congressional power. In other words,
Congress’ power to tax and spend must be exercised for the general welfare of the United States
By exercising its spending power, Congress can require states to comply with specified
conditions in order to qualify for federal funds

Congress can condition State receipt of federal funds if the spending serves the general welfare;
the conditions is unambiguous; the condition relates to the federal program; the slate is not

3
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 5 of 146

required to undertake unconstitutional action; and the amount in question is not so great as to be
considered coercive to the state’s acceptance

e Congress may declare war, raise and support armies; provide and maintain a navy; and organize
arm, discipline, and cail forth a militia

® Congress also has the power to establish military courts and tribunals. Since military courts are
not Article III courts, the accused in court-martial proceedings is not entitled to the same
procedural safeguards present in Article III courts. Rather, the accused is safeguarded by the
UCM

¢ Although Congress does not have any express constitutional power to investigate, the Necessary
and Proper Clause permits Congress to conduct investigations incident to its legislative power

e Congress’ investigative power is broad, and it may extend to any matter within a legitimate
legislative sphere

e Although the Constitution does not expressly give Congress the power of eminent domain, the
power to take property is implied in aid of the other powers granted to the federal govemment
subject to the limits imposed by the Fifth Amendment

e Congress has the power to establish uniform laws on the subject of bankruptcies throughout the
United States

e The speech and debate clause protects lawmakers and their aids against criminal or civil
proceedings for legislative acts

e Members of Congress, however, can be liable based on defamation for issuing press releases or
newsletters that injure an individual’s reputation

e The Speech and Debate Clause insulates members of Congress for acts that occur in the regular
course of the legislative process but does not bar prosecution for taking a bribe to influence
legislation

° To validly enforce the 14" and 15" amendment, Congress must show that state governments have
engaged in widespread violations of the amendment, and the legislative remedy is congruent with
and proportional to the violations

Executive Power

¢ Article II’s vesting clause confers broad authority in the President to execute the laws of the
United States

e Article II gives the president the power “with the advice and consent of the Senate” to nominate
and appoint all “ambassadors, other public ministers and consuls, judges of the Supreme Court,
and all other officers of the United States, whose appointments are not herein otherwise provided
for.”

e The president has the exclusive power to nominate high level officials such as cabinet members,
ambassadors, and heads of agencies. The Senate, however, has the power to confirm to reject the
president’s nominees for such high level appointments

e Congress can delegate the appomtment of inferior officers to the president; an Article II court; or
heads of departments

e Although the U.S. constitution is silent with respect to the removal power, it is generally agreed
that the president may remove any executive appointee without cause

e However, the president must have cause to remove executive officers having fixed terms and
officers performing judicial or quasi-judicial functions

e The president may grant reprieves and pardons for offenses against the United States except in
cases of impeachment
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 6 of 146

The president has an absolute privilege to refuse to disclose information relating to military,
diplomatic, or sensitive national security secrets

Other confidential communications between the president and her or his advisors are
presumptively privileged. The presumption is overcome when confidential communications are
subpoenaed as evidence in a criminal trial.

The President has the power to make treaties with foreign nations by and with the advice and
consent of the senate. Treaties require the consent of two-thirds of the Senate before they can be
enacted

A treaty is self-executing when it takes effect without the necessity of any further action by
Congress beyond consent or ratification

A treaty is not self-executing when it requires Congress (or state legislatures) to pass legislation
to implement its provisions — i.e. requiring a change in either federal or state law which would
enable fulfillment of treaty obligations

In accordance with the Supremacy Clause, treaties once implemented either automatically or after
congressional action, are the supreme law of the land; and the Judges of every State shall be
bound by anything thereby

Treaties take precedence over any conflicting state law regardless of whether a treaty precedes or
follows the enactment of the state law. However, when a treaty and federal statute conflict on the
issue in question, time determines the controlling authority — the last in time will prevail

Executive Agreements

The president has the power to enter into executive agreements and compacts with foreign
nations. These agreements are valid and prevail over inconsistent state law
Executive agreements need not be ratified by Congress and do not prevail over federal statutes

Appropriations Power

Where Congress by legislative act explicitly directs the president to spend appropriated money,
the president has no power te impound the authorized funds

Nature and Scope of Federal And State Powers

The 10" Amendment provides that “[t]he powers not delegated to the United States by the
Constitution, nor prohibited by it to the States, are reserved to the States respectively, or to the
people.”

While each state has a general police power, there is no federal police power. The federal
government must legislate through one of its enumerated powers, whereas the state may regulate
any health, safety, welfare, moral, or aesthetic interest through their respective police powers
The U.S. Constitution limits the state’s police powers by reserving certain enumerated powers
exclusively for the federal government, restricting both the federal and state governments from
acting in violation of U.S. Constitutional provisions; and providing under the Supremacy Clause
that if Congress enacts legislation with the intention of preempting state law, the congressional
regulation will control.

Intergovernmental Immunities

The federal government and its agencies are immune from suit by private individuals except
where they allow themselves to be sued (e.g. the Federal Tort Claims Act)
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 7 of 146

The federal government and its agencies ave immune from state taxation and state regulation.
States may nevertheless collect a non-discriminatory tax on persons who deal or contract with the
federal government

As a general rule, the Supremacy Clause implicitly prevents the states from regulating the
activities of agents or instrumentalities of the federal government if the regulation will interfere
with the government’s ability to carry out its federal functions

Congress has the power to dispose of and make all needful regulations respecting the territory and
other property belonging to the United States. Thus, federal lands are subject to the authority of
the federal government except to the extent that Congress has ceded jurisdiction to the State

The federal government or one of its agencies or instrumentalilies may sue a state without its
consent. Here, the Supreme Court has original, but not exclusive, jurisdiction

A state may be sued by a sister state without its consent, Here, the Supreme Court has original
and exclusive jurisdiction

As a general rule the 11" amendment prohibits citizens of one state from suing another state in
federal court, This rule has been extended to prohibit suits by a citizen of a state against her or his
own state. However, a state may be sued if it consents to the suit and a state officer may be sued
for injunctive relief on the theory that her or his allegedly unlawful conduct was beyond the scope
of her or his authority

A state now enjoys immunity from federal taxation if the tax is applied to either unique state
activities or essential government functions

Where a state engages in a proprietary business — one similar in nature to a business operated by a
private individual — the state may be taxed to the same extent as the private citizen

Authority Reserved for the States

The Constitution specifically prohibits any slate from making treaties with other nations;
coining money; passing a bill of attainder; enacting an ex post facto law; impairing contractual
obligations; laying any duty on imposts and exports, except where necessary for executing its
inspection laws; engaging in war, or maintaining a peacetime army

The Dormant Commerce Clause

If a state law discriminates on its face between in-state and out-of-state economic actors, the
state must show that the regulation serves a compelling state interest, and the regulation is
narowly tailored to serve that interest

If a state simply places an incidental burden on interstate commerce, the court will apply a
balancing test and the law will be upheld unless the burden imposed on interstate commerce
clearly outweighs local benefits

Congress can, however, affirmatively authorize states to legislate in areas that would violate
the dormant commerce clause and when slates act as market participants, they may
discriminate between in state and out of state businesses

Reserved State Power in Taxation

As a general rule, state taxation of interstate commerce is permissible as long as the tax does not
discriminate against or unduly burden interstate commerce

State Action Versus Private Action
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 8 of 146

In order to show a constitutional violation either by the state or federal governments, the plaintiff
must first show that there is govemment action. Constitutional rights, with two exceptions, can be
violated only government actors, not by private actors. This is the state action requirement.

The 14" and 15“ amendments, therefore, prohibit government conduct, and not private conduct
which infringes on protected individual rights

There are two tested exceptions to the state action rule. First under the public function theory,
where a private entity is carrying on activities traditionally and exclusively performed by the
government, it may be subject to constitutional proscriptions. Second, under the significant state
involvement, endorsement, or encouragement theory, where the government and private entity are
so closely related that the action by the private party fairly can be treated as action by the
govemment, constitutional proscriptions may apply.

The 13 amendment has been interpreted to permit Congress to pass legislation prohibiting
badges and incidents of involuntary servitude. The amendment is not limited by a state action
requirement. The phrase involuntary servitude can mean compelled work, the threat of force, or
the threat of legal coercion. The draft does not violate the 13" amendment.

National Power to Override State Authority

Where Congress does not intend to occupy a field completely, and state laws are not otherwise
preempted, the states may enact sumilar legislation

In some instances, greater state protection is also permitted. Thus, where Congress has legislated
to establish minimum standards, the states are free to enact more stringent standards than those
mandated by federal law

Incorporation of the Bill of Rights

Under the doctrine of selective incorporation, the free speech, free press, assembly and petition,
free exercise, establishment, search and seizure, cruel and unusual punishment, excessive fines,
confrontation, speedy and public trial, right to counsel, criminal jury trial guarantee, right to bear
arms, double jeopardy, self-incrimination, and takings clause apply to the several states.

The 14® amendment’s equal protection and due process clauses protect the rights of persons not
mnerely citizens

While a corporation is considered a person for the purposes of due process and equal protection,
corporations are not entitled to a privilege against self-incrimination

Both the 5" and 14 amendments protect against deprivations of life, liberty, and property
without due process of law. Where there is a deprivation of one’s life, liberty, or property
interests, the individual is entitled to fundamentally fair procedural safeguards

As with any other constitutional right, procedural due process is not required where there is no
state action

To determine what procedural safeguards are necessary, one should look to the private interests
that will be affected by state action; the risk of an erroneous deprivation of this interest through
the procedures used, and the probable value of additional and substitute procedures, and the
government’s interest in streamlined procedures, including the function involved and the fiscal
and administrative burdens that the additional or substitute procedural requirements would entail.
Substantive due process challenges to economic regulations are subject to rational basis scrutiny,
with the challenger having the burden of proving that a regulation lacks a rational connection to a
legitimate government interest
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 9 of 146

Strict scrutiny applies to laws burden the exercise of fundamental rights such as the right to vote;
the night to travel; the right to privacy; certain First Amendment rights; and other rights referred
to as fundamental rights

The privileges and immunities of the 14% amendment has frequently been a wrong answer on the
MBE. This is so because almost all privileges and immunities are protected by the commerce
clause, the due process clause, he equal protection clause, or Article V’s privileges and
immunities clause.

In Griswold, the Supreme Court invalidated a state law prohibiting the use of contraceptive
devices, this recognizing a right of marital privacy. The Supreme Court later expanded this right
to protect the right of single persons and minors to access certain contraceptives. However, in
Hobby Lobby, the Court found that corporations could not be required to pay for contraceptive
coverage for their female workers if they could assert a valid Free Exercise claim

Parents have a right under the 14" amendment’s due process clause to privately educate their
children outside the public school system

The right to possess obscene material in the privacy of one’s home is protected. However, the
government can severely restrict the sale, purchase, receipt, transport, and distribution of obscene
material in stores and through mail. States can also criminalize the private possession of child
pomography.

There is no right to assisted suicide under the 14" amendment’s due process clause

Both the 14™ amendment’s due process and equal protection clauses protect he fundamental right
to marry. These provisions prohibit interracial and same sex marriage bans, inter alia

The fundamental right of U.S. citizens over age 18 to vote extends to all federal, state, and local
elections, as well as to primaries.

Most government regulations of candidate ballot access, however, based on age, bona fide
residency, or filing fee payments are only subject to rational basis scrutiny

So far as congressional districts are concemed, the one person one vote rule controls. Here,
whenever the goverment attempts to establish a new congressional apportionment or
redistricting scheme, fairly exact mathematical equality between districts is required so as to not
dilute the fundamental right to vote.

Takings Clause

EPC

The 5" Amendment's just compensation clause has been incorporated against the states

Property can be taken through direct government appropriation; a regulatory taking; temporary
restrictions; or conditional permits

Any permanent physical invasion, no matter how minor, will constitute a taking. A land use
regulation is a taking if it denies an owner all reasonable, economically beneficial use of her or
his land

Cities have the power to take private property and transfer it to a private developer because of the
public benefits of the proposed development

The 5 Amendment’s due process clause includes an equal protection component

For facially neutral laws, discriminatory intent and effect must be shown to trigger heightened
scrutiny

Strict scrutiny applies to classifications based on legal alienage, national origin, and race
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 10 of 146

For redistricting challenges, when it can be shown that race was the predominant factor in
defining the borders of election districts (rather than continuity, compactness, or community
interest), the plan will be subject to strict scrutiny

While statutes that discriminate against undocumented persons are subject to rational basis
review, undocumented children have a right to free public elementary and secondary school
education

Classifications based on gender or legitimacy are subject to intermediate scrutiny

A school district may not assign individual students to schools based on race in order to achieve
‘voluntary integration’ or ‘racial balancing’ when school segregation is cased by social factors
and is not directly traceable to past or present government action

Educational institutions considering affirmative action measures based on race must ensure that
the program is narrowly tailored to achieve its goals. The institution that adopts such a program
must also show that available, workable, non-racial altematives do not suffice

To date, diversity is the only interest that is currently accepted as compelling in the affirmative
action context

Age and wealth are not suspect classifications

Privileges and Immunities

While the Privileges and Immunities Clause has limited application, the Clause does protect the
right to travel from state to state; to petition Congress for redress of grievances; to vote for
national offices; to enter public lands, to be protected while in the custody of U.S. Marshalls; and
to assembly peacefully
Corporations and undocumented persons are not protected under the Fourteenth Amendment’s
Privileges and Immunities Clause or the analogous provision under Article IV.
Article IV’s Privileges and Immunities Clause prohibits states from discriminating against
citizens who are non-residents with respect to certain rights and activities
The following have been held to be invalid forms of nonresident discrimination:
© astate statute requiring a non-resident commercial fisherman to pay a $2,500 license fee
to fish offshore, while a resident fisherman paid only a $25 license fee;
© acommuter tax applied to non-residents who entered New Hampshire to work, while
New Hampshire residents were exempt from the tax and a
© astate law requiring employers to give hiring preferences to state residents
Non-resident discrimination is more likely to be upheld if its purpose is preservation of natural,
state owned resources

Contract Clause

The Contract Clause states that “No State shall... pass any... Law impairing the Obligation of
Contracts

The Contract Clause applies only to State legislation not to State court decisions. The Clause also
does not apply to the federal government

A private contract can be modified by the legislature under its police power when it is necessary
to serve an important and legitimate public interest and the regulation is a reasonable and
narrowly tailored means of promoting that interest

Ex Post Facto Laws
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 11 of 146

Article 1, §§ 9 and 10 prohibit the federal and state governments respectively from passing
retroactive criminal laws

In general a statute retroactively alters the criminal law if it: makes criminal an act that was not a
crime when committed; prescribes a greater punishment for a crime after its commission,
decreases the amount of evidence required for conviction after the fact; or extends the statute of
limitations for a crime as to which the previously applicable statute of limitations has already
passed

Bills of Attainder

Article I §§ 9 and 10 prohibit both the federal and state governments respectively from passing
bills of attainder — a legislative act that inflicts punishment without a judicial trial on named
individuals or an easily ascertainable group for past conduct

The First Amendment

Lemon Test: the statute must have a secular purpose: the principal or primary effect or purpose
must neither advance nor inhibit religion; and the statute must not foster an excessive
govemment entanglement with religion

Anti-evolution laws prohibiting the teaching of Darwinian principles in public schools are
unconstitutional

Sunday closing laws have been upheld as consistent with the Establishment Clause as have
seclarian pray ers opening government meetings

An individual’s religious beliefs are absolutely protected. The government may not punish an
individual by denying benefits or imposing burdens based on religious belief

Public employment may not be conditioned on (aking an oath based on a religious belief

Where an individual’s conduct is motivated by her or his religious beliefs, the state may regulate
or prohibit the activity if the regulation is neutral in respect to religion and is of general
applicability

If either the state or federal governments purposely interfere with particular conduct because it is
dictated by religious beliefs, strict scrutiny applies

Under the Free Speech Clause, if the government engages in content or viewpoint based
discrimination, strict scrutiny applies

A law which regulates conduct but creates an incidental burden on speech is allowable if the
regulation furthers an important or substantial government interest that is unrelated to the
suppression of free expression; and the incidental restriction on speech is no greater than is
essential to the furtherance of that interest

The government can engage in content based discrimination when it is the speaker

A government program that provides aid on general terms does not violate the Establishment
Clause merely because religious institutions receive aid from the program — ergo property tax
exemptions that incidentally benefit religious institutions do not violate the Establishment Clause
while a government program that provides a sales tax exemption for religious magazines and
books alone does

A regulation that relates to unprotected speech is permissible. Unprotect speech includes speech
that advocates violence or unlawful action, fighting words, obscene speech, and defamatory
speech

Obscene materials disputing children is unprotected speech and may be regulated even without
satisfying the Miller test because of the State’s compelling interest in proteting minor children

10
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 12 of 146

For speech to be considered obscene it must pass the Miller test: (1) the average person, applying
contemporary community standards, would find that the work, (2) taken as a whole, appeals to
the prurient interest, the work depicts or describes, in a patently offensive way, sexual conduct
specifically defined by the applicable state law; and (3) the work taken as a whole lacks serious
literary, artistic, political, or scientific value

Constitutional restrictions apply to defamatory speech where the plaintiff is either a public
official or public figure, or where the defamatory statement involves a matter of public concern
When the plaintiff is a private person and the subject of the statement is a matter of public
concem, the plaintiff need not prove actual malice, but most prove negligence about the truth or
the falsity of the statement

When the plaintiff is a public official or public figure, the plaintiff must prove the state law
requirements of defamation plus actual malice defined as knowledge of the falsity or reckless
disregard of the truth or falsity of the statement

Commercial speech is protected by the 1* Amendment if it is not false or deceptive and does not
relate to unlawful activity.

If commercial speech satisfies these requirements, government regulation of the speech must
satisfy the following three part test: it must serve a substantial government interest; it must
directly advance the substantial government interest; and it must not be more extensive than
necessary to serve that interest

In 1* amendment public employee speech cases, first, the court will determine whether the
employee spoke as a citizen on a matter of public concern, If not, the employee has no cause of
action under the amendment based on the government employer’s reaction to the speech. If the
employee did speak on a matter of public concern, the question then becomes whether the
government employer has an adequate justification for treating the employee differently from
any other member of the general public

In weighing the public employee’s 1*t amendment rights against the public employer’s interest in
promoting public efficiency, the court will balance the following factors: whether the speech
impairs discipline by superiors; impairs harmony among co-workers; has a determinantal impact
on close working relationships; impedes the performance of the public employee’s duties;
interferes with the operation of the agency; undermines the agency mission’ is communicated to
the public or co-workers in private, conflicts with the responsibilities of the employee within the
agency; and makes use of the authority and public accountability which the employ ee’s role
entails

A three-part test is used to determine the constitutionality of time, place, or manner regulations
of speech and assembly in public places. The regulation must be content neutral as to both
subject matter and viewpoint; narrowly tailored to serve a significant (important) government
interest; and leave altemative channels of communication open

In general, an individual cannot be denied public employment based on membership in a
political organization unless the position is a high level policy-making position

An individual may be denied public employment for political association if she is an active
member of a subversive organization; she knows of the illegal aims of the organization; and she
has a specific intent to further those illegal ends

As a general rule, the government suppress or restrain speech in advance of its publication or
utterance

There is a strong presumption against the constitutional validity of any system of prior restraint
of expression

it
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 13 of 146

e There are, however, some exceptional cases where pnor restraints are allowed. Thus, a
government agency can require pre-publication review of writings related to employment of past
or present employees where such a review is necessary to protect national security or classified
military information

e Speech regulations cannot be overbroad and chill speech or void for vagueness, For it is
generally more difficult to demonstrate overbreadth im a Facial challenge rather than in an as
applied one

e The following statutes have been held to be void for vagueness under the 14"" Amendment’s Due
Process Clause

o A statute making it a crime to publicly mutilate, trample upon, deface or treat
contemptuously the flag of the United States

o A municipal vagrancy ordinance defining vagrants to include rouges and
vagabonds., lewd, wanton, and lascivious persons... [and] persons wandering or straying
around from place to place without any lawful purpose or objective; and

o A city ordinance that defining loitering as to remain in any one place with no apparent
purpose and that gave police officers absolute discretion to issue dispersal orders to
groups of two or more persons seen loitering in a public place if the officer reasonably
believed that one of them was a criminal street gang member

e Press outlets have no special right to access government information

e Under the Due Process Clauses both the State and federal governments are permitted to inquire
into the qualifications and fitness of candidates for the bar

Federal Subject Matter Jurisdiction

e Federal courts have limited subject matter jurisdiction

e By statute, Congress has granted federal district courts federal question jurisdiction

e A case arises under federal law if the federal question appears on a fair reading of a well plead
complaint

e A violation of a federal statute does not create a federal cause of action unless the statute also
provides a remedy for the violation

e A state question that involves a question of federal law may be sufficient to create federal
question jurisdiction provided that the federal law’s impact on the state question 1s substantial

e Federal court have original jurisdiction over admiralty or maritime cases

e Federal court have subject matter jurisdiction to review the state court conviction of a prisoner
through a writ of habeas corpus challenging the confinement of the prisoner on federal c
constitutional grounds

e Federal district courts have original jurisdiction over matters involving diverse litigants where the
amount in controversy exceeds $75,000

e A suil in which the amount in controversy is exactly $75,000 does not meet the diversity
jurisdiction requirement

e Anaction based on diversity will be dismissed if it appears to a legal certainty that the plaintiffs
claim does not exceed $75,000, The burden falls on the defendant to prove the amount in
controversy is not more than $75,000

e Diversity jurisdiction requires complete diversity meaning a dispute that involves citizens of
different states. There will be no diversity jurisdiction if any plaintiff and any defendant share
citizenship of the same state

e Diversity must be met only at the time the suit is filed

12
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 14 of 146

A federal court possess diversity jurisdiction over actions between citizens of different states in
the U.S.; U.S. citizens and citizens of a foreign country; or a foreign state as a plaintiff and a U.S.
citizen

A party is considered to be a citizen of her or his state of domicile. Domicile requires both
physical presence in the state and the intent fo remain in that state indefinitely

Supplemental jurisdiction allows a federal district court to hear claims over which the court
would not ordinarily have jurisdiction if those claims arise out of the same transaction or
occurrence as a claim over which the court does have subject-matter jurisdiction

Supplemental jurisdiction exists only where the federal district court already possess subject
matter jurisdiction over the original claim based on either federal question or diversity
jurisdiction.

A federal court has concurrent jurisdiction over a particular case if the case could also have been
brought in state court

A defendant has the right to remove a case from state court to federal court if the plaintiff could
have onginally brought the case in federal court

F removal is based on diversity, all of the defendants must be diverse from the plaintiff. Removal
on the basis of diversity will not be granted if any of the defendants is a citizen of the forum state
If a plaintiff’s suit is based on federal law, the defendant may have the case removed without a
showing of diversity

To remove a case, a defendant must file notice in the federal district court in the district in which
the action is currently pending: notice must be filed within 30 days of service of the initial
pleading; if a case is not removable when the initial pleading is filed and the complaint is
amended in a away that now makes the case removable, notice must be filed within 30 days of
service of the amended pleading; a case removable on the basis of diversity jurisdiction may not
be removed more than one year after the commencement of the action

In a case involving multiple defendants, all defendants who have been properly joined and served
in the case must consent to or join in removal

In a case involving multiple defendants as long as the last served defendant files a timely notice
of removal and the earlier served defendants join in or consent to that removal, the entire case
will be deemed to have been removed on time

The venue of a removed case is the district court where the state is located

If a plaintiff believes that a case was improperly removed to federal court, she or he may bring a
motion to remand the case to state court. The defendant has the burden of showing that the
removal was proper. Here, a remand motion must be filed within 30 days of the date that the
removal notice is filed

Motions to remand based on a lack of subject matter jurisdiction, however, ae not subject to any
time limits

A federal court must dismiss an action if it determines that it does not have subject matter
jurisdiction over the case. Lack of subject matter jurisdiction may not be waived by the parties

Personal Jurisdiction

Personal jurisdiction must be established separately for each defendant

For a federal court to exercise personal jurisdiction over a particular party, the personal
jurisdiction law of the state in which the federal court sits must be satisfied and the exercise of
personal jurisdiction must comport with the Due Process Clause

13
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 15 of 146

A state courl may exercise personal jurisdiction over an out of state defendant if authorized by the
state’s long arm statute

Long arm statutes place limitations on the state’s ability to establish personal jurisdiction by
setting out types of contacts that will support jurisdiction, Typically, these factors focus on
whether the defendant conducts business within the state, contracts to supplv goods and services
any where in the state, or owns, uses, or possess any real property in the state

The mere fact that state law permits personal jurisdiction over a party does not mean that a
federal court may automatically assert it because the Court must also determine whether the law
complies with the 14" Amendment’s Due Process Clause

Many states authorize personal jurisdiction to the full extent that is permissible under the 14"
Amendment, If a state does that, just analyze the law to determine whether it is constitutional or
not

A state law will be constitutional if it authorizes personal jurisdiction over a litigant based on
residency in the state, consent to jurisdiction; service, minimum contaels; or the fact that the
litigant conducts substantial business within the state. Thus, if the defendant is domiciled in the
forum state, personal jurisdiction over her or him is constitutional, If the defendant consents to
the federal court’s personal Jurisdiction over her or him, personal jurisdiction is constitutional. If
the defendant is physically present in the jurisdiction, and is served with process while present,
the court’s exercise of personal Jurisdiction over the defendant is constitutional. The defendant's
presence must be voluntary, the plaintiff cannot have coaxed the defendant into the state under
fulse pretenses. Moreover, personal jurisdiction would not be constitutional if the defendant is in
the forum state to participate in a legal proceeding

For jurisdiction to be constitutional under a minimum contacts analysis, the defendant must have
established a minimum contact with the forum state, the claim against the defendant must be
related to that contact, and the exercise of jurisdiction must not offend traditional notions of fair
play and substantial justice

For a plaintiff to establish a minimum contact, the defendant must purposefully avail itself to the
privilege of conducting activities within the forum state, A defendant who purposefully involves
herself or himself in transactions within the state receives the benefits and privileges of the state’s
laws, so it is fair that she or he be exposed to the jurisdiction of that forum state as well

If a defendant has minimum contacts with the forum state, she or he bears the burden of proving
that i would be fundamentally unfair for her or him to litigate in that state to avoid the court’s
personal jurisdiction

A federal court can constitutionally assert personal jurisdiction over a defendant if it 1s doing
substantial business in a particular state. SCOTUS has made clear that “substantial business” is a
very high bar to clear, The business must be so significant that the company, though not
incorporated or headquartered in the state, is essentially at home there

For a court to exercise specific jurisdiction over a claim, there must be a connection between the
forum and the underlying controversy ~ in essence an activity or an occurrence that takes place in
the forum state. When there is o such connection, specific jurisdiction is lacking regardless of the
extent of a defendant’s unconnected activities in the forum state. Even regularly occurring sales
of a product in a state do not justify the exercise of jurisdiction over a claim unrelated to these
sales,

In rem jurisdiction is based on the interests of a particular piece of property or thing located
with the forum state

14
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 16 of 146

In order for in rem jurisdiction to exist: there must be real or personal property of value; the

property must be located within the state where the federal district is located; the court must seize

the item and the owner of the property must have received proper notice

e Incases where the defendant is no longer domiciled in the forum state she or he is subject to in
rem jurisdiction if the cause of action is of a domestic nature and the forum state was either the
place of matrimonial domicile, the defendant abandoned the plaintiff in the forum state, or an
agreement or settlement for support was entered into in the forum state

e A federal court has quasi in rem jurisdiction in actions in which the attachment of real or personal
property is part of the relief requested, The federal court located in the state in which that
property is situated has quasi in rem jurisdiction over the property being attached

© The court may not exercise quasi in rem jurisdiction unless there are minimum contacts with the

forum state or territory

If the dispute concerns the parties’ rights in the property itself, the presence of the property in the

state will provide sufficient minimum contacts

Service of Process and Notice

A civil action in federal court is commenced by filing the complaint with the court

After the complaint is filed, the plaintiff presents a summons to the clerk for signature and seal
Service must occur within 90 days of the filing of the complaint

A summons must be served with a copy of the complaint

Service may be affected by any person who is over 18 years of age and not a party to the suit
A defendant may waive service of process, upon request of the plaintiff. A waiver allows the
plaintiff to save the costs of service

If a plaintiff fails to effect service according to the rules, the case will be dismissed for
insufficiency of service of process

A court will dismiss an action for insufficient service of process even if the defendant received
actual notice of the action by some means other service of process

e Process can be served on the defendant (whether a natural person or corporation, partnership, or
association) by following the manner prescribed by the state court in the state where the federal
suit has been filed or the state court in the state where the defendant will be served.

If the defendant is a natural person, process can be served by: personally delivering the process
to the defendant herself or himself wherever they may be; leaving process at the defendant’s
usual place of abode with a person of suitable age and discretion who resides there; or serving
the defendant’s registered agent

If the defendant is a corporation, partnership, or association, process can also be served by
delivering a copy of the summons and the complaint to an officer, a managing agent or general
agent; or any other agent authorized by appointment or by law to receive service of process
Venue dictates the judicial district where a suit can occur

The venue of an action is the federal court in which the action is filed

Venue is considered proper where a party either consents to the venue, consents to personal
jurisdiction in the venue, or waives her or his objection. by failing to raise it

e Ifan action was brought in a proper venue, a Federal court may still transfer the action to any
other district in which it might have been brought “for the convenience of the parties and
witnesses, in the interest of justice,” In such a case, the court does not dismiss the action so that
the plaintiff may refile, but instead transfers the action to the more appropriate judicial district

15
Rule 11

Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 17 of 146

Ifa case is brought in an improper venue, a federal court must dismiss the matter or transfer it to
a judicial district where venue is proper, Transfers due to improper venue are appropriate only if
the action could originally have been brought in the transferee court.

The doctrine of forum non conveniens allows a court to decline to exercise its jurisdiction and
dismiss an action if the court where the action was brought would be a seriously inconvenient
forum and an adequate alternative forum exists

Forum non conveniens only applies in federal court where the alternative forum is a court in
another country

A federal curt with diversity or supplemental jurisdiction that is presiding over a state law claim
must apply the substantive law of the stale in which the court sits

The Ene doctrine applies only where the court has diversity or supplemental jurisdiction over a
case; and the state law that would apply conflicts with the federal rule, statute, doctrine, or
procedure at issue

A pleading that states a claim for relief must contain a short and plain statement of the grounds
upon which the court’s jurisdiction rests and a statement of a claim, which, if true, would entitle
the claimant to relief. and a demand for relief

A responding party must admit or deny the allegations made against it by an opposing party. The
party must admit those allegations, or parts of the allegations, that are true, and deny the others
An answer must be filed within 21 days of service of the complaint

The 21 day period does not include the date of service, but does include weekends and holidays;
if the 21* day is on a weekend or a holiday, the answer must be filed on the next business day

A party must plead certain affirmative defenses in its answer or reply to a counterclaim (see
Table below)

Failure to raise an objection in an answer or pre-answer motion to dismiss constitutes a waiver
of these defenses with the exception of objections lo subject-matter jurisdiction, failure to state a
claim on which relief can be granted, and failure to join a party

A party may amend a pleading once as a matter of course if the amendment is filed: within 21
days of service of the original pleading; or if the pleading requires a response, within 21 days
aller service of a responsive pleading or 21 days after service of a motion to dismiss, a motion
for a more definite statement, or a motion to strike, whichever is earlier

In all other cases, a party may amend its pleading only with the opposing party’s written consent
or the court’s leave, The court must freely give leave when justice requires. The court will
consider: the length and reason for the delay, and prejudice to the opposing party as a result of
the delay

Under the doctrine of relation back, the court will treal an amendment to a pleading as through it
had been filed with the original pleading

An amendment to a pleading relates back to the date of the original pleading when the law that
provides the applicable statute of limitations allows relation back; the amendment asserts a claim
or defense that arose out of the same conduct, transaction, occurrence as the original claim; or
the amendment changes the party or the naming of the party against whom a claim is asserted if
the amendment asserts a claim or defense that arose out of the same conduct, transaction, or
occuTence as the original claim; the party to be added by the amendment received notice of the
tiling of the original claim within 90 days of service of the original complaint; and the party to be
added knew that, but for a mistake, the original claim would have been asserted against her or
him.
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 18 of 146

Every pleading, wntten motion, and other paper filed with the court must be signed by at least one
attorney of record in the lawyer’s name or by a party personally, if the party is not represented by
an attorney. The attomey or unrepresented party who presents to the court a pleading, written
motion, or other document certifies that to the best of her or his knowledge, information, and belief,
formed under inquiry reasonable under the circumstances that:
o The document is not being presented for any improper purpose
o The claims, defenses, and other legal contentions are warranted by existing law or a non-
frivolous argument for extending, modifying, or reversing existing law
o The factual contentions have evidentiary support or will likely have evidentiary support
after a reasonably opportunity for further investigation or discovery; and
o The denials of factual contentions are either warranted on the evidence or a re reasonably
based on belief or a lack of information
If the court finds that any of the above representations are untrue, it has discretion to impose
sanctions on the party or the party’s attorney. Sanctions are ordered after notice to the offending
party and an opportunity to be heard

Provisional Relief

Provisional relief is available to maintain the status quo and prevent irreparable damage or
wasting of assets during litigation or pending arbitration

Provisional relief consists of two remedies: TROS and preliminary injunctions

Both are extraordinary remedies as they are issued prior to a decision on the merits and provide
immediate or quick but short-term injunctive relief

The temporary restraining order is used in an emergency situation when the injunction must issue
before any hearing and lasts only a few days generally long enough for the parties to seek a
preliminary injunction

The preliminary injunction if granted, will last until a decision on the merits

A party seeking either a temporary restraining order or a preliminary injunction must first
establish: a substantial likelihood of success on the merits; irreparable harm will be suffered
unless the remedy sought is issued; the harm to the plaintiff if the temporary restraining order or
preliminary injunction is denied is greater than the harm to the defendant if the remedy is granted;
and the provisional remedy, if granted, will not be adverse to the public interest

A court may issue a temporary restraining order without written or oral notice to the adverse party
while a preliminary injunction may only be issued by a court on notice to the adverse party

Joinder of Parties and Third Party Practice

A party may join as many claims in a single action as the party has against an opposing party
Counterclaims can be compulsory or permissive. A compulsory counter claim is one that arises
out of the same transaction or occurrence as the original claim in the lawsuit. A failure to raise a
compulsory counterclaim waives the nght to assert the claim in the original action, or in any
other action. A permissive counter claim is any claim that a party has against an opposing party
that does not arise out of the transaction or occurrence that is the subject matter of the opposing
party’s claim

A cross claim is a claim against a party who is not an opposing party. Cross claims may be
brought by any party against any co-party, when the claim arises out of the same transaction or
occurrence as the original claim or a counter claim

17
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 19 of 146

A person who is subject to service of process and whose joinder will not deprive the court of
subject matter jurisdiction must be joined as a party if in that party’s absence, the court cannot
grant complete relief among existing parties; or the party claims an interest relating to the subject
matter of the action, and an adjudication without the party may, as a practical matter, impair or
impede that party’s ability to protect her or his interests, or leave an existing party subject to a
substantial risk of incurring double, multiple, or otherwise inconsistent obligations

If a person who is required to be joined cannot be joined for jurisdictional reasons, the court must
determine whether, in equity and good conscience, the action should proceed among the existing
parties or be dismissed

Permissive joinder is used by plaintiff's who want to jom together as multiple plaintiffs or want to
join multiple defendants

Interpleader is only appropriate where multiple claims demand the same thing or obligation —
usually a piece of property, prize, or most commonly, the proceeds of an insurance policy

After a defendant to an aclion has served her or his answer, that defendant may proceed against a
non-party who may be liable for all or part of the plaintiff's claim against ihe defendant. The
defendant becomes the third-party plaintiff

Intervention allows a non-parly to assert a right or interest in an ongoing action. If the non-party
can meet the test for intervention as a matier of right, then the court must allow the party to
intervene. A non-party may also be allowed to intervene by permission of the court

Once a court concludes that an intervention application was filed on time, the non-party must be
permitted to intervene if a federal statute confers an intervention right or a non-party is asserting
a protectable interest relating to the property or traction at issue and the non-party is so situated
that disposing of the action as a practical matter may impair or impede the party’s ability to
protect its interest and the non-party’s interests are not adequately represented by the existing
parties

If a non-party may not intervene in an action as a matter of right, the court may permit
intervention if a federal statute allows a conditional right to intervention or the non-party has a
claim or defense that shares a common question of law or fact

Pretrial Conferences and Orders

The parties are required to meet and have a discovery planning conference as soon as practical,
but at least 21 days before a scheduling order is issued

In the discovery conference the parties must discuss the nature and basis of their claims and
defenses and the possibility of settling or resolving the case, make or arrange for the mandatory
disclosures required by Rule 26(a)(1); discuss any issues about preserving discoverable
information; and develop a proposed discovery plan

A written report outlining the proposed discovery plan must then be submitted to the court within
14 days after the discovery conference

After a discovery planning conference has been held, the court may order the attomeys and any
unrepresented parties to appear for one or more pretrial conferences for the purposes of
expediting disposition of the action; establishing early and continuing control so that the case will
not be protracted because of lack of management, discourage wasteful pretrial activities; improve
the trial’s quality through more thorough preparation; and facilitate settlement

The district judge must also issue a scheduling order that limits the time to join other parties,
amend the pleadings, complete discovery, and file motions. A schedule may be modified only for
good cause and with the judge’s consent

18
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 20 of 146

The scheduling order must be issued within the earlier of 90 days after any defendant has been
served with the complaint or 60 days after any defendant has appeared

Discovery

A party is entitled to demand the discovery of any matter that is relevant to the claim or
defense of any party; not unreasonably cumulative or burdensome; and not privileged

There are mandatory disclosure obligations as well as specific discovery devices that are
designed to elicit information within the permissible scope of discovery

With limited exceptions, parties are required to disclose some information as a matter of course
upon the commencement of the litigation without waiting for a discovery request

The initial mandatory disclosures must be made within 14 days after the Rule 26 discovery
conference, A party must make these disclosures based on the information then reasonably
available

Mandatory disclosures include information about individuals likely to have discoverable
information and a copy or description of all documents that the disclosing party may use to
support it claims or defenses; the total damages claimed by the disclosing party with
supporting materials; insurance agreements; and the identity of any witness that may testify at
trial

A party must supplement a discovery response with any information that would have been
subject to the mandatory disclosure requirement. Failure to comply may lead to the exclusion
of that evidence at trial

Privileged matter is not discoverable

Many states recognize attorney client, priest-penitent, doctor-patient, spousal, and
psychotherapist-patient privileges

On notice to other parties and all affected persons, a party may move for an order compelling
disclosure or discovery

If the court where the discovery is taken orders a deponent to be sworn or to answer a question
and the deponent fails to obey, the failure may be treated as contempt of court

Most cases do not result in a full trial. Possible methods of resolving disputes without a trial
include: default judgments; settlement; pretrial motions; voluntary dismissals; and involuntary
dismissals

Pleadings must contain a short and plain statement of the claim showing that the pleader is
entitled to relief. If this requirement is not met, the party against whom the claim is alleged
may move to dismiss for failure to state a claim for which relief can be granted

When an action is dismissed based on failure to state a claim, the dismissal is with prejudice
unless the court states otherwise in its order

An entry of default must be entered on behalf of a party against whom a judgment for
affirmative relief is sought when the party has failed to plead or otherwise defend the claim and
that failure is shown by affidavit or otherwise

A default judgment can be entered by a court clerk if the plaintiff’s claim is for a fixed amount
upon the plaintitf’s request and with an affidavit showing the amount due, the clerk must enter
Judgment for that amount and costs against a defendant who has been defaulted for not
appearing

In all other cases, the party must apply to the court for a default judgment to be entered

Jury Trials

19
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 21 of 146

e Equitable actions are not triable by a jury as a matter of right. In determining whether a right to a
Jury trial exists, the court will consider whether the claim more closely resembles actions in law
or in equity and whether the remedy sought is legal or equitable in nature

® Ajury trial demand must be made within 14 days after the service of the last pleading directed to
the triable issue

e The right to a jury trial may be lose by failing to make a timely jury demand

e Lawyers may ask the court to excuse any juror for cause during voir dire. There are three
categories of challenges for cause: general disqualification (a person may lose the right to st on
any jury because of a felony conviction or some other inherent disqualification), implied bias
(potential jurors may be removed if the lawyer believes a bias may exist), and actual bias (a
willingness to use predetermined beliefs or principles to decide the case instead of deciding the
case based on facts)

e In federal court, each party may exercise three peremptory challenges to excuse jurors without
having to provide the court with a reason

e Peremptory challenges may not be used to exclude jurors on the basis of race or gender

e A jury must begin with at least six but no more than 12 members, and each juror must participate
in the verdict unless excused.

e With limited exceptions interlocutory orders — which are not final adjudications on the merits
may not be reviewed before final judgment

¢ Under the collateral order doctrine, appellate review s authorized for an interlocutory order
rendered by a trial judge that conclusively determines the disputed question; resolves an
important issue completely separate from the merits of the action; and is effectively unreviewable
on appeal from a fimal judgment

e Congress has given the federal court subject matter jurisdiction over appeals from an
interlocutory order of the trial court that grants, denies, continues, modifies, or dissolves an
injunction as well as appeals from all final decisions of the federal district courts

e Claim preclusion prevents relitigation of a claim between the same parties and those who are in
privity with them, claims arising out of the same transaction or occurrence; and claims that were
determined on the merits by a court with proper subject matter and personal jurisdiction

¢ Claim preclusion operates as an affirmative defense that is waived if it is not properly asserted. It
can also be asserted as the basis for a summary judgment motion

e Issue preclusion prevents telitigation of issues that were fully and fairly litigated and were
necessarily decided in a proceeding that reached a final judgment on the merits, Issue preclusion
may not be used against someone who was not a party to the previous action and may be used
offensively by one who was not a party fo the first action against one who was a party in the
earlier suit

e A final judgment is one that disposes of all issues as to all of the parties

e Interlocutory orders for injunctive relief are not appealable if a similar suit is pending in state
court.

e |Legal conclusions will typically be reviewed de novo while factual findings will be disturbed
only if they are clearly erroneous

e With few exceptions, appellate courts will not review etrors that are not on the record of the trial
court proceeding and that do not affect the parties’ substantial rights

Sources of Contract Law

e There are two primary sources of contract law: Article 2 of the UCC and state law

20
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 22 of 146

In deciding which source of contract Jaw applies, look to the subject matter covered by the UCC.
If the UCC does not apply, the common law will

The UCC governs the sale of goods. If the UCC applies to a contract, it preempts any contrary
common law rule

Sales are any transaction in which the seller transfers title of goods to the buyer

Goods are broadly defined under the UCC as any movable item

A contract for sale of goods may be made in any manner sufficient to show agreement including
conduct by both parties which recognizes the existence of a contract

In hybrid cases, which involve both the sale of goods and a services contract, the question arises
as to which source of contract law should apply

The majority rule is that the appropriate source is determined by the predominate purpose of the
transaction. To determine a contract’s predominate purposes, look to the contract’s language, the
nature of the supplier’s business, and the relative value of the good versus the service

Services Contract with Incidental Goods: A rendition of services with goods incidentally
involved, such as a contract with an artist to paint a portrait, would be govemed by the common
law

Sale of Goods with Incidental Services: A sale of goods with services being incidentally
involved, such as the sale and installation of a water heater, would be governed by the UCC

The UCC govems the sale of all goods, not just the sale of goods priced at $500 or more or
where the transaction involves merchants

Contracts that do not involve the sale of goods are covered by the common law of contracts
Express contractual obligations are found where the parties make oral or written “expressions” of
their commitments

Implied-in-fact contractual obligations are consensual agreements that fail to express the
agreement of the parties in its entirety

An implied in law contractual obligation arises where there is an equitable imposition of a
would-be contract. It is an equitable remedy available to prevent unjust enrichment, and arises n
situations where one party bestows a benefit on the other

An implied in law obligation is also commonly referred to as a quasi-contractual obligation or a
restitutionary obligation

Quantum meruit is a means of enforcing both implied in fact and implied in law contractual
obligations

Formation

To constitute an offer, a party’s communication must be an outward manifestation and permit
acceptance to conclude the deal

The manifestation can be oral, written, or made via conduct. Inward thoughts or subjective
intentions are inrelevant unless they are reasonably apparent to the other party

An offer must signal to the would-be offeree that the latter’s agreement will conclude the deal
The key inquiry is whether the party making the communication expressed a willingness to
commit without further assent

When a question involves a party ’s communication proposing a deal to two or more persons at
the same time, a multiple offeree issue arises

Advertisements addressed to multiple recipients are generally treated as invitations for offers
rather than offers

21
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 23 of 146

Language in the advertisement such as first come, first served or first 10 customers only
identifying the means by which the goods or services will be allocated in the event of an excess of
demand, eliminate the need for further assent from the advertiser and constitute an offer

An offer creates the power of acceptance in an eligible offeree This gives the offeree the power
{o create a contract simply by accepting the offer, When an eligible offeree exercises the power of
acceptance before that power is terminated, a legally binding contract is formed between the
parties

Lapse of Time: An offeree’s power of acceptance terminates at the time stated in the offer. If the
offer does not specify the time of termination, the power of acceptance terminates after a
reasonable time.

Face to Face Conversation Rule: An offer made by one person to another in a face to face
conversation is ordinarily deemed to remain open only until the close of the conversation

Death or Incapacity of Either Party: The supervening death or incapacity of either the offeror
or offeree will terminate the power of acceptance with respect to the offer

Revocation by Offeror. Under the rule of free revocability, the offeror is free to revoke an
outstanding offer, terminating the offeror’s power of acceptance, at any time and for any reason
so long as the revocation: occurs before acceptance and is effectively communicated There are
two methods of communicating a revocation, Direct revocation occurs where the offeror
communicates the revocation directly with the offeree. On the other hand, indirect revocation
occurs where the offeree leas of the offeror’s intention to abandon the deal from a third-party
source, This terminates the offeree’s power of acceptance where two conditions are met, First, the
offeror has taken definite action inconsistent with the intention to enter the proposed contract

And second, the offeree acquires reliable information of the offeror’s inconsistent action

Under the Second Restatement, where an offer is made by advertisement in a newspaper or other
general notification to the public or some segment thereof’, the power of acceptance is terminated
when the notice of revocation is communicated by advertisement or other general notification
equivalent Lo that used for the offer and no better means of notification is reasonably available
Rejection by the Offeree: The power of acceptance can also be terminated if the offeree refuses
to accept the offer. There are three ways that rejection can be effected: outright rejection,
rejection via a counteroffer; and rejection via non-conforming acceptance

Not all statements or questions about an offer are considered counteroffers. An offeree may test
the waters by making a mere inquiry about the offeror’s willingness to negotiate without creating
a counteroffer and terminating the power of acceptance

Under the common law mirror image rule, acceptance must mirror the terms of the offer with the
result that any variation is a treated as a counteroffer and rejection of the initial offer. The UCC,
however, rejects the mirror image rule and recognizes a binding contract despite the presence of a
nonconforming acceptance in two sets of circumstances: the shipment of nonconforming goods
and the battle of forms.

Revival of the Offer: the maker is the master of the offer. Therefore, an offeror has the power to
revive an offer that the offeree has rejected, and with it the offeree’s power of acceptance, and she
or he can also revive an offer that has lapsed by communicating this to the offeree

An offeror is free to revive an offer any time before acceptance. The offeror can revoke even
if she or he has expressly promised the offeree that she or he would hold the offer open

Offer revocation can be prevented either though the suggestion of a firm offer under the UCC ora
common law option contract

22
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 24 of 146

The most common way to secure enforcement of the subsidiary promise to keep the offer open is
by giving consideration in return

Under promissory estoppel, courts will sometimes enforce a subsidiary promise to keep an offer
open where the offeree has foreseeably and reasonably relied on the option and injustice can only
be avoided by enforcing the promise. Here, there is a special rule for construction contracts, Thus,
where a general contractor uses a particular subcontractor’s bd to formulate her own, an implied
option contract is created via promissory estoppel. This prevents the subcontractor from revoking
the bid despite the fact that the subcontractor hasn’t promised to keep the bid and the general
contractor hasn’t provided any consideration to keep the bid open

The UCC defines a merchant in terms of her or his special knowledge or skill with respect to the
practices or goods involved in a transaction. A person may be considered a merchant even if she
or he only has knowledge of the goods or the practices

An irrevocable offer under the UCC lasts for the time stated in the offer or a reasonable time if no
time is specified

Under the UCC, the shelf life of a firm offer can be no more than three months. Any firm offers
that state a time longer than three months will only be irrevocable for the first three months. The
offer would then become revocable but still enforceable

A merchant selling or buying goods can establish an irrevocable offer for longer than the three
month period set out in the UCC by creating a valid common law option contract

Offer and Acceptance Under Unilateral Contracts

An offer can require acceptance by either a promise or performance

An offer seeking a promissory acceptance ts an offer to enter into a bilateral contract. Here, a
promise is being exchanged for a promise

Under a bilateral contract, the offeree can accept the offer by making the requested promise

An offer seeking performance in return is an offer to enter into a unilateral contract. Under a
unilateral contract, the offeror is bound only when the offeree completes performance in
accordance with the terms of the offer, and the offeree is never bound to perform because she or
he has never promised to perform

Where an offer does not specify whether it must be accepted by a promise or performance, the
offeree is free to choose the means of acceptance

Revocation of the Offer in a Unilateral Contract

Under the common law, the offeror was free to revoke a unilateral offer up until the moment that
the offeree actually completed performance

The rule from the Secodn Restatement is that once the offeree begins performance, an option
contract is created and the offeror may not revoke. An offeror may revoke under the modem mule
where the offeree is engaged in mere preparations to perform rather than the beginning of
performance itself

The offeree of a unilateral contract is free to abandon the performance at any time and even to not
undertake performance at all

If an offer to enter a unilateral contract was mailed to the offeree, then the offeror may revoke the
offer even if the offeree has placed the acceptance in the mail. The mailbox rule applies only to
bilateral contracts,

Communicating Acceptance Under The Common Law

23
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 25 of 146

There are two general requirements to constitute effective acceptance: under the mirror image
tule, the acceptance must mirror the terms of the offer; and the acceptance must be communicated
to the offeror

If the offer stipulates a particular means of communicating acceptance, the offeree must utilize
those means in order to make an effective acceptance

If the offer is silent as to the means of communication, the offeree is free to use any reasonable
means of transmission

Unless the circumstances indicate otherwise, a means of transmission is reasonable if it is the
means used by the offeror, the means customarily used in similar transactions; or a means of
communication that is equivalent in expeditiousness and reliability to the means used by the
offeror

There are three instances where the requirement that acceptance be communicated to the offeror
may not apply: acceptance by silence; acceptance by performance, and acceptance by mail or
other correspondence

Generally, an offeree’s silence in response to an offer cannot constitute acceptance except in the
following three circumstances: where the otferee takes the benefit of the offeror’s services with a
reasonable opportunity to reject them and with reason to know the offeror’s intention; where the
offeror has given the offeree reason to understand that acceptance may be communicated by
silence, in which case the offeree’s silence will operate as acceptance if she or he intends as
such; and where, because of previous dealings or other circumstances, it is reasonable that the
offeree should notify the offeror is she or he does not intend to accept, in which case her or his
silence will operate as acceptance

Acceptance by Performance

The maker of an offer to enter a unilateral contract is free to make communication of acceptance
a part of the required performance.

If she or he fails to do so, acceptance is effective upon the offeree’s completion of the requested
performance whether or not the offeree notifies the offeror

Acceptance By Mail

Under the mailbox rule, acceptance by mail is effective upon dispatch so long as the acceptance is
properly posted, with the correct address and postage amount

The mailbox rules applies only to acceptances and not to any other communication between
contracting parties. Thus, offers, revocations, rejections, and counteroffers are all effective only
upon receipt by the other party

Once the offeree dispatches her or his acceptance, she or he creates a binding contract

The parties are bound even if the acceptance is lost in transmission and the offeror has no
knowledge of that acceptance

Because the mailbox mule is a default rule, the offeror is free to establish her or his own rules for
effective acceptance

In a situation where the parties simultaneously dispatch identical offers, the offers are not
effective until received, and the only effect an offer has once it is received is to create the power
of acceptance in the offeree. Accordingly, unless and until one of the parties receives and accepts
one of the offers passing in the night, there is no contract

If the offeree sends both an acceptance and a rejection to an offer via mail, the parties’ obligations
turn on which letter reaches the offeror first. If the acceptance reaches first, it is effective upon

24
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 26 of 146

receipt and a binding contract is created. If the rejection reaches first, the offeree’s power of
acceptance is terminated and the subsequently arriving acceptance becomes a counteroffer, which
the original offeror is free to accept or reject

Acceptance and the UCC

Unless the contract language or circumstances unambiguously indicate otherwise, acceptance
may be made in any manner and by any medium reasonable under the circumstances

The UCC rejects the common law mirror image rule and recognizes a binding contract despite the
presence of non-conforming acceptance in two situations: the shipment of nonconforming goods
and he so-called battle of the forms

Seller’s Shipment of Conforming and Nonconforming Goods

Under the UCC, a seller can accept a buyer’s offer to purchase goods for prompt or current
shipment in one of three ways: a promise to ship goods in conformity with the terms of the offer;
a prompt or current shipment of the goods in conformity with the terms of the offer, or the seller
can also accept the buyer’s offer by shipping non-conforming goods

In contrast to the common law approach, under which the non-conforming shipment would have
constituted a counteroffer that the buyer would have been free to accept or reject, the UCC
specifies that the shipment constitutes a valid acceptance and creates a binding contract between
the parties

Under the UCC, however, the shipment of nonconforming goods will not constitute acceptance if
the seller notifies the buyer that the shipment is offered only as an accommodation to the buyer.
Here, the shipment is a counteroffer that the buyer can accept or reject

Absent accommodation, the seller’s shipment of nonconforming goods constitutes acceptance of
the buyer’s offer under the UCC. See perfect tender rule.

The Battle of the Forms

A battle of the forms occurs when a buyer places an order and the seller’s acceptance form
contains terms which differ from the buyer’s order or are not addressed in the order at all

Because the seller’s acceptance contains terms that vary from the buyer’s offer, the seller’s
response constitutes a non-conforming acceptance

Unless acceptance is expressly made conditional on the assent to the additional or different terms,
the non-conforming acceptance will operate as an effective acceptance of the offer forming a
valid and enforceable contract

Typically the forms will be in agreement as tenms that are specific to the transaction but will vary
with regard to boilerplate or standard terms

Nonconforming Acceptance or Confirmation

Transaction Involving A Consumer: When at least one party to the transaction is not a
merchant, the additional or different terms are construed as proposals for addition to the contract
Thus, they are not part of the contract unless the offeror expressly agrees to the additional terms
Transactions Where Both Parties Are Merchants: In transactions between merchants. there is
a distinction between additional terms and different terms

A nonconforming acceptance contains additional terms when its provisions address an issue or
topic not addressed in the original offer. A nonconforming acceptance contains different terms

25
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 27 of 146

when the offer says one thing about a particular issue and the would be acceptance says
something else

Additional terms become part of the contract unless: the offer expressly limits acceptance to the
terms of the offer; the offeror objects to the additional terms within a reasonable time after
receiving notice of them; or the additional terms would materially later the contract

Under Section 2-207 terms that materially alter the contract are those that would result in surprise
or hardship if incorporated without the express awareness of the other party

Different Terms: With respect to different terms, most courts adhere to the knock rule: which
omits the offeror’s original provision and the offeree’s differing provision from the resulting
contract

Written Confirmations

A battle of forms also occurs where two or more parties agree to a contract face-to-face or via
telephone and one party then follows up with an agreement that contains terms different to the
terms contained in the original deal. Here, if at least one of the parties is a consumer, any
additional or different terms are mere proposals for addition to the contract that the receiving
party can accept or reject

If the transaction is between merchants: any additional terms are automatically part of the
contract unless they would materially alter the contract or the receiving party objects to them
within a reasonable time; any terms in the follow up that differ from the terms of the prior
agreement are proposals for inclusion in the contract, which the receiving party is free to accept tr
reject; and if both merchants send written confirmations and those confirmations contain
conflicting terms, the knockout rule applies

Conditional Acceptance

If the acceptance is made expressly conditional on assent to the additional or different terms, the
non-conforming acceptance will not be effective to form a contract

Under the majority rule, a would be acceptance which tracks the language of the exception as set
out in Section 2-207 constitutes a conditional acceptance if the language in question is clear and
conspicuous

Other Situations Governed by the Battle of the Forms Rules

Contracts Formed by Conduct: The UCC also provides that the parties’ conduct in recognizing
the existence of a contract is enough to establish a contract, even though their writings do not
otherwise establish a contract

Consideration and Promissory Estoppel

The doctrine of promissory estoppel allows for the enforcement of certain promises even where
there is no consideration in return. Here the claimant needs: a promise; foreseeable reliance;
actual reliance; and injustice with enforcement

Actual reliance must be induced by the promise

Consideration and Bargain

Generally, a promise is unenforceable unless it is supported by consideration
The exchange of a promise for consideration is called a bargain or bargained for exchange

26
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 28 of 146

For the purposes of the consideration doctrine, a bargain merely indicates an exchange, which
could be beneficial or detrimental

The majority of jurisdictions evaluate consideration based on the bargained for exchange theory
Gratuitous promises — situations where the promise has neither promised nor given anything in
retum to the promisor — are generally unenforceable

Insufficient Consideration Versus Failure of Consideration

A promisor defending against an attempt to enforce a gratuitous promise can state her or his
defense in several ways: the promise is not support by consideration; there is a lack of
consideration; or there is legally insufficient consideration

By way of contrast, a failure of consideration is a claim that the party has not performed in
accordance with her or his promise

A promisor cannot provide consideration where that consideration is a duty the promisor is
already obligated to perform, Moreover, a promise given in exchange for something already
given or already performed will not satisfy the bargain requirement unless the contract is a
written promise to pay a debt barred by the statute of limitations or the contract is a written
promise to pay all or part of an indebtedness that has been discharged in bankruptcy This is
known as the pre-existing duty rule.

Inadequacy of Consideration

The moder rule is that courts will not police the equivalence of bargained for exchanges via the
consideration doctrine. Thus, the supposed inadequacy of consideration is not defense to a breach
of contract claim

Insufficient consideration is a quaint way of saying that there was no consideration for a
particular promise

By way of contrast, the term inadequate consideration assumes that there was consideration but
that the consideration was not sufficient in comparison with the value of the promise or
performance for which it was exchanged

A promise to perform that leaves performance to the discretion of the promising party is an
illusory promise that will not constitute consideration

Gratuitous Promises

Although gratuitous promises are unenforceable under the consideration doctrine, gratuitous
transfers are legally binding upon satisfaction of the requirements of a gift

In most states, the delivery of a would be gift combined with a present intention to bestow the gift
constitutes a legally binding gratuitous transfer

One can distinguish consideration from a condition on a gratuitous promise by looking to the
language of the parties; the commercial, charitable, or familial context of the transaction; and the
benefit to the promisor

Forbearance of a Claim or Defense

Valid consideration exists when a party agrees to forbear a claim or defense in exchange for a
promise or performance by the other party. This is so even if the claim or defense proves to be
invalid

27
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 29 of 146

Forbearance to assert or surrender a claim or defense which proves to be invalid is not
consideration unless the claim or defense is in fact doubtful because of uncertainty as to the facts
or the law; or the forbearmg party believes that the claim or defense may fairly be determined to
be valid

Statutes of Frauds

The general rule in contract law is that a contract need not be in writing and that oral and written
agreements are equally enforceable. The Statutes of Frauds, however, provides an important
exception to that rule and makes some classes of contracts unenforceable unless reflected in a
signed writing,

For contracts where the Statute of Frauds applies, the contract must be evidenced by a wnting
signed by the party against whom enforceable is sought and the other requirements of the Statute
of Frauds must be satisfied. Both of these requirements are necessary conditions for enforcement.
The Statute of Frauds, in a litigation context, is a defense that can be raised against a breach of
contract claimant. If the Statute of Frauds is not satisfied, the party seeking to enforce the contract
will have to use another theory such as promissory estoppel or quasi-contract

A contract within the Statute of Frauds is not enforceable absent a writing signed by a writing by
the party against whom the enforcement is sought

In most states, six calegories of agreements are governed by the Statute of Frauds: a contract
upon consideration of mamage; a contract that will not be completed within one year of the
formation of the contract; a contract for the sale of an interest in land; a contract of an executor or
administrator to answer for a duty of the decedent; a contract of guarantee or suretyship; and a
contract for the sale of goods at a price of $500 or more

Some states have added real estate brokerage agreements and non-marital cohabitation
agreements to their States of Frauds

Performance within One Year

The year at issue under the one-year provision is measured from the date of the contract’s
formation rather than the date that performance begins

However, a contract that contemplates a duration of less than a year may nonetheless fall under
the Statute of Frauds if performance is not to be completed until more than one year after the
contract’s formation

When a contract does not specify a date by which performance is to be completed, in determining
whether the contract is to be performed within one year of its formation, look to whether it is
possible to complete the required performance within a year’s time.

A lifetime or permanent contract of employment does not fall under the one year State of Frauds
calegory

Land-Sale Contracts

Contracts for future sale fall under the Statute of Frauds’ land sale provision and require a signed
writing, If a contract is for a present conveyance of land, it does not fall under the Statutes of
Fraud

Guaranty/Suretyship Agreements

The general rule is that a promise to answer for the debt of a 3" party ~ a suretyship or guaranty
agreement — is subject to the Statute of Frauds with two exceptions. Under the main purpose

28
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 30 of 146

exception, if the main purpose of the guarantor’s promise is to protect or promote her or his own
economic interests rather than the debtor’s interest, the agreement is not within the Statute of
Frauds and no signed writing is required, Under the other exception, if a creditor discharges the
original debtor from her or his obligation on the faith of a guarantee by a 37 party to pay the debt,
these agreements are not governed by the Statute of Frauds.

Satisfaction of the Common Law Statute of Frauds

If a contract falls within the Statute of Frauds, the general rule is that the contract is
unenforceable unless evidenced by a writing signed by the party against whom enforcement is

sought

The Writing Requirement

Under the common law the writing must at least be a memorandum of the agreement that was
prepared before, during, or after the formation of the contract. The following memorandum have
been held to satisfy the writing requirement: a letter from one of the parties to a third party
describing the agreement; the written offer, acceptance of which formed the contract; and a latter
from one of the parties to the other party repudiating, and admitting the, the agreement

The memorandum must contain the identity of the parties to the transaction, the nature and
subject matter of the contract; and the essential terms of the unperformed promises in the
agreement

The Signature Requirement

The actual signature of the party against whom enforcement is sought is not necessary. Any
symbol, including initials, typed, stamped, or pre-printed signatures; or a letterhead, if used with
the intention to authenticate the writing, will suffice

Most states have adopted the Uniform Electronic Transactions Act under which electronic
signatures are considered to satisfy any legal writing requirements

The writing need not be a single document; a party may satisfy the Statute by tacking together
several documents which, once combined, satisfy all the necessary requirements for the Statute of
frauds. This referred to as tacking together multiple documents.

If all of the documents are signed by the party against whom the contract is being enforced or if a
signed document mcorporates unsigned documents by reference, then the signature requirement is
satisfied

If unsigned documents are not incorporated by reference in a signed document tacking together
multiple documents to satisfy the Statute of Frauds is permissible if (1) there is at least one
signed writing unambiguously establishing a contractual relationship between the parties; (2) the
signed and unsigned documents clearly refer to the same subject matter; and (3) there is clear and
convincing evidence of acquiescence to the unsigned documents by the party against whom
enforcement is sought

Performance

The Statute of Frauds may be satisfied with respect to some of the categories of governed
contracts via part performance

For land contracts, part performance will make an oral contract for the sale of land enforced in
two situations: (1) in an action by the buyer against the seller (but not in an action by the seller

29
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 31 of 146

against the buyer) and (2) in an action for specific performance (but not in an action for money
damages)

For one year contracts, full performance of an oral contract for services by the party performing
the services will make the contract enforceable against the paying party, The performing party
may be able to recover for the reasonable value of the services actually rendered via quantum
meruit

Enforcement Where the Common Law Statute of Frauds Is Not Satisfied

Recovery for Benefits Covered

Where one party bestows benefits upon another in connection with an oral contract, even if’ the
contract is barred by the Statute of Frauds, the aggrieved party has the option of filing a cause of
action for restitution secking to recover for the value of the benefits that she or he conferred.
Altematively, if services are involved, the party may recover on a theory of quantum meruit

Promissory Estoppel

Where a party suffers losses in reliance on an oral contract, but the enforcement of the contract is
barred under the Statute of Frauds, the party may be able to recover damages via promissory
estoppel. Here, the claimant must prove the definite and substantial character of reliance, and its
relationship to the remedy sought; the extent to which the reliance is corroborated by the evidence
of the formation and terms of the contract; and the extent to which the formation and terms of the
contract are otherwise established by clear and convincing evidence

Specific Coverage under the UICC Statute of Frauds

The UCC Statute of Frauds is Section 2-201, which by its terms governs agreements for the sale
of goods for the price of $500 or more

When an agreement falls within the UCC Statute of Frauds and the Statute is not satisfied, the
entire contract is unenforceable

The UCC Statute of Frauds also applies if a contract as moditied falls within the Statute. And, by
the same token, if the newly modified contract falls outside the Statute of Frauds, it does not

apply

Satisfaction of the UCC Statute of Frauds

The UCC Statute of Frauds is satisfied if the contract is a writing; that is signed by the party
against whom enforcement is sought; and which is sufficient to indicate that a contract for sale
has been made between the parties. The contract should also indicate the quantity of goods sold in
the transaction. If there is no quantity term, the contract is unenforceable unless other language in
the contract provides an unambiguous basis for measuring quantity, For output and requirements
contracts, the expression ‘output,’ ‘requirements,’ or their equivalent satisfies the quantity
requirement under the UCC.

The Comment to 2-201 states that “all that is required is that the writing afford a basis for
believing that the offered oral evidence rests on a real transaction.”

The UCC broadly defines “signed” as any symbol executed or adopted by a party with a present
intention to authenticate a writing

Merchant’s Confirmation

30
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 32 of 146

e The UCC Statute of Frauds may be satisfied when two merchants enter an oral agreement and one
of them sends the other a written confirmation of the agreement. In this instance, the Statute is
satisfied against the recipient merchant if the latter fails to object to the confirmation in a timely
fashion

° A valid merchant’s confirmation requires a writing that is sufficient against the sender, is in
confirmation of the contract; is sent within a reasonable time of the making of the oral argument,
and the contents of which the receiving merchant has reason to know

e A confirmation that never reaches the intended recipient’s place of business would not be valid
against the intended recipient

In Court Admission

© A third means of satisfying the UCC Statute of Frauds occurs when a party against whom
enforcement is sought admits in her or his pleading or testimony that a contract for sale was
made. This exception applies regardless of whether the admission was voluntary or involuntary.

Part Performance

© Despite the absence of a signed writing an otherwise valid contract is enforceable with respect to
goods for which payment has been made and accepted or which have been received and accepted

e The part performance exception does not apply unless there are actions by both parties indicating
that a contract for sale exists

© Ifthe contract in question involves divisible goods part performance secures enforcement for any
quantity that has already been paid for by the buyer or delivered by the seller; the contract is not
enforceable beyond that quantity

e If the contract involves an indivisible good, the partial payment secures enforcement of the entire
contract

Substantial Reliance by the Seller of Specialty Manufactured Goods

e An aggrieved seller can secure enforcement of an oral contract by establishing that: the goods
are to be specially manufactured for the buyer; the goods are not suitable for sale to others in the
ordinary course of the seller’s business; the seller has substantially begun to manufacture, or
made commitments to procure, the goods; the actions undertaken to begin to manufacture or
procure occurred under circumstances that reasonably indicate that the goods are for the buyer;
and the actions undertaken to begin to manufacture or procure occurred before the seller
received notice of the buyer’s revocation

Enforcement Where the UCC Statute of Frauds Is not Satisfied

e Ifa party as relied on her or his detriment on an oral contract whose enforcement is barred by
the UCC Statute of Frauds, the aggrieved party may still be able to secure enforcement via
promissory estoppel.

Effect of Satisfying the Statute of Frauds

e Satisfying the Statute of Frauds is a necessary but not sufficient condition for securing contract
enforcement The claimant must also establish both a valid contract and demonstrate breach of
the compact

No Mutuality of Obligation Under The Statute of Frauds

31
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 33 of 146

The Statute of Frauds does not require that both parties have signed a writing — only that the
party against whom enforcement of the contract is sought has signed

If the writing evidencing the contract is signed by only one of the parties, the contract will be
enforceable against the signing party but not against the non-signing party. An exception to this
principle is established by the merchant’s confirmation provision of Section 2-201, under which
a signed written confirmation sent by one party to the other will defeat a Statute of Frauds claim
by the receiving party as well as by the sending party.

Language to exclude all implied warranties of fitness is sufficient if it states, for example, that
“There are no watranties which extend beyond the description. This language, however, is not
necessary to exclude or modify the warranty if: the contract includes an expression that calls the
buyer’s attention to the exclusion of warranties and makes plain that there is no implied
warranty; the course of dealing, course of performance, or usage of trade indicate that the
warranty is excluded or modified; or the buyer has fully examined the goods before entering into
the contract, or has refused to do so, in which case there is no implied warranty as to the defects
that should have been apparent from the examination

Express Warranties under the UCC

The UCC also provides that a contract can create express waiTanties. Express warranties by the
seller are created by: any affirmation of fact or promise made by the seller to the buyer that
relates to the goods and becomes part of the basis of the bargain creates an express warranty that
the goods will conform to the affirmation or promise; any description of the goods that is made
part of the basis of the bargain creates an express warranty that the goods will conform to the
sample or model; and any sample or model that is made part of the basis of the bargain creates an
express warranty that the whole of the goods will conform to the sample or model.

The seller need not use formal words nor must the seller have a specific intention 1o make a
watranty in order to create an express warranty. However, a mere affirmation of the value of the
goods or a statement of the seller’s opinion does not create a warranty

Words or conduct relevant to the creation of an express warranty and words or conduct tending to
negate or limit warranty shall be construed wherever reasonable as consistent with each other
Where an express warranty conflicts with a limitation or disclaimer, the express warranty will
prevail

The measure of damages for breach of warranty 1s the difference at the time and place of
acceptance between the value of the goods accepted and the value they would have had if they
had been as warranted

Common Law Default Rules for Service and Employment Contracts

Missing Price Term: If one party performs services at the request of another but no price is
discussed in advance, then the default nile under common law will apply

The default rule for a missing price term is the reasonable value of the services rendered. This is
typically available based on grantum meruit

The Obligation of Good Faith and Fair Dealing

Both the UCC and the Restatement impose an obligation of good faith in the performance and
enforcement of contracts

32
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 34 of 146

e Good faith is generally defined as honesty in fact in the conduct or transaction concerned and in
the case of a merchant, good faith means honesty in fact and the observance of reasonable
commercial standards of fair dealing in the trade

e The obligation of good faith may only be raised in regards to the performance and enforcement of
contracts, but not to negotiations or other pre-contractual conduct

¢ The good faith obligation will also operate to ensure good faith where the terms of the contract
leave a critical term open to the determination of one party

¢ Open Price Term: If a contract leaves the price to be fixed by one of the parties, then the
specified party must fix the price in good faith

e Satisfaction Term: A contract may contain a satisfaction clause, or similar term, whereby the
determination as to whether a party’s performance obligation is complete is left to the discretion
of the other party. In those contracts, the good faith obligation operates to require the party
making that determination do so in good faith.

Open Quantity Term: Output and Requirements Contracts

e An output contract is a contract in which the buyer agrees to purchase all of a seller’s output for a
particular good

e Arequirements contract is a contract in which the seller agrees to supply the buyer with all of the
buyer’s requirements for a particular good

e Under the UCC, the party entitled to determine the particular quantity of goods to be sold must
make that determination in good faith

e In addition to the good faith requirement, the UCC prohibits any unreasonably disproportionate
demand or tender, if there was either a stated estimate made between the parties; or in the absence
of a stated estimate, any comparable prior outputs or requirements

Interpreting Ambiguous Language
Objective Versus Subjective Meaning

¢ The objectively reasonably meaning of a term at the time of contracting would control over a
contrary subjective understanding of the term by one of the parties

e = This rule is subject to two exceptions: if the other party knows or has reason to know of the first
party’s subjective understanding, then that subjective interpretation will control; and where the
evidence demonstrates that both parties shared the subjective understanding of the term at the
time of contracting, the mutual subjective understanding will control.

Contra Proferentem and the Doctrine of Reasonable Expectations

e Under the rule of contra proferentem, if an ambiguous term is included in the contract, then it will
be interpreted against the party who inserted the term during the negotiations or drafting

e Under the doctrine of reasonable expectations, even unambiguous terms may be interpreted
against the drafting party if they conflict with the reasonable expectations of the other party
Under this doctrine, the parties’ obligations consist of the terms that are unique to the contract
and only those boilerplate terms that would be consistent with the reasonable expectations of the
purchaser. Unreasonable boilerplate terms are unenforceable

Trade Usage, Course of Dealing, and Course of Performance

33
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 35 of 146

e Evidence of trade usage, course of dealing, or course of performance is admissible under the
UCC and is typically available in common law cases as well

¢ Such evidence may be used to supplement the express terms of a contract or to give meaning to a
particular ambiguous term. This evidence, however, is not admissible to contradict the express
terms of a contract

e Course of performance evidence may be available to establish the waiver or modification of an
express term, In the event of a conflict, course of performance prevails over course of dealing and
usage of trade, and course of dealing prevails over usage of trade

The Parol Evidence

e The parol evidence mle governs efforts to introduce evidence on the meaning of an agreement
from the negotiations of the parties leading up to the execution of the written contract

e The rule governs both oral and documentary evidence of negotiations and communications that
took place beth before and at the same time with the execution of the written contract

Integration

e When a contract is fully integrated, the terms contained in the contract are intended to be the final
discussion of the parties as those specific terms. The mere fact that an agreement is fully
integrated, however, does not mean that the parties have specifically excluded any provisions not
contained within the agreement.

e When a contract is completely integrated, the parties intend the contract to represent a complete
and exclusive statement of all the terms. In these contracts, only the terms contained in the written
agreement are considered to be part of the contract

Determining Full Integration

e In deciding whether a contract is fully integrated, the judge will consider the thoroughness and
specificity of the written instrument in connection with the terms at issue. Here, parol evidence
and other extrinsic evidence are admissible,

e This determination is made on the basis of all the circumstances

Determining Complete Integration

e Merger Clause: The most important evidence that the parties intended their written agreement to
represent an exhaustive account of their contractual obligations is the presence of a merger clause
declaring that the writing contains the complete and entire agreement of the parties

e Other Evidence: Additional factors that a court will examine include the detail and length of the
contract

e Parol and Other Extrinsic Evidence Admissible: Here, parol evidence and other extrinsic
evidence are admissible.

Purpose for Which Evidence Is Introduced

e The effect of the rule depends on the purpose for which the parol evidence is being introduced: to
explain or interpret the terms of the written contract; to supplement the terms of the written
contract; or to contradict the terms of the written contract.

Performance, Modification, and Excuse

34
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 36 of 146

The seller’s obligation is to transfer and deliver the goods. The buyer’s obligation is to accept and
pay in accordance with the contract

Seller’s Obligations

Non-Carrier Cases; Non-carrier cases involve a contract in which it appears that the parties do
not intend for the goods to be moved by a common carrier, In non-carrier cases, the seller has an
obligation to tender delivery

Carrier Cases: Carrier cases involve a contract in which due to express terms or due to the
circumstances, it appears that the parties intend for the goods to be moved by common carrier.

In a destination contact, the seller has agreed to tender the goods at a particular destination

In contracts that specify that delivery is free on board (F.O.B.), the F.O.B. point is the delivery
point. F.O.B. [the location of seller] is a shipment contract. F.O.B. [any other location] is a
destination contract

In contracts that specify that delivery is free alongside, the seller must deliver the goods alongside
the vessel or on a dock designated by the buyer and obtain and tender a receipt for the goods
Subsequent Agreements: The parol evidence rule will not apply to subsequent agreements
entered into after the execution of the written document

Collateral Agreements: The parol evidence will not affect agreements between the parties that
are entirely distinct from the written agreement of the contract at issue

Attacks on the Validity of the Written Agreement: The parol evidence rule will not bar efforts
to prove that the written agreement is invalid or unenforceable. The absence of an enforceable
agreement may be proved by parol evidence or any other extrinsic evidence

Failure of an Oral Condition Precedent to the Agreement: Evidence that the parties orally
agreed to a condition precedent to the contract taking effect, as well as further evidence that the
condition failed, would not be barred by the parol evidence rule where both parties’ obligations
would be discharged by the failure of thal condition

Reformation: The parol evidence rule is inapplicable where a party to a written agreement
alleges facts entitling her or him to reformation of the agreement. For the plaintiff to obtain
reformation, it must be shown: that there was an antecedent valid agreement; which is incorrectly
reflected in the writing; and proof of these elements is established by clear and convincing
evidence.

Buyer’s Obligations

Unless otherwise agreed-upon, the buyer’s tender of payment is a condition to the seller’s duty to
tender and complete delivery.

Inspection of the Goods: Generally, unless the parties agree otherwise, the buyer has a right to
inspect goods upon tender or delivery before making payment or acceptance

Payment before inspection will not constitute an acceptance of the goods or impair the buyer’s
right to inspect or any of her or his remedies

Risk of Loss

If the seller is required or authorized to ship the goods by carrier, the risk of loss passes to the
buyer: when the goods are delivered to the carrier if the contract does not require the seller to
deliver the goods at a particular destination or when the goods are tendered at a particular
destination by the carrier so that the buyer is able to take delivery if the contract requires the
seller to deliver the goods at a particular destination

35
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 37 of 146

e In any other case: if the seller is a merchant, the risk of loss passes to the buyer when the buyer
receives the goods and; if the seller is not a merchant, the risk of loss passes to the buyer upon
tender of delivery

Effect of Breach on Risk of Loss

e If the seller breaches the contract by making a non-conforming tender or delivery, the risk of loss
remains on the seller until cure or acceptance

e Ifthe buyer rightfully revokes acceptance, the buyer may treat the risk of loss as having been on
the seller from the beginning.

e Ifthe buyer breaches before the risk of loss passes to the buyer, the seller may treat the risk of
loss as resting on the buyer for a commercially reasonable time.

Modification
At Common Law — The Preexisting Duty Rule

e Atcommon law, a promise to increase compensation under an existing contract is an
unenforceable modification to an existing contract because there is no consideration offered for
the modification under the preexisting duty rule

e Mutual Modification: A promise to increase compensation under an existing contract is
enforceable as a mutual modification to the contract if both parties agree to a performance that is
different from the one required by the original contract; and the difference in performance is not
a mere pretense of a newly formed bargain.

e Unforeseen Circumstances: Where a promise of increased compensation is given in exchange
for a performance, and that performance is rendered substantially more burdensome than
reasonably anticipated by the parties when they entered the contract, then the preexisting duty
will not apply.

Modification and the Sales of Goods under the UCC

e Under the UCC, the pre-existing duty rule is abolished and an agreement modifying an existing
contract for the sale of goods needs no consideration to be binding

e Modifications must meet the UCC’s good faith test, and a failure to do so will render them
unenforceable

e The good faith test for modifications applies even to modifications that are supported by
consideration.

e A bargained for modification is unenforceable under the UCC if the appearance of the mutual
bargain is merely a pretext to hide a bad faith change of terms

Duress and Midterm Modifications

e A party who agrees to a contractual modification in commercially extortionate circumstances may
also be able to raise the defense of duress in both common law and UCC cases

Effect of No Oral Modification Clauses

e Unless required by the Statute of Frauds, modifications can generally be oral or written.
However, the enforceability of an oral modification to an agreement may depend upon whether
the contract contains a “no oral modifications” clause,

36
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 38 of 146

There is no specific language required for this type of provision. “No oral modifications,” “all
modifications must be in writing,” or any similar language would suffice

Common Law Cases: Most courts will refuse to enforce oral modification clauses even where a
party has reasonably relied on the oral agreement

UCC Cases: Under Section 2-209, clauses prohibiting subsequent oral modifications are
presumptively valid

Excusing Performance due to Faulty Assumptions

Mistake

When a party or parlies make a faulty assumption about the present circumstances, and enter a
contract on that basis, this is known as a mistake. This doctrine can be invoked ni both common
law and UCC cases.

A mistake regarding the facts that exist at the time of contracting will excuse performance only
where the mistaken facts are material to the contract. This requires that the mistaken facts will
significantly impact the value of the transaction to one or both parties

When only one of the parties to a contract is operating under a faulty assumption about material
facts as they exist at the time of contracting, the situation is governed by the rules of unilateral
mistake, By way of contrast, when both parties labor under a common faulty assumption, the
situation is governed by the rules of mutual mistake

Impossibility

Where the faulty assumptions of the parties related to future facts, as opposed to existing facts,
these issues are dealt with under the doctrine of impossibility, impracticability, and frustration of
purpose

The doctrine of impossibility excuses both parties from their obligations under a contract if the
performance has been rendered impossible by events occurring after the contract was formed.
Application of the doctrine of impossibility requires: objectively impossible performance; and the
occurrence of the contingency must not be known to the parties at the time of contracting. This
can occur through a supervening contingency, where the performance was possible at the time of
contracting, but afterward a contingency occurs that renders the performance impossible; or it
may be an existing contingency whereby a contingency existed at the time of contracting but was
unknown to the parties until after the contract was formed

Objective impossibility occurs when the performance under the contract becomes literally
impossible because of circumstances beyond the control of the parties.

Subjective impossibility occurs when the performance under the contract becomes impossible
because of some failure or fault on the part of the performing party. Under those circumstances,
the performance obligation is not excused and will be considered a breach

The doctrine of impossibility will not apply where the parties have allocated the risk of the
contingency and provided remedial measures in the event of its occurrence or events render
performance only temporarily impossible

There are three main categories of impossibility: destruction of the contract’s subject matter,
death or incapacity; and illegality

Death or Incapacity: If the existence of a particular person is necessary for the performance of a
contract then that person’s death or incapacity will trigger the doctrine and the parties’ obligations
will be dismissed

37
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 39 of 146

Impracticability

Under the doctrine of impracticability, a promisor may be excused from performance where un-
enforceability difficulties have made performance prohibitively expensive or otherwise extremely
burdensome

The following elemenis are required to show that performance under a contract would be
impracticable: the impracticability of the performance was caused by some unforeseen
contingency; the risk was neither assumed nor allocated by the parties; and the increase in the
cost of performance would be far beyond what either party anticipated

‘The parties are free to allocate the risk of a contingency or to specify the remedial measure to
dictate performance in the event of a contingency

Where they do so, the performance that would otherwise be excused by impracticability will be
governed by their contractual agreement

If the contingency was foreseeable at the time of the contract and the contract is silent, it may
suggest that the absence of a term excusing the performance was an affirmative decision to
atlocate the nsk to the performing party.

The payment of a super-markel premium might also reflect that the parties bargained for the
contingency, and that the consideration in exchange for the premium would be the performance
of the party in spite of the contingency

Where evidence of a course of dealing or of trade usage reveals that it is customary for the
perfonning party or others in a similar position to assume the risk of such contingencies hat will
help determine whether the risk of the contingency was allocated.

Frustration of Purpose

Where a contingency occurs that dramatically reduces the value of performance to the receiving
party, the doctrine of frustration of purpose may be available to excuse the receiving party from
its contractual obligations

Modern Test: The contemporary version of this rule will discharge a party’s contractual
obligations when the following three conditions are met: the party’s principal purpose in entering
the contract is frustrated; there is substantial frustration, and non-occurrence of the event
precipitating frustration was a basic assumption of the contract

Contractual Allocation of the Risk: where the parties contractually allocate the risk of the non-
occurrence of the event, the doctrine of frustration of purpose will not be available

Application under Common Law and the UCC: The frustration of purpose doctrine is followed
under common law and available to supplement the UCC in sales of goods contracts

Excusing Performance by Agreement of the Parties

Rescission

The parties may also agree to discharge each other’s remaining duties of performance under an
existing contract that is at least party executory on each side

The Statute of Frauds will not prevent an oral agreement of rescission that discharges
unperformed duties from being enforced unless rescission of a transfer of property is involved.

Accord and Satisfaction

38
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 40 of 146

e The parties may make an accord which is a contract under which the obligee promises to accept
substituted performance in satisfaction of the obligor’s existing duty, Satisfaction — performance
of the accord — will discharge the original duty

e Accord alone will not discharge the original duty, but once the accord is made, the original duty
will be suspended subject to the terms of the accord until the obigor has the chance to make the
substituted performance

e Ifthe obligee breaches the accord, the original duty is not discharged, but the obligor can seek
specific performance of the accord

e Validity of Accord — Consideration Required: General contract law applies to accords such that
consideration is required

e There may be sufficient consideration if the substituted consideration differs significantly from
that required by the original duty, or because the original duty was doubtful or the obligor
believed it to be doubtful.

e Generally, there may be an accord and satisfaction when a creditor agrees to accept part payment
of an unliquidated debt that the debtor tenders in full satisfaction of the debt; however, in order
for part payment to constitute sufficient consideration on its own, there must be a bona fide or
good faith dispute as to the debt

Anticipatory Repudiation

Anticipatory repudiation occurs when before the time that performance is due under the contract, a party
announces her or his intention not to perform or are able to communicate that intention to the other party
through circumstances in the case

Anticipatory repudiation may be established by a party’s definitive statement indicating that she or he will
commit a breach or a party’s voluntary or affirmative act that renders the party unable to perform

Adequate Assurance of Performance

If anticipatory breach cannot be established but there are reasonable grounds for the insecurity, the
insecure party may make a demand for adequate assurance of performance

In UCC eases, adequate assurance must be provided in the form of a written demand while the Second
Restatement requires either an oral communication or a writing

Suspension of Performance by the Insecure Party

Upon making a demand for assurances, a party with reasonable grounds for insecurity may suspend its
own contractual performance if the suspension is commercial reasonable and the insecure party has not
yet received the agreed upon return for the performance in question

Failure to respond with reasonable assurances constitutes a repudiation of the contract by the non-
responding party

Rights of the Aggrieved Party Upon Repudiation

If the aggrieved party chooses to treat the anticipatory breach as a breach of contract, she or he may
cancel the contract and terminate all rights and obligations under it or bring an action for damages or
specific performance

If an aggrieved party chooses to ignore a repudiation, then she or he is prevented from continuing to
perform on the contract if performance would increase her or his damages from the contract

39
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 41 of 146

If the aggrieved party can prove to the court that she was willing, ready, and able to render performance
had the anticipatory repudiation not occurred, then the aggrieved party is relieved of performance of
contractual obligations and performance of any conditions precedent

Retraction of Repudiation

A party who has made an anticipatory repudiation to the other party may retract the repudiation unless
and until the other party acts in reliance on the repudiation, positively accepts the repudiation by
signifying this to the breaching party; or files a suit for damages or specific performance

Conditions

Implied conditions are often referred to as implied in fact, since their existence is determined by the
process of contract interpretation rather than the express language of the contract

Common Law Rules Governing the Order of Performance

If the contract contains express conditions specifying the order of performance, then those specifications
will control the order of performance

If the contract is silent as to the order of performance, where one party’s performance requires a period of
time to be completed and the other party’s performance does not, then the performance over time is
treated as an implied condition of the latter, and where the parties can exchange performance more or less
simultaneously, then the performances are treated as concurrent conditions of each other.

Under the UCC, the parties are free to specify the order of performance, and where the contract contains
those specifications, the performance obligations under that contract will be performed according to the
contractual terms

Because sales contracts most commonly involve delivery and payment of goods, performance is treated as
concurrent and so each performance is conditioned on the performance of the other

Common Law Rules Governing the Failure of a Condition

In common law cases, the rights of the parties in the event of a failed condition depend on whether the
condition 1s express or implied.

Express Conditions: Where a party’s performance under the contract is subject to an express condition,
the failure of that condition will discharge the party’s obligation to perform

Excusing Failed Express Conditions: Generally, a failure of the occurrence of an express condition will
discharge the performance obligation of the party who stood to benefit from the condition

In deciding to excuse a condition to avoid forfeiture, the court will consider whether the party favoring
excuse will suffer a loss greatly disproportionate to the actual prejudice to the other party; whether the
failure of the condition is due to willfulness or serous neglect; whether the other party played a role in
bringing that failure about, whether the condition relates to a minor term in the contract as opposed to a
material one; and whether the fulfillment of the condition has not failed completely but has merely been
delayed

Implied Conditions: When the possibility of breach is not addressed by an express condition, it is still a
breach; however, under the law of implied conditions, courts can treat that breach in one of two ways:
cither as a material breach or as substantial performance

40
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 42 of 146

Material Breach: If the breach is senous enough, the court will treat the breach in the same way it would
treat a breach of an express condition Here, the aggrieved party is free to walk away from his own
obligations and sue the breaching party for damages.

Substantial Performance: In certain cases, if the breach is less serious, the court will treat the party’s
performance as close enough, meaning that the party has rendered substantial performance of the
condition. Here, the aggrieved party will not be discharged on her or his performance.

Even where the court finds substantial performance of a condition, the aggrieved party may still sue for
damages as a reedy for the breach.

The Second Restatement lists five factors that can distinguish between material breach and substantial
performance: the extent to which the aggrieved party will be deprived of the benefit, which she or he
reasonably expected under the terms of the contract; the extent to which the aggrieved party can adequately
be compensated via damages for the defective performance; the extent to which the breaching party will
suffer forfeiture if a material breach is found; the extent to which the breach was willful or bin bad faith
rather than merely negligent or innocent; and the likelihood that the breaching party will cure her or his
failure within a reasonable time and in a manner consistent with the reasonable purposes of the contract

Tota] Breach versus Partial Breach: A material breach can be treated as either a partial breach or a total
breach. A claim for damages for total breach is one for damages based on all of the injured party’s remaining
rights to performance, A claim for damages for partial breach is one for damages based on only part of the
injured party’s remaining rights to performance

Failed Conditions That Cannot Be Excused

Where a condition has failed and cannot be excused there are other methods of enforcement available to
mitigate the consequences for the breaching party

If a contract requires both parties to render a series of performances over a series of time, the contract may
be divisible in the event of a failed condition

The legal test for determining whether a contract is divisible is: can the performance in question be
apportioned into corresponding pairs of parties’ performance and can each pair be properly regarded as
agreed equivalents?

Where a party has failed to fulfill an express condition or is in material breach of the contract she or he may
still be able to recover in quantum meruit the value of benefits she or he has conferred to the aggrieved
party during performance

UCC Rules Governing the Failure of a Condition

Under the perfect tender rule, the terms of a contract for the sale of goods are enforced exactly. Every
contract term is thus treated as an express condition and a breach of the performance obligation by the seller
will relieve the payment obligation of the buyer. Under this mle, any deviation from the performance
specified by the contract, constitutes a breach by the seller

If the seller fails to make perfect tender, the buyer has three courses of action available. She or he may
reject the goods; accept the goods; or reject part and accept part of the goods

Reject the Goods: For a buyer to reject the goods, the buyer must exercise the right of rejection within a
reasonable time after delivery and notify the seller of the rejection within a reasonable period of time

41
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 43 of 146

If the buyer rejects the goods, the buyer may bring an action for damages against the seller for imperfect
tender and the buyer must use reasonable care with respect lo holding the goods for a time sufficient for the
seller to remove them

If the seller gives no instructions with a reasonable time after notification of rejection, the buyer may store
the goods for the seller’s account reship them to the seller or resell them for the seller’s account

If a buyer does not effectuate rejection in the manner specified above, then she or he made a failed rejection
A failed rejection will be deemed to be acceptance of the goods by the buyer.

Accept the Goods: The buyer may accept the goods despite the improper tender, Acceptance occurs when
the buyer has had a reasonable opportunity to inspect the goods and signifies acceptance through stating to
the seller that the goods conform to the contract; taking the goods despite their non-conformance; failing to
make an effective rejection of the goods; or taking any action that would be inconsistent with the seller’s
ownership of the goods

Jf the buyer accepts the goods, she or he has the following rights and duties: she must pay the contract price
for the goods, she may seek damages against the seller for the non-conformity if she notified the seller of
the non-conformity within a reasonable time after discovering il, the seller is not prejudiced by the lack of
notice, or her rights would not be affected; and she may revoke her acceptance if the non-conformity
substantially impairs the value of the goods, and she was initially unaware of the non-conformity because
of the difficulty of discovery or because her acceptance was predicated on the seller’s assurances of
confonnity or that non-conformity would be cured.

The buyer must revoke her acceptance within a reasonable time after the buyer discovers or should have
discovered the grounds for revocation

Reject Part and Accept Part of the Goods: A buyer who has received improper tender may accept some
of the commercial tender and reject the rest. The buyer will then have the rights and duties of acceptance
for the goods she accepted and the rights and duties of rejection for the goods she rejected

Seller’s Ability to Cure

Ifa seller makes a non-conforming tender but the time of performance has not yet expired under the contact,
then the seller may substitute conforming gods so long as: the seller gives the buyer seasonable notice of
her intention to substitute; and the seller makes conforming delivery within the time specified in the contract

{ff a seller makes a non-conforming delivery and had reasonable grounds to believe that delivery would be
acceptable to the buyer, then she may substitute a conforming delivery if the seller gives the buyer
reasonable notice of her intention to substitute, and the seller makes conforming delivery within a
reasonable time

Special Rules for Installment Contracts

Under the UCC, installment contracts are contracts that contemplate the delivery of goods in separate lots
to be separately accepted by the buyer

If the non-conforming installment substantially impairs the value of the whole contract, there is a breach of
the whole contract

If the non-conforming installment substantially impairs the value of that installment, and the seller cannot
cure, the buyer may reject the installment

42
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 44 of 146

However, if the non-conforming installment does not substantially impair the value of the contract as a
whole, and the seller gives adequate assurance that she will cure, the buyer must accept the installment

Infancy

Infancy is the time period before a person reaches the age of majority, An infant, commonly referred to as
a minor, is any person who is under the age of 18

Power of Avoidance: The power of avoidance means that the minor has the option of voiding the contract.
However, the contract is not void against the other parties to a contract, and so is enforceable against
everyone but the minor

In most states, minors enjoy the power of avoidance even if they are married or emancipated. Avoidance,
however, is only a defense that cannot be used to secure restitution of money that has already been paid

Necessaries: A minor’s contract for necessaries is voidable, However, the other party has the right in quasi-
contract to recover for the reasonable value of the goods or services provided. Necessaries are those items
considered necessary for survival — food, clothing, medical care, and shelter.

Ratification: For most contracts that minors enter into before reaching the age of majority, the minor may
ratify that contract upon reaching the age of majority. A minor may ratify most transactions entered into
during infancy by making any manifestations to the other party of an intention to be bound by the original
contract. The minor’s silence regarding the contract after reaching the age of majority

Mental Incompetence

At common law, an insane person did not have capacity to enter a contract and any contract she or he made
was void. Under modern rules, the question is whether the person was incompetent at the time of
contracting. If a party is adjudicated incompetent and a guardian is appointed, then this adjudication will
be sufficient to establish mental incompetence for contract cases

Where there is no adjudication of mental incompetence by a court, then a party may still be declared
mentally incompetent for the purposes of contract formation if: see Table below

In most jurisdictions, a contract entered into by an incompetent person is voidable. The rules regarding
ratification and the power of avoidance of a contract by a mentally incompetent party after the party
becomes competent are the same as with infancy. A mentally incompetent will be responsible for damage,
wear and tear, or any other depreciation in value of the goods unless the other party takes unfair advantage
of the mentally incompetent person and has knowledge of the other person’s incompetence

The rules governing the liability of a mentally incompetent party for contract for necessaries are the same
as for minors. The mentally incompetent party will be liable to the other party for the reasonable value of
those goods and services

Misrepresentation

Misrepresentations are untrue statements or assertions that related to existing facts. Misrepresentations do
not relate to future conduct or actions, nor do they relate to statements based on a party’s mere opinion,
guess, or supposition

Where one party disguises a fact as an opinion, then this will constitute a misrepresentation. Where a party
holds herself out to have knowledge or special skill and asserts an opinion on the basis of the skill or

43
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 45 of 146

knowledge, then her assertions are held to relate to the underlying facts and, therefore, sufficient to establish
misrepresentation

Fraudulent Non-disclosure: The wrong that must be committed under a claim of fraudulent non-disclosure
relates not to an assertion made by the defendant but to the defendant’s silence where there was a duty to
disclose. Because fraudulent non-disclosure is based on the defendant’s silence rather than an assertion,
there is no requirement that the defendant make an assertion.

Although there is generally no duty of disclosure to trading partners, if a party is aware of material facts
that are unlikely to be discovered by the other party in the exercise of ordinary care and diligence, then
there will be a duty to disclosure that information where the parties enjoy a relationship of trust and
confidence; if a party had made an assertion that was true

Fraudulent Misrepresentation: Most claims of fraudulent misrepresentation are based on oral or written
statements. Misrepresentations can also be made through conduct. Active efforts to cover up the truth also
constitute misrepresentations, The standard for determining whether an aggrieved party’s reliance on the
defendant’s misrepresentation is reasonable is whether under all of the same circumstances a reasonable
person would have relied on the assertion

Non-Fraudulent Misrepresentation: The same remedies are available to the victim of either negligent or
innocent misrepresentation so the difference between them is merely descriptive. For negligent
misrepresentation, the aggrieved party must show that the perpetrator would have known that the assertion
was false had she exercised reasonable care, For innocent misrepresentation, the aggreieved party need only

Remedies

Victims of fraudulent misrepresentation, non-fraudulent misrepresentation, and fraudulent non-disclosure
may use those claims in 2 ways: avoidance or rescission and reliance damages

Victims of fraudulent and non-fraudulent misrepresentation have a third option: they may live with the
contract and sue for ihe benefit of the bargain

Because fraudulent misrepresentation is an intentional tort, the aggrieved party may secure punitive
damages against the defendant to penalize the defendant on the basis of the fraudulent intention

Duress

At common law, the duress defense was available in 2 circumstances: physical compulsion and unlawful
threat, Under modem contract law, there are three elements to the duress defense: a threat (a manifestation
of intent to inflict harm on the other person made in words or by conduct), that is wrongful in nature and
that leaves the aggrieved party with no reasonable choice but to succumb to the threat

A threat is wrongful in nature if it involves criminal or tortious conduct whether the threat is itself unlawful
of whether it is merely a threat to engage in future unlawful action

A threat to bring a civil action is wrongful only if made in bad faith — that is if the perpetrator does not
honestly and reasonably believe that the target has civil liability

A threat is sufficient to constitute duress if what is threatened is a bad faith breach of contract

Third-Party Duress: If the wrongful threat is made by a third party, rather than the other party to the
contract, the aggrieved party will still have a valid claim of duress unless the other party gives value or

44
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 46 of 146

relies materially on the transaction and the other party is proceeding in good faith without reason to know
of the duress,

Contracts made under physical compulsion are void. Contracts entered under other forms of duress are
voidable at the option of the aggrieved party. The aggrieved party is entitled to restitution of any benefits
conferred under duress, and required to return excess value of benefits to the perpetrator.

Not every demand for change in a contract price will be considered a bad faith demand. If the demand for
a change in contract terms is due to the fact that performance under the terms of the contract has become
extremely burdensome because of unanticipated circumstances, then there is no duress.

Undue Influence

An aggrieved party may avail herself of the defense of undue influence when the circumstances reveal a
vulnerable but not incapacitated party who succumbs to untoward bargaining tactics and pressures from the
other party where those pressures or tactics fall short of fraud or duress

There are two elements to this defense: unfair persuasion was used; and the other party was vulnerable to
such persuasion

Although the test for unfair persuasion is one that looks at all of the circumstances, courts usually focus on:
discussion of the transaction at an unusual or inappropriate time; consummation of the transaction at an
unusual place; insistent demands that the transaction or business be finished immediately, extreme emphasis
on the untoward consequences of delaying the transaction; the use of multiple persuaders against the target
of persuasion; absence of third-party advisers to the target of persuasion; and statements that there is no
time to consult financial advisers or lawyers

Remedies: Contractual obligations assumed under undue influence are voidable at the option of the
aggrieved party. The aggrieved party is entitled to restitution of any benefits conferred on the other party,
but must retum the value in excess of those benefits to the other party

If a third party places undue influence on a party to the contract, the aggrieved party will still have a valid
claim of duress unless the other party gives value or relies materially on the transaction and the other party
is proceeding in good faith without reason to know of the undue influence,

Unconscionability

Procedural unconscionability is available as a defense where the bargaining process that produced the
contract in question created an absence of meaningful choice for the aggrieved party

Substantive unconscionability is met when the contract terms are reasonably unfavorable to the aggrieved
party

The question of whether a particular contract is unconscionable is determined by the circumstances existing
at the time of contract formation not at the time the dispute arose

Public Policy

The public policy defense is a claim that courts should not enforce a contract because doing so would violate
or undermine some important public policy

45
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 47 of 146

Public policy may be raised as a defense to the enforcement of a contract where the subject matter of the
contract itself is prohibited by law; the contract tis formed for the purpose of comunitting a crime or violating
aregulation; contract performance would constitute an actionable tort; inter alia.

Contracts That Frequently Fall Under The Public Policy Defense

e Non-compete agreements: Many employment contracts as well as contracts for the sale of a
business contain a provision that prevents one party from conipeting for a certain period of time
or in a certain area. If the provision is reasonable, the court will enforce it. However, if the non-
compele agreement imposes an unreasonable geographic bamier, duration, or term, the
enforcement of that provision may be considered a violation of the public policy promoting a
citizen’s freedom to work

e Under the blue pencil rule, most jurisdictions remove the offending portion of the non-competition
clause while enforcing the remainder

e Sale of Goods via Bribery: If a contract for the sale of goods was based on bribery by any party,
the public policy defense could be used by the bribe victim to make the contract unenforceable

¢ Sales of goods Intended for Unlawful Use: If a contract is for a sale of goods that the seller knows
the buyer intends for an unlawful use, the public policy defense would be available to defeat an
action either by the seller seeking payment or the buyer seeking delivery

e Liability-Limiting Provisions: when the provisions of a contract would limit a party’s liability
for tortious behavior by restricting the right of the injured party to pursue claims against the
reckless or intentional harms caused by the party, the provision will be unenforceable

e Unlicensed Goods or Services: When a contract is for unlicensed goods or services then the
contract may be rendered unenforceable by the public policy defense

Expectation Damages

e The default rule for the proper measurement of damages in breach of contract cases is the
expectation interest of the aggrieved party. This means the aggrieved party will be entitled to the
amount that will restore her or him to the position she or he would have been in had the contract
been fully performed

e The Expectation damages of the aggrieved party = loss of value of the breaching party’s
performance + any incidental and consequential costs generated by the breach — any payments
received by the breaching party — any costs saved as a result of the breach

e The cost of performance is the cost that would be incurred n an effort to perform as promised
under the contract

e Market value of performance is the net increase in the market value of finding substitute
performance of the contract

e Under the Hadley rule, a breaching party will be liable for general damages but not for special or
consequential damages, which are those damages that result from the particular circumstances of
the aggrieved party unless at the time of contracting the breaching party knew or had reason to
know that consequential damages would result from breach. A common type of consequential
damages is lost profits. The Hadley rule is a default rule

Reliance Damages

e Reliance damages may be available where expectation damages are not available
e The measurement of damages for the reliance interest of an aggrieved party is calculated by
determining the amount of money necessary to restore the aggrieved party to the position she or he

46
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 48 of 146

was in prior to the contract. The most common use of reliance damages arises when the expectation
damages would be uncertain or speculative as where the breach would deprive the aggrieved party
of opportunities to enter potential transactions with third parties.

Restitutionary Damages

e¢ A party aggrieved by a breach of contract is entitled to restitutionary damages rather than
expectation damages at her or his option. If chosen, the aggrieved party may choose to recover the
value of the benefits conferred on the breaching party by the aggrieved party during the course of
the contract.

e  Restitutionary damages are available to both the breaching and aggrieved parties

e The aggrieved party’s restitutionary interest is measured by either the reasonable value of the
benefit conferred on the breaching party or the extent to which the breaching party’s property has
increased in value based on the aggrieved party’s performance

e If the aggrieved party has fully performed under the contract, she or he can only recover expectation
damages

e To secure restitutionary damages, the party seeking the remedy must have conferred some benefit
on the other party either through part performance or reliance

Liquidated Damages Provisions

e A liquidated damages clause, which permits the parties to request the damages of their choice, is
enforceable if it passes the following three prong test: did the parties intend for the clause to operate
as a liquidated damages clause or as a penalty; was the clause reasonable at the time of contracting
in relation to the anticipated harm; and was the clause reasonable in relation to the harm and losses
that actually occurred due to the breach

Monetary Damages under the UCC

e Seller Remedies: Upon a buyer’s breach of a contract for the sale of goods, the seller is free to
cancel the contract and withhold delivery of any goods that have not yet been delivered. The seller
may also have the right to recover money damages from the breaching buyer

¢ Action for the Price: If some or all of the goods have been delivered and accepted, the seller is
entitled to collect the contract price for those goods

e Damages for Non-acceptance or Repudiation: If some or all of the goods have not heen delivered
— either because the buyer has rejected them or in the context of anticipatory repudiation — the seller
can recover damages with respect to them

e If the seller resells she can recover the contract-resale differential — the difference between the
contract price and the resale price

e If the seller does not resell, she can recover the contract market differential — the difference
between the contract price and the market value of the goods at the time and place of the promised
delivery

e Whether or not the seller resells, she is also entitled 10 recover incidental damages — the costs
associated with getting stuck with goods the seller thought she had sold as well as the costs of resale

Lost Profits For Lost Volume Sellers

¢ A lost volume seller is one whose supply of goods exceeds the demand for the same
e The UCC permits lost volume sellers to recover the profit they would have made on the lost sale
rather than forcing them to request the contract-market or contract-resale differential

47
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 49 of 146

e To recover lost profits the seller must show: the shew could have made the sale to both the
breaching buyer and the resale buyer; that it would have been profitable for the seller to make both
sales, and that she probably would have made the additional sale to the resale buyer even absent
the buyer’s breach

Buyer Remedies

e Upon aseller’s breach of contract for the sale of goods, a buyer can either recover damages or seek
specific performance

e There are two ways to measure a buyer’s damages under the UCC, the key factor is whether the
buyer has purchased replacement goods

¢ Difference in Value Damages: These damages are available if the buyer receives non-conforming
goods from the seller

e The difference in value damages does not require a showing of foreseeability — only that the goods
did not conform to the goods specified in the contract

© Buyer’s Recovery Under Difference in Value Damages = Value of Goods Contracted Form —
Value of Goods Received

e The most common equitable remedies are specific performance, negative injunctions (which
prevent future breaching), and rescission (which cancels the contract).

Specific Performance

e Specific perlormance is available as aremedy where monetary awards would be inadequate to grant
relief to the aggrieved party. In deciding whether to order specific performance, the court will
consider whether the aggrieved party has clean hands (has dealt fairly and in good faith with the
breaching party); whether the contract terms are sufficiently definite; whether performance by the
aggrieved party can be reasonably assured; whether the contract terms are fair, and whether specific
performance would be in the public interest

e Atcommon law, money damages are presumed to be inadequate when a party is purchasing either
unique objects or real property

e Specific performance cannot be ordered to command a breaching employee or contractor to
perform a contract because of public policy considerations counseling against involuntary
servitude. Specific performance is also disfavored with contracts that are not capable of immediate
enforcement or contracts thal require a continuing series or acts or continuing cooperation form the
parties for successful performance

e The UCC liberalizes the rules governing specific performance for the sale of goods by permitting
specific performance if the goods are unique or in “other proper circumstances” and permitting
specific performance even where ongoing cooperation would be required between the parties so
long as the required inability of a party to cover can be established.

e Buyers also have replevin rights — an action to repo property — for goods identified in the contract
if after reasonable etfort, the buyer is unable to cover; the circumstances reasonable indicate that
an effort to cover would be unavailing; or if the goods have been shipped under reservation and
satisfaction of the security interest in them has been made or tendered.

Negative Injunctions

e Negative injunctions are orders by the cow prohibiting the breaching party from taking particular
action. Negative injunctions are often used to prevent employees from going to work for a
competitor or competing with their former employer. The availability of the injunction depends on

48
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 50 of 146

whether the employer is seeking midterm or post-employment relief. If the employee is under
contract for a specified period of time and the employee breaches the contract by leaving before
the end of that period, a negative injunction can prevent the employee from competition directly or
indirectly with her former employer if the employee’s services are unique or extraordinary. On the
other hand, if the injunction is for relief after employment to prevent competition, the court will
consider whether the petition has a significant business justification for enforcing post-employment
restraints; whether the clause has reasonable geographic and time restrictions; and whether the non-
compete clause was express.

Rescission

Rescission is an equitable remedy that cancels the contract. Both parties are placed where they were before
the contract was executed

Rescission of a contract is available by consent of both parties; for mistake (either unilateral or mutual); for
fraud, misrepresentations, and non-disclosure; for duress or undue influence; for illegality; or for failure of
consideration. A party seeking rescission must be ready to retum to the other party all benefits they have
received

Promissory Estoppel

A party may obtain either expectation or reliance damages for a successful promissory estoppel claim. In
some instances, a court may consider the blameworthiness of the breach; the extent of the detrimental
teliance by the aggrieved party; the relative positions of the parties, the strength of the proof for each
individual claim element; and the strength of proof for each individual claim element

Restitution and Unjust Enrichment

A party can elect to receive restitutionary rather than expectation damages after a successful breach action.
More specifically, restitution may be available where benefits were conferred under a failed contract;
benefits where conferred by a breaching party; benefits where conferred by mistake; or emergency benefits
where conferred by a health care provider

Agreed-To Remedies

The parties to a contract can also contract out of the legal and equitable remedies available under the law
by specifying agreed to remedies in the contract. These remedies usually take two forms either a liquidated
damages provision or a provision excluding damages

Under the UCC, a clause limiting consequential damages for personal injury is prima facie unconscionable
Classification of the Third Party Beneficiaries

The right of an agreed third-party beneficiary to bring an action for breach of contract against a breaching
promisor or promisee depends on the beneficiary’s classification. A third party beneficiary has a right to
secure enforcement of the agreement from a breaching promisor. The beneficiary, however, can sue the
promise only if there is an independent obligation between her and the promisee,

Vesting of the Right to Sue

Third party beneficiaries do not have the right to seek automatic enforcement of the contract or to prevent
the original parties from modifying the contract

49
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 51 of 146

The parties to a contract can modify or rescind the contract by mutual consent and can modify or rescind a
third party beneficiary provision without the beneficiary ’s consent unless and until the beneficiary’s rights
have vested

Once the third party’s rights vest, the ability of the original parties to make an rescissions or modifications
will be terminated

Defenses Available to Promisor

Because a third-party benefictary’s rights are entirely dependent on the underlying contract, any valid
defense the promisor would have against contract enforcement would also be effective against the
beneficiary, The promisor may not assert defenses based on separate transactions with the promise unless
the contract expressly subjects the beneficiary ’s rights to that claim.

Promisee’s Rights against the Promisor

If the promisor’s performance is intended to benefit a done beneficiary, the promise ordinarily will not have
suffered any economic loss for on-performance and thus may be unable to recover anything more than
nominal damages. However, if the promisor’s performance is intended to benefit a creditor beneficiary, the
promisee may secure specific performance of the promisor’s obligation

Right Assignments
An assignment is a transfer of a right to receive performance under a contract

To make an effective assignment of a contract nght: the owner must manifest an intention to make a present
transfer of the right without further action by the owner or the obligor; and the assignee manifests assent to
the assignment. Partial assignments ate effective

Manifest an Intention: Manifestation of intention is usually established by the assignor’s written or oral
words There are no magic words required to make a manifestation effective

Neither a promise to transfer a currently existing nght at a future date or a promise to transfer a nght that
the assignor expects to acquire in the future is an effective assignment

A manifestation of assent by the assignee is essential unless a third person gives consideration for the
assignment or the assignment is irrevocable by virtue of the delivery of a writing to a third person

All rights are assignable unless the assignment would materially alter the risks to, or the obligations of the
other parties to the contract; the obligor has a personal interest in performing the contract for the oblige; the
assignment would violate public policy; or the assignment is prohibited by the contract

Prohibitions in the contract against assignment will bar delegation of contractual duties but not assignment
of contractual rights, will not apply to rights that accrue to the obligor as a result of the obligor’s breach or
rights that accrue to the assignor upon complete performance by the assignor

In an assignment for value the assignee acquires the assignor’s contractual rights in exchange for payment
or a promise for payment to the assignor is valid against the obligor and cannot be revoked by the assignor
although it may be modified via the parties’ mutual consent

In a gratuitous assignment, the assignor assigns contractual rights to the assignee without consideration for
the transfer. This assignment is valid and binding against the obligor who cannot raise the absence of
consideration between the assignor and the assignee as a defense to any breach of her obligations to the

50
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 52 of 146

assignee, Even if there is no delivery, the gratuitous assignment will become irrevocable once payment of
the obligation is made to the assignee. The assignor will be estopped from revoking the assignment if the
assignee acts to her or his detriment in reliance upon the assignment

Rights of the Assignee Against the Obligor After Assignment

The assignee gets whatever rights to the contract her assignor had and the assignee takes the contract rights
subject to whatever defenses the obligor could have raised against the assignor

If the obligor pays the assignor, defenses can be raised against the assignee if payment was made before
the assignment notice was given to the obligor. Once assignment notice is given, payment to the assignor
is not a defense,

If the obligor has a setoff right hat could be raised against the assignor, that right can be raised against the
assignee if the alleged setoff arises out of the same transaction. Ita setoff arises out of a separate transaction,
it is available against the assignee only if the transaction that gave rise to the setoff arose before the
assignment notice was given to the obligor.

Assignor Rights After Assignment

Unless a contrary intention is manifested, one who assigns or purports to make an assignment implicitly
warrants thal she will do nothing to defeat or impair the assignment’s value and has no knowledge of any
fact that would do so; the assigned right exists and is not subject to any limitations or defenses against the
assignor other than those that were stated or apparent at the time of the assignment; any writing evidencing
the rights in the contract are bemg offered to induce the recipient to accept the assignment,

Rights Among Successive Assignees

If the assignor assigns her right to receive money owed by the obligor to multiple assignees, the assignor is
liable to both assignees for assigning the same right twice. But, if the assignor is bankrupt or has fled the
jurisdiction and both assignees attempt to collect from the obligor, the first assignee will prevail. Under the
Second Restatement, though, a subsequent assignee who has paid value and took the assignment in good
faith will prevail if she obtains payment from the obligor, recovers a judgment on the debt; enters into a
new contract with the obligor; or receives delivery of a tangible token or writing from the assignor

Duty Delegation

A delegation occurs when a third party agrees to satisfy a performance obligation owed by one of the parties
to a contract, The general rule is that all obligations can be delegated unless the contract bans delegation or
the performance in question is personal and the recipient must rely on qualities such as character, reputation,
taste, skill, etc

A delegation does not relieve the delegator from her obligations under the contract

Despite the delegator’s delegation to the delegatee of the performance obligation owed to the oblige, the
delegator remains liable for the performance

If there is a novation — a clear promise by the oblige to release the delegator in return for the liability of the
delegate. The delegator will be relieved from obligations under the contract

When the delegatee has agreed to perform the delegator’s contract obligations, she is liable to the delgatee
if she does not do so. The delegatee is also liable to the obligee

51
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 53 of 146

Under the UCC, any delegation of performance may be treated by the other party as creating reasonable
grounds of insecurity and the other party has the right io demand adequate assurance from the assignee
without prejudicing her rights against the assignor

At common law, an attempted delegation of a non-delegable duty operates as an immediate breach of
contract and gives the other party an immediate right to sue.

Real Property
An estate in land is an interest in real property that is currently or may become possessory in the future

A freehold estate gives the estate owner the title to the estate or a nght to hold the property a non-freehold
estate gives mere possession

A fee simple absolute is the largest possible estate in land denoting the aggregate of all possible rights a
person may have in a land parcel including the right to sell or convey all or part of the property and the
tight to devise the property. A fee simple absolute may last in perpetuity. If the owner of a fee simple
absolute dies intestate, the property will pass to the owner’s heirs by intestacy. Under modem law, a fee
simple will be presumed to be created when the words “to A” are used

A defeasible estate is an estate that may terminate before its maximum duration has run

Unclear grants: If the words of a grant are not clear, a covenant is preferred over a defeasible estate and a
fee simple subject to a subsequent condition is preferred over a determinable fee simple

Life estates last for the duration of the grantee’s life

A life estate pur autre vie is an estate where the duration is measured by the life of someone other than the
grantee, A life estate can be made defeasible

A life tenant has a duty to maintain the property in a reasonable state of repair, ordinary wear and tear
excepted. This duty is limited to the extent of the income derived or, if she personally occupies the premises,
to the extent of the reasonable rental value of the land, A tenant for a term of years also has a duty to
maintain the property in a reasonable state of repair, ordinary wear and tear excepted. This duty, though, is
not limited to the extent of income derived or the reasonable rental value.

The life tenant has a duty to pay the interest on a mortgage to the extent of profits derived from the property.
A tenant for years or a periodic tenant has no common law duty to make mortgage payments

A life tenant must pay all ordinary taxes, to the extent of profits derived from the property. A tenant for
years or a periodic tenant has no commen law duty to pay property taxes unless the lease is perpetual or for
a long term with an option in the tenant and her successors to renew forever; the tenant holds without any
obligation to pay rent; or the tenant has erected improvements on the leased premises for her own benefit.

Non-Freehold Estates

A leasehold estate is an estate that is limited in duration. The landlord holds a reversion following the
leasehold estate. A reversion is a future interest retained by the grantor when the grantor transfers less than
a fee interest to a third person. Reversions are transferrable, devisable, descendible, and are not subject to
the Rule Against Perpetuities,

Contingent Remainders

52
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 54 of 146

A remainder is a future interest created in a third person which is intended to take effect after the natural
termination of the proceeding estate. A remainder will be contingent if the takers are unascertained; or the
interest is subject to a condition precedent and does not fal! on the natural termination of the previous estate.
A contingent remainder is transferable, descendible, and devisable except when the contingent remainder
is in an unascertained person. Contingent remainders are subject to the Rule Against Perpetuities

If a contingent remainder has not vested at the natural termination of the prior vested estate, the contingent
remainder will become an executory interest subject to the Rule Against Perpetuities

Vested Remainders

A vested remainder requires its takers to be ascertained or ascertainable at the time that the remainder is
created. A vested remainder must also fall in automatically at the natural termination of the previous estate
— meaning that there can be no condition precedent to the taking. A vested remainder is transferable,
descendible, and devisable. A fully vested remainder is not subject to the Rule Against Perpetuities.

A remainder that is vested subject to partial divestment is a remainder that has been made to a class and has
at least one member who is ascertainable and who has satisfied any of the conditions precedent to vesting
but may have other members of he class join later

A vested remainder subject to total divestment is presently vested buy may be terminated on the occurrence
of a future event

Doctrine of Wortheir Title For Inter Vivos Transfers
The doctrine of worthier title arises in grants where O conveys “to A for life, remainder to the heirs of O.”

For this doctrine to apply, A must receive an estate less than a fee simple such as a life estate or a term of
years; O’s heirs must receive a remainder, both interests must be created by the same remainder; and both
interests must be legal or both must be equitable

Rule of Convenience
Under the rule of convenience, a class closes when a member of the class is entitled to distribution

The rule of convenience applies to children, grandchildren, brothers, sisters, nephews, nieces, cousins,
issue, descendants, or the family of a designated persons

If the class is already closed at the time the gift takes effect, all members of the class at that moment will
take. However, any members of the class who are conceived later or born later will not share in the estate

If at the time the gift takes effect, the class has members entitled to take immediately but the class has not
previously closed, all class members conceived at the time the gift is made will be included and may take;
however, the class will close to the exclusion of afterborn children

If the class has no members at the time the gift is made, all members of the class, whenever bom, will be
included and may take. The class stays open until all possible members are born

Waste

The possessor of a life estate or a leasehold interest has the right to possess, use, and enjoy the property
during the duration of her estate. However, she may not do anything that adversely affects the future interest
that follows the life estate. An act that adversely affects the future interest is called waste.

53
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 55 of 146

Voluntary waste is the voluntary commission of an act that has more than a trivial injurious effect on o
change in the property. Despite the prohibition on voluntary waste, natural resources may be consumed for
the repair and maintenance of the property; with permission of the grantor; or under the open mines doctrine
which applies to both life tenants and tenants for years

Involuntary or permissive waste occurs if the life tenant or leaschold tenant permits the premises to fall into
disrepair. Involuntary waste may also occur if the life tenant fails to pay mortgage interest, taxes, or the
tenant’s share of special assessments

Ameliorative waste occurs if an act of a life tenant increases the value of the premises by permanently
altering it. A life tenant is permitted committed ameliorative waste if the market value of the remainder
woman’s interest is not impaired and either it is permitted by the remainder woman or a substantial and
permanent change in the neighborhood has deprived the property of a reasonable current value

A contingent remainder woman does not have standing to sue for damages for past waste
Co-tenancy

A concurrent estate exists when two or more persons share concurrently an interest im real property, A
concurrent owner is called a co-tenant,

Tenancy in common is a form of concurrent ownership where each co-tenant owns an undivided interest in
the whole of the property with no right of survivorship, No special words a re required to create a tenancy
in common. Tenancy in common requires unity of possesston only

Unity of possession means that each tenant in common has the right to possess the whole of the property

A tenant in common may transfer her interest mter vivos: Voluntarily through conveyance, lease, mortgage,
or other transfer of a present possessory or future property interest, or involuntarily, through a foreclosure
on a mortgage of the tenant’s interest or an execution of a judgment creditor’s lien on the tenant’s interest
in the property.

A tenant in common may devise her interest and the interest of a tenant in common may also descend by
intestacy

Joint Tenancy

Joint tenancy is a form of concurrent ownership where each co-tenant owns an undivided interest in the
whole of the property and has a nght of survivorship. The joint tenants must take at the same time; take by
the same instrument; take equal shares of the same type; and must each have a right to possess the whole

Each joint tenant has a right of survivorship. At the death of one joint tenant, the interest of the surviving
joint tenant ‘grows’ and absorbs the interest of the deceased joint tenant

A joint tenancy is served if one joint tenant conveys her interest voluntarily or involuntarily. An involuntary
conveyance occurs if a creditor forces a sale of a joint tenant’s interest to satisfy the debt owed to the
creditor by the joint tenant.

If both joint tenants join in a mortgage of the subject property, the mortgage will not affect the joint tenancy

If only one of the joint tenants mortgages her interest, the effect of the mortgage on the joint tenancy will
depend on whether the jurisdiction follows the tile theory or the lien theory of mortgages. Most jurisdictions

54
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 56 of 146

follow the lien theory — the mortgagee only receives a lien on the property and no severance occurs when
the mortgagee is made.

Tenancy by the Entirety

A tenancy by the entirety is a form of concurrent ownership reserved for married couples which gives each
spouse an undivided interest in the whole of the property and a right of survivorship

There is a presumption of tenancy by the entirety if a conveyance is made to a martied couple even if they
are not identified as a married couple in the deed

Rights and Duties of Co-Tenants
Each co-tenant is entitled to possess the whole property

Wrongful ouster occurs when one co-tenant wrongfully excludes another co-tenant from possession of the
whole or any part of the jointly held property

An out of possession co-tenant has the right to share rents and net profits derived by another co-tenant from
third parties minus operating expenses

Tested Enumerated Powers Tested Implied Powers

© Collect taxes and spend e Congress has the power "to °
money for the general make all Laws which shall
welfare be necessary and proper for

e Borrow money on credit carrying into Execution the

e Regulate commerce with foregoing Powers, and all
foreign nations and other Powers vested by this
between states Constitution in the

e Declare war Government of the United.

e Raise and support the States, or any Department

army. navy, and militia | or Officer thereof"

 

 

Treaties and Executive Agreements: Precedence Chart

 

 

 

 

 

 

 

7 |___U.S. Constitution Federal law | _ State law
Treaties | Constitution prevails | Last-in-time prevails Treaty prevails
Executive Agreements Constitution prevails Conflicting federal Executive agreement
_ _ statute prevails _ prevails
Precedence Pyramid -

U.S. Constitution
___ Treaties and Federal Statutes

|____. Executive Orders and Agreements —
State Constitution

State Law and Ordinances

 

 

 

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 57 of 146

 

When a tax on interstate commerce 1s valid

It is not preempted by federal law

It does not discriminate against interstate commerce

There is a substantial nexus between the taxed activity and the taxing state
There is a fair apportionment and relationship

Various types of state taxes — _
Sales tax e A tax upon the transfer of goods
consummated within the state
e Valid if the sale is consummated within
the state
e Invalid if the sale is made to a buyer
_ | outside the state
Use tax e A tax upon the use of goods within the
state that were purchased outside the state
e The ability of a state to collect a use tax
usually depends on whether the interstate
seller who receives the goods from
outside the state has a sufficient nexus
——— =. —— within the taxing state.
Doing business tax e Can be measured by either a flat annual
fee or a graduated rate based in proportion
on the amount of revenue derived from
the taxing state
e Asa general rule the tax must relate to the
benefits conferred by the taxing state
upon the interstate business

 

 

 

Net income tax e Applied by a state upon a company
engaging in interstate commerce or on a
nonresident engaged in business in the
taxing state

e Valid only so long as the tax is
apportioned, has a significant nexus, and
| is non-discriminatory
Flat license tax e Fee Jevied by the state upon drummers or
solicitors who solicit local orders and then

fill them out of state and ship them
through interstate commerce
e Generally unconstitutional
License tax e Valid on an iterant salesperson when a
state levies it upon a seller who actually
sells and delivers the product within the
state
e Valid as a non-discriminatory tax only as
long as the tax is fairly apportioned with
an equal application to local salespersons

 

 

 

56
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 58 of 146

Pourteenth Ameoncleut
Prohibits states fic making or enforcing laws
which:

e Abridge a citizen’s privileges or
immunities

e Deny any person life, liberty, or property
without due process or

e Deny any person equal protection of the
Tas,

Dgprivation of liberty

| Fifteenth Amendment
Prohibits the state arid federal governments from
denying the right to vote based on race

 

Acts that invade a liberty interest
e Freedom from bodily restraint
e Physical punishment
© Commitment to a mental institution

Property interests

| Acts that do not invade a liberty interest
1 e = Injury to reputation
e Forced administration of medicine

 

Public education

e Constitutionally protected property
interest in statutory entitlement to
continued attendance at public school

¢ No prior evidentiary hearing required
when a student is denied admission to a
public school for academic reasons

 

Continued welfare benefits

e Property interest created by statutory
entitlement to continued welfare benefits

 

Detention of driver’s license

e State may not revoke a driver’s license
without a heanng

 

Public employment

 Prej udgment garnishment _

e There is a property interest in a person
keeping her or his job under a tenure
system or in a position here termination
can only be terminated for cause

e No property interest where a police
officer held a position at will

e No property interest where a state refuses
to renew a fixed term contract

e Prejudgment attachment or garnishment
of wages without notice or a hearing
violates procedural due process

e Due process property interest does not
arise when an individual is first applying
for employment

 

 

Property forfeiture

 

© Due process is satisfied when the
government sends a certified letter to
prison to notify an inmate that property
seized will be forfeited because such an
action is reasonably calculated under the
circumstances to apprise interested parties |

 

 

57
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 59 of 146

 

of the pendency of the action and afford
them an opportunity to present their
objections ———

Business licensing e First amendment and due process require
that a licensing scheme for adult
businesses provide applicants with
prompt judicial determination of their
claim that the government
unconstitutionally denied a license as
opposed to mere prompt access to judicial
review

 

 

 

 

Constitutional Avoidance in the Supreme Court

Where there is no issue in controversy — no adversarial conflict between the parties
When the complainant cannot show injury by the statute in question

When the issue is not ripe and the Court does not feel that the issue has arisen
When the decision requires a ruling broader than the facts of the case

When the complaint can be resolved in a non-constitutional manner

Then the Court can determine the case on statutory grounds

 

Important Fundamental Rights

Abortion e A woman has a protected privacy interest
in choosing to have an abortion before the
fetus is viable

e Before Viability: the government may
regulate (out not ban) abortion in the
interest of either the mother’s health or
the potential life of the fetus. The
regulation may not impose an undue
burden on the woman’s right to choose an
abortion

e After Viability: A state may regulate and
even ban abortion except where it is
necessary for the preservation of the life
or health of the mother

e Consent Requirements: Neither spousal
notification nor spousal consent can be
required before a woman may obtain an
abortion, However, parental consent may
be required before an unemancipated
woman under the age of 18 obtains an
abortion if the state establishes a judicial
bypass procedure.

e Public Funding: There is no constitutional
right for indigent women to obtain

| ___ government funding for abortions. A state

 

 

 

58
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 60 of 146

may prohibit the use of public facilities
and publicly employed staff in performing
abortions

e Late Term-Abortions: The Supreme Court
has upheld a federal ban on partial birth
abortions, The Court rejected a facial

this particular type of abortion procedure
but left open the possibility of challenges
to the act as applied to specific
individuals.

 

challenge to a prohibition against use of

Family Relations e A fundamental right exists for related
persons to live together, A zoning
ordinance prohibiting members of an

extended family from living in a single
household has been subjected to heighted
scrutiny and held unconstitutional.

e Parents have a protected liberty interest in
controlling visitation with their children
Sexual Onentation e The Fourteenth Amendment protects
fundamental rights to same sex marriage
and sexual intercourse with another
_ individual of the same sex
Right to Travel ¢ The Privileges and Immunities Clause of
Article IV, Section 2 and the Commerce
Clause mutually enforce the right of every
citizen to travel freely from state to state
e Durational residency requirements for
dispensing government benefits are
subject to strict scrutiny
e The right o international travel is not
absolute and may be subject to reasonable
restrictions, and Congress may authorize
| the president to restrict travel to certain
countnes or danger areas.

 

 

 

Substintiva: Due Process Versus Egnal Protestion Review
Substantive Due Process | Equal Protection
Applies where a law affects the rights of all Applies where a law affects the rights of only
persons with respect to a specific activity. some persons with respect to a specific activity

 

 

 

The Three Standards of Review. __

| Burden of Proof Proof Required When Applicable
Strict Scrutiny Government Classification is Suspect classifications
necessary to achieve a_ | — race, alienage, voting,

 

| and national origin

59
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 61 of 146

 

 

 

 

compelling
__|governmentinterest |
Intermediate Scrutiny Government Classification is Quasi suspect
substantially related to | classifications — gender
an important and illegitimacy
government interest
Rational Basis Plaintiff Classification serves no | All other classifications

legitimate interest oris |
not rationally related

to any legitimate
interest

 

 

 

_ Equal Protection Challenges

Intermediate Scrutiny

_Stnct Scrutiny

* Alienage e Gender e Age

# Domestic travel e = Iltegitimacy e Alienage
» National origin e Undocumented children e Disability
# Race e Wealth

* Voting

 

 

Analyzing a State Law for Violations of the Article IV Privileges and Immunities Clause and the _
Dormant Commerce Clause

 

Does the State Law Discriminate against Nonresidents

 

Dormant Commerce Clause

No

| If the law incidentally burdens

interstate commerce, it violates
the Dormant Commerce Clause,
if the burden is excessive in
relation to the benefit

 

Yes

| If yes on its face, and the law

burdens interstate commerce, it
violates the dormant commerce
clause unless: the regulation
serves a compelling state
interest and the regulation is
naitowly tailored to serve that
interest

Exceptions to this are: state
statutes that have received
congressional approval and the
market participation exception

| Simply helping residents to the

determinant of nonresidents is
not a valid interest

 

 

Privileges and Immunities
Clause

 

The Article IV Privileges and
Immunities Clause does not

apply

If yes with regard to activities
fundamental to the national
union, it violates the Article [V
Privileges and Immunities
Clause unless the regulation in

| question specifically targets a

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 62 of 146

 

problem arising from the non-
resident’s behavior.

The term activities fundamental
to the national union means civil
liberties or important economic
activities

Corporations and undocumented
persons cannot claim protection
under this provision

 

 

 

 

 

Federal Subject Matter Jurisdiction

 

 

Type of Subject Matter Jurisdiction Application
Federal Question Face of the plaintiff’s complaint pleads a violation
- _|_or question of federal law
Diversity Action involves parties who ae citizens of

different states
Amount in controversy is greater than $75,000

 

 

Supplemental | Claim arises out of the same case or controversy
as claim giving rise to original subject matter
jurisdiction

 

 

 

__ Establishing Citizenship

61
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 63 of 146

 

 

 

Individuals TA party will be considered a citizen of her state of
_ domicile
Corporations For the purpose of determining diversity, a

corporation is a citizen of both the stale of its
incorporation and the state where is has its
principal place of business

A corporation may only have one principal place
of business, which should be the corporation’s
nerve center or the location where the
corporation’s officers direct, control, and
coordinale the corporation’s activities
Unincorporated Association The citizenship of an unincorporated association
such as a partnership, limited partnership, or
limited liability company is the citizenship of all
the members of the association.

For class action purposes, the citizenship of an
unincorporated association is the state under
whose laws it is organized and the state where it
has its principal place of business

 

 

How To Establish Territorial Jurisdiction

e A federal court has territorial jurisdiction over the state in which that federal district is located

e A federal statute that creates a particular cause of action may provide hat federal courts have
nationwide jurisdiction

e A federal court may exercise yurisdiction over a defendant outside the state in which the court
is located if the defendant is joinder under Rule 14 or 19 and is served within a U.S. judicial
district not more than 100 miles from where the summons was issued

 

Personal Jurisdiction

 

 

 

Type of Personal Jurisdiction Application a

In Personam Jurisdiction Defendant has a physical presence in or

relationship of contacts with the forum state
In Rem Jurisdiction The subject of the lawsuit is land or real property
| located within the forum state _

Quasi In Rem Jurisdiction Plaintiff seeks to attach real or personal property

owed by the defendant to be used to satisfy any
sf tudgment against the defendant a

 

 

A Summons Must

e Be signed by the clerk
e Identify the court and the parties \be directed to the defendant
e State the name and address of either the plaintiff’s attorney or the plaintiff itself

 

62
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 64 of 146

 

e Notify the defendant of the time period within which it must appear or file an answer and the
potential for a default judgment if the defendant fails to appear within the specified time
e Contain the cout seal __

Requirements For Quasi In Rem Jurisdiction

e There is real or personal property of value located within the state or territorial limits of the
federal court
The defendant owns the property

e The property is being attached or seized; and

e The defendant has been provided notice of the proceeditges

 

In Any Action Venue Is Proper In

e The district in which any defendant resides, if all of the defendants reside in the same area

e The district where a substantial portion of events occurred; or

e The district in which any defendant would be subject to personal jurisdiction, if there is no
other district in which the action could be brought

 

The Erie Doctrine

e The doctrine applies to state and federal law conflicts which arise during federal diversity and
supplemental jurisdiction cases. When these conflicts apply state substantive law and federal
_—_proeeduival law

 

 

Types of Pleaditigs Alliwesl Under The Federal Rules

® Complaints
e Answers to complaints
« Answers to counterclaims
e Answers to cross claims
« Third-party complaints
* Answers to third-party complaints
¢ Replies to unswers; if ordered by the court

 

Affirmative Defenses That Must Be Plead In A Responsive Pleading

Accord and satisfaction
Arbitration and award
Assumption of risk
Contributory negligence
Discharge in bankruptcy
Duress

Estoppel

Vilure af consideration

 

63
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 65 of 146

 

 

 

 

 

 

 

e Fraud
e  Illegality
e Injury to fellow servant
e Laches
e Licenses
e Payment
e Release
© Res judicata
e Statute of frauds
e Statute of limitations
e Waiver
Objections That May Be Raised Either By Motion Or Responsive Pleading
e Lack of subject matter jurisdiction
e Lack of personal jurisdiction
e Improper venue
e Insufficient process
e Insufficient service of process
e Failure to state a claim on which relief can be granted
e Failure to join a party under Rule 19.
e fone ofthe above objections will be raised by motion rather than in an answer or other
responsive pleading, the motion must be made before a responsive pleading is made
Requirements. af Class Agtions: ee

Numerosity The number of members in the class is so
numerous that separate joinder of each member is
impracticable

Commonality | The legal and factual issues are common to those

| raised by each memberofthe class

Typicality | The claims and defenses of the representative
party are typical of those raised by each member

a _ | of the class |

Adequacy of Representation | The representative party can fairly and adequately

protect and represent the interests of each member
|oftheclass —
] _

Depositions Depositions permit the direct questioning of a
party or witness under oath. They are typically
conducted orally, and every word that is spoken
is recorded verbatim and transcribed. A party
may take only ten depositions in an action as a
matter of right.

Interrogatories Interrogatories are written questions that must
be answered by another party in writing under

 

64
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 66 of 146

 

oath. tnterrogatories may only be served on
parties to an action. There is a limit of twenty-five
for each party. |
Any party may ask another party to produce
documents or property for inspection and

| copying —
Requests for Admissions Requests for admission are typically question and
answer statements that are used by either party
to further explore specific contentions. Any

request that is admitted is deemed established

_ for all purposes in the litigation

Physical and Mental Examinations The only discovery tool for which advance court
approval is required. The applicant must show
“good cause” for the examination.

Document Requests

 

 

 

 

| Pre-trial Motions ee

Rule 12(b)(6) Dismissal | A court will dismiss a complaint under 12(b)(6) if
the complaint fails to state a cognizable claim;
provides insufficient facts; or contains an
allegation that negates one or more elements of
the cause of action

Dismissal of a complaint under 12(b)(6) is with
prejudice unless the Court states otherwise

If a plaintiff fails to prosecute her or his action or
to comply with the Federal rules or a court order,
a defendant may move to dismiss

Dismissal For Failure to Prosecute

A dismissal for failure to prosecute is a dismissal
with prejudice, unless the dismissal order states
_ | otherwise

Summary Judgment Motions | Summary judgment is intended to pierce the
pleadings to determine if there is credible
evidence to factually support a party's claim

Summary judgment will be granted if the moving
party shows that there is no genuine dispute as
to any material fact and the movant is entitled to
_ judgment as a matter of law _—|
Motion for Judgment On The Pleadings After the pleadings are closed — but early enough
not to delay trial — a party may move for
_| judgment on the pleadings under Rule 12(c)
Motion For A More Definite Statement Under Rule 12(e), a party may move for a more
| definite statement of a pleading to which a
responsive pleading is allowed but which is so
vague or ambiguous that the party cannot
_Teasonably prepare a response

 

 

65
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 67 of 146

| The motion must be made before filing a
responsive pleading and must point out the
defects complained of

| tf the court orders a more definite statement and
the order is not obeyed within 14 days after
notice of the order or within the time the court
sets, the court may strike the pleading or issue
any other appropriate order

 

 

 

Motion to Strike Under Rule 12(f}, the court may strike from a
pleading an insufficient defense or any
redundant, immaterial, impertinent, or
scandalous matter

The court may act on its own; or on motion of a
party either before responding to the pleading or,
if a response is not allowed, within 21 days after

| being served with the pleading

Post-Trial motion _ _
Judgment as a Matter of Law The analysis for JMOL motions is identical to that
ona summary judgment motion. A summary
judgment motion is based on evidence that a
party may introduce at trial, white the JMOL
motion is based on evidence actually introduced
at trial

The evidence will be viewed in the light most
favorable to the non-moving party to determine
whether the movant is entitled to prevail as a
matter of law ————
Renewed Motion for Judgment as a Matter of Within 28 days after the return of a verdict, a
Law party who has timely moved for JMOL may serve
a motion to set aside the verdict and any
| judgment entered on the verdict.

 

Arenewed motion for JMOL equires analysis
identical to the JMOL motion

Even after the jury has rendered a verdict, if a
judge finds that no reasonable jury could
interpret the evidence presented as supporting
the verdict, a judge may grant the party against
whom the judgment was rendered JMOL

 

zf

 

66
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 68 of 146

 

The court may not entertain a renewed motion
for JMOL unless a motion for JMOL was made
_ during the trial

Motion for a New Trial A motion for a new trial is generally made as a
form of alternative relief to a renewed JMOL
motion.

 

Motions for a new trial are generally appropriate
in the following instances:

e The verdict is against the clear weight of
the evidence

e® To avoid an inevitable appeal and
reversal if the trial judge has committed
reversible error

e When a jury verdict is so excessive as to
demonstrate that the jury has
misunderstood its duty or acted with
extreme prejudice

e = If evidence of jury misconduct exists and
Federal Rule of Evidence limits judicial
inquiry to external influences on the

| ee | deliberative process

Remittitur and Additur A motion for remittitur asks the judge to reduce
the award of damages that are excessive Federal
courts will routinely grant motions for remittitur

 

The converse of a remittitur is an additur, or an

increase in the award of damages. Additur is

= [unconstitutional in federal court

Relief From a Judgment or Order The court can correct a clerical mistake or a

mistake arising from oversight or omission

whenever one is found in a judgment, order, or
other part of the record

 

 

 

67
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19

 

Four Ways To Terminate The Power Of Acceptance

e Lapse of time

e Death of incapacity of either party
e Revocation by offeror

e _ Kejection hy the offeree

Requirements For An Entorceable Option Contract
e Anoffer

e A subsidiary promise to keep the offer open
e A valid mechanism for securing enlorcenvent of the subsidinty promise

 

| The UCC Firm Offer Rule

Under the UCC a merchant can make a irrevocable offer to either buy or sell goods without
consideration so long as

© The offer is made by a merchant \the offer is made in a writing signed by the merchant
e The offer expresily states by ity tering thal il will be held. apet

 

 

Unilateral And Bilateral Contracts
Unilateral Contracts oe Bilateral Contracts _
Offeror makes an offer that calls for performance | Offeror and offeree exchange mutual promises

 

 

 

 

Looking for action a Looking for a promise

68

 

Page 69 of 146

ee ee
Case 3:19-cv-01183-KAD Document 20-3

Satisfaction of the UCC Statute of Frauds
Signed Writing
Merchant’s Confirmation
In-court Admission _
Part Performance

 

Substantial Reliance By The Seller Of Specially Manufactured Goods.

 

 

_____ Implied Warranties
Description How Excluded or
——— ___Modified _
Warranty of title and For the sale of all Specific language; or
against Infringement goods, there is an circumstances giving
implied warranty of the buyer reason to
good title of the goods, know that the seller
of the rightful transfer does not claim
| of the goods, and that unencumbered title
no liens or other
security interests are
| attached to those goods
Warranty of If the seller of the By language
Merchantability goods is a merchant mentioning

 

with respect to goods
that are covered under
the UCC, there is a
waranty that
guarantees that the |
goods are fit for the
ordinary purposes for
which those goods
} would be used
| This warranty grants

 

Warranty of Fitness

for a Particular that the goods being
Purpose sold are fit for the
particular purpose for
| which the buyer intends
to use them.

69

‘merchantability’ and
need not be in a

| writing. However, if it

is in a writing, it must
be conspicuous

Limitations

A seller is not liable for
such a claim if the
buyer provides
specifications to the
seller and the claim
arises out of
compliance with the
specification

 

By language in a
writing that is
conspicuous

The warranty only
applies where, at the
time of contracting, the

 

seller has good reason
to know:

® The particular
purpose for
which the
goods are
required; and

* That the buyer
is relying on
the seller’s skill
or judgment to
select or
furnish _

Filed 08/08/19 Page 70 of 146

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 71 of 146

 

 

 

 

 

 

 

 

 

reasonable
—__-}— goods
Gap-Filling Default Rules
Missing Term a Gap-Filling Default Rules
Price The reasonable price at the time established by the
contract for the delivery of goods
Time | Contractual action must be performed within a
reasonable time

 

 

Place of Delivery | The place of delivery will be the seller’s place of
| business unless otherwise agreed

 

Definitions

 

Usage of Trade | Any practice or method of dealing having such
regularity of observance in a place or trade as to
justify an expectation that it will be observed with
respect to the transaction in question
Course of Dealing | A pattem of conduct concerning previous
transactions between the parties that is fairly to be
regarded as establishing a common basis of
understanding for interpreting their subsequent
a expressions and other conduct
Course of Performance Repeated occasions for performance by a party
and where the other party with knowledge of the
nature of the performance and opportunity for
objection to it, accepts the performance or
I acquiesces to il without objection.

 

Evidence Where The Parol Evidence Rule Does Not Apply

e Subsequent agreements

e Collateral agreements

e Attacks on the validity of the written agreement including: the failure of an oral condition
precedent to the agreement; absence of consideration; mistake or duress; fraud; and
reformation

When a party seeks to introduce parol evidence, the court will determine the admissibility of the
evidence based on two questions

e First, what is the purpose for which the evidence is being introduced
___¢ Second, does the evidence relate to a term or contract which is integrated

 

 

Purpose of Evidence
Purpose | Rule | UCC Distinction

 

 

70
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 72 of 146

 

 

Explain or Interpret Majority Rule: Always | N/A
_ admissible, _ _|
Supplement Admissible unless the contract is | Usage of trade, course of
completely integrated dealing, and course of
performance evidence are
| admissible in sale of goods

cases to supplement the terms of
fe _ _| awritten agreement |
Contradict Admissible unless the termsin | Course of dealing or course of
question are fully integrated performance evidence may be
admissible in sale of goods
cases to qualify the meaning of
an integrated term

 

 

 

 

Faulty Assumption Regards | Doctrine To Apply
Present Facts Mistake
Future Facts Impossibility
Impracticability
_ _ Frustration of Purpose

 

 

Common Law Versus UCC ‘rules _

 

 

 

_ Common Law | UCC.
Preexisting Duty Rule | Good faith test
New consideration required | No consideration required =
Unilateral Mistake

Under the rules governing unilateral mistake, a party operating under a faulty assumption about
material facts as they exist at the time of contracting is not excused from her or his contractual
performance unless:

The other party knew or had reason to know of the mistake or
The mistake was based on a clerical error.

 

Mutual Mistake

Where both parties have labored under a common faulty assumption regarding the present facts, there
is mutual mistake. Under the rules of mutual mistake, the contract will be voidable by the
disadvantaged party where:

The fact about which the parties were mistaken is essential to the contract
Both parties were mistaken; and
The disadvantaged party did not bear the risk of the mistake under the parties’ agreement

 

 

Promissory Condition L Pare Condition

 

 

7h
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 73 of 146

 

 

 

 

Contract performance is conditioned on the Contract performance is conditioned on the

occurrence of the promised performance by the | occurrence of events beyond the control of either
other party party
___ Express Conditions Implied Conditions |
Those which the parties expressly include in Those created under common law or the UCC to
contract provisions address order of performance and nights upon
breach when the parties have not done so
=. expressly.

 

 

___ When Performance Will Not Be Excused
Waiver When the discharged party waives the condition,
the waiving party’s obligation becomes absolute
because it is no longer subject to the condition
Bad-Faith Conduct Bad faith conduct will excuse the condition where
the benefiting party interferes with the fulfillment
of a contract, or where the benefiting party fails to
take steps necessary for the condition’s fulfillment

 

Avoiding Forfeiture Where the fulfillment of a condition may result in
a forfeiture or great loss to one of the parties, a
| court may excuse the condition to avoid forfeiture

 

Cognitive Defects | Volitional Defects
A person will be deemed mentally incompetent Mental incompetence can be established if a
and lacking capacity to enter a contract if the person is unable to act in a reasonable manner in
person is unable to understand in a reasonable relation to the transaction and the other party has
manner the nature and consequences of the | reason to know of this condition
transaction }

 

 

Expectation Interest ___| Reliance Interest | Restitutionary Interest

To compensate a party for her or | To protect an aggrieved party’s | To protect an aggrieved party’s
his expectation interest, the reliance interest, a court will restitutionary interest, a court
court will calculate money calculate the money damages will calculate money damages
damages designed to put the designed to put the aggrieved designed to return to the
aggrieved party where she or he | party in the position she oe he _| aggrieved party the value of the
would be if the other party had | _ was in before the contract was benefit she or he conferred on
fully and properly fulfilled the made the breaching party

contract terms

 

 

 

 

 

If The Buyer Covers e The damages measure is the contract
cover differential — the difference
| between what the buyer would have paid
under the contract and what she actually
paid to secure cover
e Cover must be made in good faith and
without unreasonable delay

 

72
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 74 of 146

 

If The Buyer Does Not Cover e The buyer is entitled to contract-market
differential damages — the difference
between what the buyer would have paid
under the contract and the market price
for the goods at the time the buyer learned
of the breach

 

Whether Or Not The Buyer Covers

The buyer is also free to seek incidental
damages and consequential damages

e The buyer’s damages will be reduced by
an amount reflecting expenses avoided
because of the breach

 

 

Available Remedies

 

 

Legal Remedies

® Money Damages

Equitable Remedies
Injunction
Specific Performance
Rescission
Reformation
Quiet title Actions
Partition Proceedings

 

 

   

ny
tH
y

 

 

 

Defeasible Estates 7
| Characteristics | Creating Language Other Differences

 

 

73
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 75 of 146

 

 

 

 

 

 

 

 

Fee Simple A determinable estate e Forsolong as; | e A determinable
Determinable terminates e During, estate is created
automatically on the | e Whole; or im one clause;
| occurrence of anamed | e Until and with a
future event | limitation built
into that one
clause
e A determinable
estate is
followed by a
| possibility or
Teverter
Fee Simple Subject to | An estate subject to a e Provided, | e The condition
a Subsequent condition subsequent however. only gives the
Condition may be cut short if the e However if; grantor the
| estate is retaken by the e Butit nght to take the
grantor or a third party e Oncondition estate. It does
! on the occurrence of a that; not
' named future event e Inthe event automatically
| that. terminate the
estate
| e §6Anestate
subject to a
subsequent
| condition is
created in two
separate
clauses and
with a
condition stated
in the second
1 clause
Fee Simple Subject to | A fee simple subject to | e A fee simple
an Executory Interest an executory interest is subject to an
an estate that is executory
divested automatically | | interest is
in favor of a third | followed by a
person on the shifting
occurrence of a named executory
event interest
| e These devices
| are subject to
the rule against
l =| perpetuities
Fee Tail A fee tail is a freehold e Fee Tail
estate that descended to General: O
the grantee’s lineal conveys “to A
descendants and the heirs of
| _ her body”

 

 

 

74
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 76 of 146

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

! Future Interests _
| Present Possessory Interest | Future Interest in Grantor Future Interest in Third Party
| Fee Simple Absolute None None
Fee Simple Determinable | Possibility of Reverter None = =|
Fee Simple Subject to Condition | Power of Termination None
| Subsequent
Fee Simple Subject to | Springing Executory Interest Shifting Executory Interest
Executionary Interest
Life Estate | Reversion Contingent or Vested
_Remainder
Possibility of Reverter Versus Power of Termination
_ Possibility of Reverter | Power of Termination
Definition A future interest in the grantor | A future interest in the grantor
that follows a determinable that follows a fee simple or life
| estate estate subject to a condition
subsequent
Upon the happening of the
event, the property will not
automatically revert back to the
grantor. The grantor has to
exercise the power of
termination and affirmatively
— __| retake the property
Creation Creation of a fee simple Requires a grantor to reserve
determinable estate this power in the conveyance
automatically creates the either expressly or by necessary
possibility of reverter in the implication
grantor —_. |
Transfer Common Law: Intestacy Only Common Law: Intestacy only
Modem Law: Transferable, | Modem Law: Descendible,
devisable, descendible devisable, not transferable inter
| vivos
Statute of Limitations Begins to run as soon as the | Does not begin to nin until the
limitation occurs because the grantor attempts to exercise the
property automatically reverts to | power. In some states, though,
the grantor on the occurrence of | the limits begins to run when the
the limitation _ | condition occurs
Rule Against Perpetuities Not subject | Not subject
| Class Gifts
Postponed gift to a Class (with | Immediate Gift to a Class | Gift to a Class with a
no condition precedent) Coupled with a Condition Combination of Postponement
| Precedent

e If the class is already

| closed at the time the

postponement ends, all

 

e An immediate gift to a
class may be coupled.
with a condition

 

75

e A gift to a class may be
made with a
combination of

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 77 of 146

 

 

members of the class
will be included and
will take

Tf the class has members
but is not yet closed at
the time the
postponement ends, all
members of the class
conceived at the time
the postponement ends
will be included and
may take

Tf the class has no
members at the time the
postponement ends all
members of the class
whenever bom, will be
included and may take

precedent. Here, the
class closes when the
first member of the class
satisfies the condition
All-then bom members
of the class are included
and may take if an when
they satisfy the
condition, Afterborn
children, however, are
excluded

76

postponements

combined with a
condition precedent.
Here, the postponement
will end and the class

will close when the last |
condition is satisfied

All members of the

class bom before the
class closes are included
and they make take if

and when they satisfy

the condition }
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 78 of 146

| Issue
| Fraud in the Inducement to
Contract

Infancy

Parties

Contracts Against Public Policy

 

‘Contracts made by unlicensed

| MBE Rule (UBE states)

| Where a victim is aware that a contract is in contemplation,
but her consent to the bargain is seduced by lies or
deliberate half-truths, the victim may choose to void the

_ contract

| obvious ta the victim,

Florida Rule Commented [OH]: Some of these UBE entries do not
Same as the include information on the abolished common law mule. See
courts empl if the abolished mules are tested and if'so, add them back

falseness Of int ststenre;e tatinoroe RouwtTor

 

With some exceptions; a contract formed by a minor is
voidable by the minor. Here, a minor cannot be held to
obligations in a contract simply because he fraudulently
misrepresented his age to the other contracting party.

 

 

In Florida, a} Comment LSZH: Find otlt WHI these arg.
the minor (unless the minor Induced the other party to
enter into the contract by fraudulently
misrepresenting his age) with the following
exceptions:

 

An unwed pregnant mother is liable for any contracts
entered into when she gave consent to a doctor for
medical care relating to the pregnancy or her child

Minors who are age 16 and older have capacity to
contract for higher education loans

A married minor has the capacity to contract, and the
capacity will survive the death of the spouse or the
minor’s divorce.

 

 

If the purpose of the licensing statute is simply regulatory,
contracts made by unlicensed parties may be enforced.

 

If, at the formation stage, one of the parties seeks to gain an
objective that threatens the values or institutions of society,
a court will declare an offense to public policy. Covenants in
| restraints of trade have been held to offend society’s
interests in the freedom to exploit talent and economic
TesOUrces.
|

Tal

In Florida, a party that contracts for goods or services

but lacks the required licensing can recover the
reasonable value of the labor and materials furnished
excluding supervisory labor,

Covenants nct to compete in connection with the sale
of a business, dissolution of a partnership, or the use

of a trademark or service mark will not be enforced if:

The covenant is contrary to the public health, safety,
or welfare Commented [YLS3}: This is kinda vague.

The injunction enforces an unreasonable covenant not |
to compete and

There is no showing of irreparable injury
Provided that

A licensee, or any person deriving title from the
licensee, of the use of a trademark or service mark,

_and the business format or system identified by that
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 79 of 146

 

trademark or service mark, may agree with the

licensor to refrain from carrying on or engaging in a
similar business and from soliciting old customers of
such licensor within a reasonably limited time and

area, so long as the licensor, or any person deriving |
title from the licensor, continues to carry on asimilar |
business therein. Said agreements, in the discretion of

a court of competent jurisdiction, may be enforced by
an injunction.

Provided aiso that

Partners may, upon or in anticipation of a dissolution
of the partnership, agree that all or some of them will
not carry on a similar business within a reasonably
—| —_ limited time and area.

Privity of Contract for Expressed | UCC Section 2-318 provides three alternatives for non-party | In Florida, the warranty extends to any family member
and implied Warranties in the privity or guest of the original purchaser if it is reasonable to
Sale of Goods expect her use of the product

1. The warranty extends to any family member or guest
of the original purchaser if it is reasonable to expect
her use of the product

2. The warranty extends to any natural person if it is
reasonable to expect her use of the product

3. The warranty extends to any person if it is
reasonable to expect that person’s use of the

 

 

 

 

 

product.
Legal Detriment Required for Unless there is a legal detriment on both sides of an Florida follows the rule from the First Contracts
Consideration exchange, there is no contractual relationship Restatement recognizing a contractual relationship so
long as there is a benefit or detriment to at least one
- party
| Seal as a Substitute for A seal may substitute for consideration A seal provides a rebuttable presumption of
Consideration consideration. Here, the defendant bears the burden
_____| of proving the lack of consideration_ ss
Pre-existing Duty as An agreement to pay a preexisting duty/debt is not Florida follows the Second Contracts Restatement
Consideration consideration which finds consideration if the preexisting duty is for
the benefit ofa new intended third party beneficiary |
| (this is most common with construction contracts). |
|
Florida permits public servants to accept rewards for
| services performed in apprehending any criminal. Fla.
| _ _ Stat. 838.016
| Consideration for Modification | A promise to increase compensation under an existing In Florida, a slight change in the terms of the contract
contract is enforceable as a mutual modification to the will suffice as consideration to support modification.
contract if

 

78
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 80 of 146

 

 

 

 

 

 

1. Both parties agree to a performance that is different
from the one required by the original contract and
2. The difference in performance is not a mere
| _ pretense of a newly formed bargain | =
Assignment of Contract Rights MAY NOT BE COVERED BY MBE LOOK INTO... ' Florida does not permit the three assignments below
1. Pensions for firefighters, teachers, and county
and state officers and employees
2. The payment of any salary, wages,
| commissions, or other compensation services
| 3. Anaction fora personal tort Pane
Successive Assignees | American Rule — first in time, first in right | Florida follows the English Rule

| English Rule — first in time, first in right, unless a junior
assignee without knowledge or reason to know of the
previous assignment gives notice to obligor first

Massachusetts Rule (most common) — first in time, first in
right with the junior assignee receiving priority in the
following four instances:

 

 

1. The junior assignee obtains performance from the
obligor
2. The junior assignee obtains a judgment against the
obligor for breach of the assigned duty.
3. The junior assignee obtains a tangible token
representing the claim or
4. The junior assignee secures a novation from the
obligor.
Assignment of Contract Rights No holder shall sell, transfer, or assign any obligation
in Connection to a Home- in connection with a home-improvement contract or
Improvement Contract any evidence of indebtness thereunder to any person
who is not authorized as a sales finance company
|
| Notice of any assignment shall be sent to the owner
| immediately after the assignment is made. If notice is
not given to the owner, then payment thereunder or
tender thereof by the owner to the last known holder
| of such contract shail be binding upon any holder or
— | - - | assignee thereof
Statute of Frauds A lease of real property must be in writing In Florida, leases of real property that are less than

 

one year are not subject to the Statute of Frauds.

Subscriptions for newspapers, periodicals, or other like
matter must be in writing to be enforceable.

A writing is required to charge any healthcare provider
upon any guarantee, warranty, or assurance as to the

 

79
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 81 of 146

 

results of any medical, surgical, or diagnostic
procedure performed by any doctor, dentist,
chiropractor, or obstetrician

Home solicitation sales must be in writing. In a home
solicitation sale, the seller must obtain the buyer’s
signature to a written agreement or offer to purchase
| which designates the date of the transaction and the
| date on which the buyer actually signed the contract.
There must also be a statement of buyer’s rights The
statement must appear under the conspicuous
caption, “BUYER’S RIGHT TO CANCEL” and read: “this
is a home solicitation sale and if you do not want the
goods or services, you may cancel this agreement by
providing written notice to the seller in person, by
telegram, or by mail. This notice must indicate that
you do not want the goods or services and must be
| | delivered or postmarked before midnight of the third
| business day after you sign this agreement. If you
cancel this agreement, the seller may not keep all or
part of any cash down payment.”
|
| Home improvement contracts must be in writing and
| contained in one or more documents between a home
| improvement finance selier and an owner for the
performance of a home improvement. The contact
must include all labor, materials, and services to be
furnished when all or part of the contract price is to be
paid in installments over a period of time greater than

90 days.
|
|

A credit agreement (an agreement to lend or forebear
repayment of money) must be in writing, expressly

| note consideration, set farth the relevant terms and
conditions and be signed by the creditor and the
debtor to be enforceable.

Part Performance Substantial performance will require the other party to Substantial performance will require the other party
perform (i.e. pay) permitting it to recover for any proven to perform (i.e. pay} permitting it to recover for any
| damages proven damages

Construction Contracts Exception

lf the contractor intentionally failed to comply with
the specifications, the owner is entitled to the cost of

 

 

80
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 82 of 146

 

Anticipatory Repudiation

 

making the work conform to the contract and
specifications.

 

 

If a party contracting for services and materials tells the
other party with executory duties that he will not perform,
there is an anticipatory repudiation. The aggrieved party may
then sue immediately for loss of bargain, recovery of money
damages, or if the damages remedy is inadequate to place
her or him in the position that they would have accupied had
there been full and timely performance, the parry may sue in

equity

 

Impracticability

 

Statute of Limitations for Sale of
Goods

Sources of Law

 

Can only be invoked if the party to fulfill its obligations, -
would have to incur extreme and unreasonable expense and

difficulty which reasonable efforts could not surmount.

UCC Section 2-725 permits the parties to agree upona
reasonable term, but not for less than one year, for the
statute of limitations to run. If not mentioned in the
agreement, the statute of limitations in 4 years.

 

If a party contracting for services and materials tells
the other party with executory duties that he will not
perform, there is an anticipatory repudiation. The
aggrieved party may then sue immediately for loss of
bargain, recovery of money damages, or if the
damages remedy is inadequate to place her or him in
the position that they would have occupied had there
been full and timely performance, the parry may sue
in equity

Exception

If the non-breaching party cannot show that he was
able to perform any conditions precedent to
performance, there is no claim to damages under the
| theory of anticipatory breach.
In Florida, the doctrine may be invoked when
circumstances have made performance vitally
different from what was anticipated when the parties
entered into the contract
| The statute of limitations for a legal or equitable
| action on a contract, obligation, or liability founded on
a written instrument or action to foreclose a mortgage
| is five years.
The statute of limitations for an action for injury to a
person founded on the design, manufacture,
distribution, or sale of personal property that is not
permanently incorporated in an improvement to real
property including fixtures, a legal or equitable action
on a contract, obligation, or liability not founded ona
written instrument, including an action for the sale
and delivery of goods, wares, and merchandise, and
on store accounts, or an action to rescind a contract is
four years.

The statute of limitations for an action for specific
performance of a contract or an action to enforce an
equitable lien arising from the furnishing of labor,
services, or material for the improvement of real

| property is one year

 

 

The three sources of criminal law are statutes, the common

law, and the Model Penal Code

81

| The sources of Florida criminal law are the Florida
Constitution and the body of statutory law written by
the legislature as well as the common law of England
down to July 4, 1776 — except where inconsistent with
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 83 of 146

 

 

| Types of Crimes

Injury to Fetus

Homicide — Year and a Day
Rule

 

|
| Murder by Degrees

 

| the U.S. Constitution, the Florida Constitution, or

Florida statutes

 

An infamous crime is a crime involving fraud or dishonesty

|
A majority of the UBE states have concluded that the fetus
must be barn alive to be subject to homicide (this is also the
| common law rule). A minority of the states have found that
the killing of a viable fetus constitutes a homicide.

' At common law, if the victim died more than a year anda
day from the defendant’s act, a court would find that the
defendant's act was not the proximate cause of the death.
This rule has been abrogated in most states-

First degree murder is the killing of another individual with
pre-meditation, felony murder, or murder after lying in wait,
poison, or torture.

Second degree murder is any intentional killing that does not

; Meet all the elements of first degree murder.

Florida statutes define and classify criminal penalties ]
as:

Capitol Penalty: death or life imprisonment without
parole

Life Felony: life imprisonment or 25 years
imprisonment followed by life probation

Felony of the First Degree: imprisonment up to 30

| years or when specifically provided, life imprisonment

Florida defines murder in the first degree as the

Felony of the Second Degree: imprisonment up to 15
years

Felony of the Third Degree: imprisonment up to five
years

Misdemeanor of the First Degree: incarceration of up
ta one year

Misdemeanor of the Second Degree: incarceration of
up to 60 days

This applies to all noncapital felonies committed on or

after October 1, 1998. |

In Florida, the killing of an unborn child is homicide in |

the same degree of murder or manslaughter which

would have been committed against the mother. An

unborn child is defined as a child at any stage of
developmer ted [OH4]: fiw. can you get an abortion them???
In Florida, the year and a day rule has been abrogated

unlawful killing of a human being when perpetrated
from a pre-meditated design to affect the death of the
person killed or of any human being or when engaged |
in the commission of any of the following felonies:
1. Drug trafficking
Arson
Sexual battery
Robbery
Burglary
Kidnapping
Escape
Aggravated child abuse
. Aggravated battery of the elderly or disabled
10. Aircraft piracy
11. Placing or discharging a bomb
12. Carjacking

LON DAWN
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 84 of 146

 

 

Felony Murder

Felony murder is a killing proximately caused during the
commission or attempted commission of a serious or
inherently dangerous felony. It includes both intentional and
accidental killings. it also includes liability for the acts of
one’s accomplices.

Under the majority rule, there is no felony murder liability
when a non-felon kills a felon or a bystander. Here, the rule
is applicable only where the killing is committed by one of
the participating felons.

Under the minority rule, felony murder incudes killings by
non-felons such as a killing by a victim of a robbery, a
bystander, or the police. Even among jurisdictions following

| the minority rule, some will not impose felony murder
liability if the person killed was one of the felons while

| others follow the common law approach of including all
resulting deaths within felony-murder liability.

83

13. Home invasion robbery

14. Aggravated stalking

15. Murder of another human

16. Resisting an officer with violence or
17. An act of terrorism

First degree murder is punishable as a capital felony by
death or life imprisonment without parole.

Florida defines murder in the second degree as the
unlawful killing of a human being when perpetrated by
any act imminently dangerous to another and evincing
a depraved mind regardless of human life, or when
engaged in the commission or attempt to commit any
of the enumerated felonies above by a person other
than the person engaged in the perpetration or
attempt to commit such felony. Second-degree

murder is punishable as a felony of the first degree by
imprisonment from 30 years to life.

Florida defines murder in the third degree as the
unlawful killing of a human being when perpetrated
without any design to effect death by a person

engaged in the perpetration or attempt to perpetrate
any felony other than those enumerated above. Third-
degree murder is punishable as a felony of the second
degree by imprisonment up to 15 years.

Florida follows the MBE rule, but classifies felony
murder as first degree, second degree, third degree,
and attempted felony murder, and enumerates the
particular felonies upon which the charge can be
based (listed above).

In Florida, co-felons are liable for any homicide
committed to further or prosecute the initial criminal
design
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 85 of 146

 

| Attempted Felony Murder

Attempted felony murder did not exist at common law and is | In Florida, a person who commits or attempts to

not recognized in most states.

commit one of the enumerated felonies above and
who commits an intentional act that could, but does
not, cause death is guilty of a felony of the first degree
punishable by imprisonment of 30 years to life.

|
A person who commits or attempts to commit any |
felony other than one of those enumerated above and |
who commits, aids in, or abets an intentional act that

is not an element of the felony and that could, but |
does not, cause death is guilty of a felony of the first
degree punishable by imprisonment of 30 years to life.

When a person is injured during the commission or
attempted commission of one of the felonies
enumerated above by a person other than the person
engaged in the commission or attempted commission
of the felony, the person committing or attempting to
commit the felony is guilty of a felony in the second

| degree, punishable by imprisonment up to 15 years.

 

Manslaughter

Assault and Battery

 

Involuntary manstaughter is unintentional killing caused by
criminal negligence or the commission of an unlawful act.

Assault is an attempted battery requiring the intention to
physically harm the victim.

 

84

Florida defines manslaughter as the killing ofahuman |

being by the act, procurement, or culpable negligence
of another which is neither justifiable nor excusable
homicide. Manslaughter is a felony in the second
degree punishable by imprisonment up to 15 years. |

 

If, in proving the case for manslaughter, the state also
proves that the victim was an elderly or disabled adult,
a child under 18, a law officer, firefighter, or
paramedic, the crime is a felony of the first degree
punishable by imprisonment of 30 years to fife.

Under Florida law, manslaughter also includes the act
of a person assisting another in the cammission oF

 

self-murden Conimented [OfficeS}: Danin...rzally as
taking of ons’s own life. This i @ felany of the second
degree punishable by imprisonment up to 15 years.

Manslaughter also includes the unnecessary killing of
another, either while resisting an attempt by such
person to commit any felony, or while doing any
unlawful act, or after such attempt has failed. This is a
felony of the second degree punishable by
imprisonment up to 15 years.

In Florida, assault is the intentional threat by word or
act to do harm to another coupled with the apparent
ability to do so, and doing some act that causes a well-
founded fearin the victim that such violence is
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 86 of 146

 

Battery is the intentional or reckless unlawful application of
force to the person of the victim

Aggravated Assault and Battery | Most states have enhanced penalties for assault and battery
involving serious injury or the use of weapons or deadly

imminent. Assault is a misdemeanor of the second
degree punishable by up to 60 days in a county
| correctional facility.

Battery is the actual and intentional touching or
striking of another against his will or intentionally
causing bodily harm to another. Battery is a
misdemeanor of the first degree punishable by
incarceration up to one year in a county correctional
| facility.
In Florida, aggravated assault is an assault with a
deadly weapon without intent to kill or with intent to
commit a felony. This is a felony of the third degree
punishable by imprisonment up to five years.

In Florida, battery is a felony of the third degree if the
defendant causes great bodily harm or permanent
disability or disfigurement, or has previously been
convicted of battery, aggravated battery, or felony
battery. Felony battery is punishable by imprisonment

In Florida, aggravated battery is a battery when the
offender intentionally and knowingly causes great
bodily harm permanent disability or disfigurement, or
uses a deadly weapon, or when the victim is pregnant
and the offender knows of the pregnancy. Aggravated
| battery is a felony of the second degree punishable by

 

 

 

force.
|
|
up to five years.
- | —_ | imprisonment up to 15 years. _
Mayhem At common law, mayhem was a felony requiring intent to | Mayhem is not an offense in Floridi:
 — — maim by dismemberment or disabling a body part.
False Imprisonment False imprisonment is the intentional unlawful confinement

of one person by another

4 a

Stalking | This offense is not tested on the UBE

85

lin Florida, false imprisonment is the act of forcibly, by

threat, or secretly confining, abducting, or restraining
another without his consent. This is a felony of the
third degree punishable by imprisonment up to five
years.

A child under 13 is considered confined if he is held
without the consent of his parent or guardian. If the
victim is under 13 and is also a victim of aggravated
child abuse, sexual battery, lewd conduct, prostitution, |
or exploitation, the crime becomes a felony of the first
| degree punishable by imprisonment of 30 years to life |
In Florida, any person who willfully, maliciously, and
repeatedly follows, harasses, or cyber stalks another is
guilty of stalking a misdemeanor of the first degree.
Stalking with a credible threat of death or injury, or in
violation of an injunction or court order, or of a minor
Case 3:19-cv-01183-KAD Document 20-3

Filed 08/08/19 Page 87 of 146

 

Carjacking

“Home Invasion Robbery _

This offense is not tested on the UBE

| This offense is not tested on the UBE

 

Voyeurism

l This offense is not tested on the UBE

 

 

Video Voyeurism

 

~ | This offense is not tested on the UBE

 

Lewd Assault on Children under
16

This offense is not tested on the UBE

86

| under 16 is aggravated stalking punishable as a felony
of the third degree.

A person taking the motor vehicle of another by force
ar violence is guilty of carjacking, a felony of the first
degree. Ifa firearm ar other deadly weapon is carried,
punishment is up ta life imprisonment, if no weapon is
carried, punishment is up to.30 years’ |mprisenment
Robbing the occupants of a dwelling is a felony of the
first degree. If a firearm or other deadly weapon is
carried, punishment is up to life imprisonment; if no
weapon js carried, punishment is up to 30 years
imprisonment.

In Floride, a person who secretly observes ancther
person ina place of expected privacy with lewd,
lascivious, or Indecent intent is guilty of voyeurism,
misdemeanor of the first degree punishable by
Incarceration of up to one year, The second conviction
for veyeurism is 2 felony of the third degree

| punishable by up to five years imprisonment,

 

In Florida, 2. person who secretly records or broadcasts
the Image of another person, without her consent, in2
place of expected privacy, for amusement, sexual
gtatification, of profit. ls guilty of video voyeurism, 3
misdemeanor of the first degree punishable by
incarceration of up to one year, The second conviction
for video voyeurism isa felony of the third degree
punishable by up to five years! imprisonment.

In Florida, lewd battery or sexual activity with a child

| between the ages of 12 and 16is a felony of the
second degree punishable by up to 15 years’
| imprisonment

| Lewd molestation or touchirig the sexual parts ofa
child under 12 by a person over 18 is a life felany, of a
child under 12 bya person under 18, or ofa child
between 17 and 16 by a person over 18 Is.a felony of
the second degree, and of 2 child between 12 and 16
by a parson under'18 fs 4 felony of the third degree.

Lewd conduct toward, touthing, or soliciting a child
under 16 to commit alewd act by a person over 1B ise

| felony of the second degree, and by a person under 18
Is 2 felony of the third degree.

Lewd exhibition, masturbation, or expasure of sex
organs to a child under 16 by a person over 18 is a

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 88 of 146

 

felony of the second degree, and by a person under 19
| is afelony of the third degree.

| Lack of chastity, consent by the victim, and ignorance
I, II _ | of the victim's age-are not defanses.

Computer Crimes This offense is not tested on the UBE Florida statutorily prohibits the use of computers to
(1) violate intellectual property by modifying,
destroying, taking, or disclose trade secrets or other
data or private information; or (2) access, disrupt,
deny, or damage any other computer, information
system, or network

 

Either violation is a felony of the third degree.
However, if either violation causes more than $5,000
in damage, is part of a scheme to defraud, or disrupts
a governmental function, it is a felony of the second
a | degree. “a

Child Pornography This offense is not tested on the UBE Florida statutorily prohibits the use of computers to
(1) enter or transmit information to solicit sexual
conduct or the visual image of such conduct with a
minor or (2) seduce or solicit a person believed to be a
child or the parent of a child to commit or consent to
any illegal act or sexual conduct. Fla. Stat. 847.0135

Either violation is a felony of the third degree.
However, if a person committing either violation
| misrepresents his age or travels any distance in an
attempt to complete the act, such person is guilty of a
felony of the second degree.

Florida also prohibits the use of computers to transmit
child pornography and makes such violation a felony
of the third degree. Fla. Stat, 847.0137

Perjury This offense is not tested on the UBE Florida statutorily prohibits the making of a false
material statement under oath or affirmation. Fla.
Stat. 837.011

Perjury, if committed in an official proceeding related
to a capital felony, is a felony of the secand degree.
Perjury committed in any other official proceeding is a
felony of the third degree.

Perjury committed in a non-official proceeding is a
misdemeanor of the first degree.

Driving Under the Influence | This offense is not tested on the UBE Florida forbids a person o drive or be in actual physical
control of a vehicle when under the influence of
alcohol or any chemical or controlled substance to the
extent the person’s normal faculties are impaired.

 

 

87
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 89 of 146

 

| Penalties begin with a fine and incarceration up to six
| months for the first offense, and incarceration up to
| nine months for the second offense. The third
conviction is a felony of the third degree, and each
subsequent conviction carries the possibility of felony
imprisonment, increased fines, restrictions on liberty,
and mandated drug or alcohol treatment. Fla. Stat.
- | 316.193
Duty to Report Sexual Battery This offense is not tested on the UBE With the exception of a victim and close relatives of
the victim or offender, Florida law imposes a duty to
| report an observed sexual battery and makes failure to
report a misdemeanor of the first degree. Fla. Stat.

 

 

| 794.027
Sexual Activity Between Minors Use of a position of authority, custody, or control over a Sexual activity between a child under 18 and an adult
and Custodians minor to take sexual advantage of the minor is generally an in famitial or custodial authority is prohibited.

aggravating factor and enhances penalties
Solicitation of such activity is a felony of the third
degree punishable by up to five years’ imprisonment.

Engaging in a sex act with a child between 12 and 18 is
a felony of the first degree punishable by up to 30
years’ imprisonment.

 

Engaging in a sex act with a child under 12 is a capital
| felony punishable by life imprisonment without parole
| Bigamy — Defenses | This is not tested on the UBE In Florida, bigamy charges cannot extend to any
person who

reasonably believes their prior spouse is dead

whose prior spouse desserts and remains continuously
absent for three years with no indication that she is
alive

whose marriage has been dissolved

' who remarries, believing that the prior marriage was
| legally dissolved when it was not or

who reasonably believes she is free to remarry

 

Solicitation At common law, solicitation applied only to felonies and Florida statutes extend solicitation to all crimes both
misdemeanors of obstructing justice or breach of the peace felonies and misdemeanors

The crime of solicitation occurs when a person requests, A person commits criminal solicitation when she
invites, hires, or encourages another to commit a crime. At commands, hires, encourages, or requests another to
common law, the offense was completed when the commit or attempt to commit a crime. Solicitation is
solicitation is made, and there was no defense. generally punished as the next lesser punishment of

 

the crime solicited. It is a defense to criminal

 

88
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 90 of 146

 

solicitation to completely and voluntarily renounce the
crime by persuading the other person not to commit it
or to prevent its commission.

 

 

or more people agree to commit an unlawful act.

The majority rule is that an overt act in furtherance of the
conspiracy is required for conspiracy liability. This prevailing
view reflects a change from the traditional common law rule,
which had no such requirement.

The general rule is that withdrawal is not recognized as a
valid defense to conspiracy because the conspiracy is
complete as soon as the parties agreed to commit the crime
and an overt act is committed.

Conspiracy — Defenses

Withdrawal may cut off further liability for crimes committed
in furtherance of the conspiracy if the withdrawing
conspirator communicates his withdrawal to each of the co-
conspirators.

Under the Model Penal Code, withdrawal by a co-conspirator
may be a valid affirmative defense to the charge of
conspiracy itself where the renouncing party gives timely
notice of his plans to all members of the conspiracy and
performs an affirmative act to thwart the success of the
conspiracy.

 

| Attempt | The crime of attempt occurs when a person forms the Florida defines the crime of attempt as doing any act
specific intent to commit a crime and makes a significant toward the commission of an offense but having it fail,
overt act to accomplish that intent. At common law, the be intercepted or prevented. It also specifically
crime was complete when the defendant committed the last | includes the act of an adult to allure, seduce, coax, or
act necessary to achieve the desired result. At common law, | induce a child under the age of 12 to commit a crime.
only legal impossibility was a defense. The attempted crime is generally punished as the next

lesser punishment of the crime attempted.
Conspiracy Conspiracy is an unlawful criminal combination wherein two

In Florida, the crime of conspiracy occurs when two or
more persons agree, conspire, combine, or
confederate to commit any offense.

| Overt acts in furtherance of a criminal conspiracy do
not have to be alleged or proved. State v. Mena, 471

| So. 2d 1297.
In Florida, it is a statutory defense to criminal
conspiracy to persuade the co-conspirators not to
commit the offense or to otherwise prevent its
commission. Fla. Stat. 777.04(5)(c).

 

The common law rule, followed by the majority of
| jurisdictions, is that no conspiracy exists if only one of the
conspirators truly agrees and the other conspirators feign
agreement (i.e. there must be a meeting of at least two
guilty minds).

| Result of Acquittal of Co-
Conspirators

The Mode! Penal Code, however, follows the unilateral

approach to conspiracy and dispenses with the requirement

that two people actually agree. Under the unilateral

approach, all of the co-conspirators having feigned

agreement or having been acquitted will not alone prevent a
| defendant from a conviction for conspiracy.

Florida follows the Model Penal Code Rule, allowing
conviction of a person who agrees or conspires to
commit an offense.

 

| Accomplice Liability - Intent

| An accomplice is liable when he intentionally aids the
|

| Principle to a crime.

 

89

| Florida has abolished separate liability between a
_ principle and an accessory. A person who aids, abets,
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 91 of 146

 

Criminal Liability

Insanity

 

Insanity — Use of Non-Expert

| Testimony

Procedural Issues

Diminished Capacity

 

|

| Infancy

| The principle of the first degree is the criminal actor. The
principle of the second degree is a person who intentionally
assists in the criminal act. An accessory before the fact is a
person who assists in the criminal act but is not present
when it is committed.

An accessory after the fact is a person who assists the actor
to avoid arrest, trial, or conviction.

counsels, hires, or procures is a principle of the first
| degree.

 

| Florida has statutorily abolished principal of the

| second degree and accessory before the fact. They are
included in the definition of principal of the first
degree, which states “whoever commits, aids, abets, |
counsels, hires or otherwise procures an offense or its
attempt. The defendant does not have to be present
when the crime is committed or attempted to be
considered a principal.

An accessory after the fact is any person unrelated
within two degrees of consanguinity or affinity who
assists the principal to avoid detection, arrest, trial, or
punishment, or assists in any way a principal who
murders, abuses, or neglects a child unless that person
is a victim of domestic violence.

 

' Insanity precludes criminal responsibility. The four tests are:
the M’Naghten test, the irresistible impulse test, the Durham

Rule, and the Model Penal Code test

| Florida has adopted the M’Naghten test. Here, insanity
| is proved when the defendant has a mental disease,
defect, or infirmity; and because of this condition, the
defendant did not know what he was doing or its
consequences or although he knew what he was doing
| he did nat know thet it was wrone.

 

| Lay testimony of insanity is generally allowed as a
supplement to expert opinion.

| Commitment of an insane defendant may continue until he
recovers or is found non-dangerous.

The Model Penal cade allows evidence of diminished
capacity to negate mens rea.

 

| Most states do not allow diminished capacity as a defense,
| but allow courts to consider it in mitigation of punishment.

 

Relevant testimony, both expert and lay, is admissible
on the issue of insanity. Lay testimony must be based
on recent personal knowledge. See Garron v. State,

528 So. 2d 353 (Fla. 1988); Strausser v. State, 682 So.

2d 539 (Fla. 1996).

After commitment, an initial report of the defendant’s |
mental status is made to the committing court in six
months. Annual evaluations and reports are required
thereafter. The court may transfer the defendant to
outpatient treatment when appropriate.

Florida follows the general rule that diminished
capacity is not a defense. The sale exceptions involve
battered spouse syndrome, admission of evidence of
diminished capacity to prove lack of specific intent,
and admission of evidence of hallucinations or
delusions after a person is found sane under the
M’Naghten test.

 

| Justification

Self-defense is justified when a person reasonably believes
she is in imminent danger or death or great bodily harm.

Use of force is justified where necessary to defend a third
person facing immediate and wrongful deadly attack.

Florida follows the majority rule on self-defense. The
state, however, does not maintain a duty to retreat
and adopts the general presumption that a threatened
person to use deadly force in their own or another

| person’s defense.

|

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 92 of 146

 

=

Use of Force to Resist Unlawful
Arrest

Law Officer's Use of Deadly
Force to Stop a Fleeing Felon

Reasonable, non-deadly force is justified in defending Use of force is justified to protect another person or
property from theft, destruction, or trespass. real or personal property. Deadly force is justified only
| to prevent imminent commission of an forcibly falony.
A defendant may use reasonable, non-deadly force to resist | Under Florida law, a person detained by law
an unlawful arrest. enforcement is not permitted to use farce, even to
| resist an unlawful arrest
Deadly force is allowed if a law officer reasonably believes it | In Florida, an officer is justified in the use of any force
necessary to make an arrest of a violent felony or to prevent | including deadly force:
escape of a suspect likely to kill or harm others.
To defend herself when making an arrest and
In capturing a fleeing or escaped felon or to prevent
| such escape when the officer reasonably believes the
feton poses a threat of death or great bodily harm to

 

| others.
Entrapment The entrapment defense arises when a person not In Florida, the entrapment defense is codified by
| predisposed to commit a crime is drawn into the act by law statute. The defendant claiming the defense must
| enforcement. meet the burden of proving the inducement of a

government agent to commit the act, thus proving the

| defendant's lack of disposition. The burden then shifts
to the state to prove the fact of predisposition of
intent beyond a reasonable doubt.

 

Burden of Proof

 

The prosecution has the burden of persuasion to prove every | Florida follows the MBE rules except where abrogated

 

Saving Provisions

 

 

element of a crime beyond a reasonable doubt. by statute (e.g., in asserting the insanity defense, the
defense must give notice and present “clear and
| The defense has the burden of persuasion to prove convincing evidence” to overcome the presumption of
| affirmative defenses by a preponderance of the evidence. sanity. _ —_
Saving provisions are commonly used to preserve parts of Florida legislatures often use a saving provision where
statutes from repeal or judicial overrule. judicial review of a new statute is likely. See, e.g., Fla.

Stat. 775.082

 

One Transaction, Multiple
Convictions

4
Multiple convictions are allowed for a single transaction

The Florida legislature intends that conviction be
involving crimes with different elements. imposed for each crime committed in a transaction,
provided each offense requires proof of an element
| that the other does not.

 

 

 

 

Liability for Defects on Property | A seller of a residential home has a duty to disclose to the | The Florida Supreme Court has held that any seller of
buyer material latent defects known to the seller but not new or used property has a duty to disclose facts
readily observable and not known to the buyer. Generally, materially affecting the value of the property which
the duty applies only to commercial builders and developers | are not readily observable and are not known to the
| of new residential homes buyer. Failure to disclose is fraudulent concealment.
Fee Simple A fee simple absolute is generally presumed when the words | Under Florida law, if a conveyance lacks words of
“to A” are used limitation, it will be construed to create a fee simple in
the absence of words to the contrary.
Fee Tail | The fee tail has been abolished or modified in most UBE in Florida, any instrument that purports to create a fee
jurisdictions. tail is deemed to create a life estate in the first taker

with a remainder per stripes to her lineal descendants
in being at the time of her death. _

 

 

91
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 93 of 146

 

Transfer of Possibilities of
Reverter and Rights of Entry

A possibility of reverter is transferable, devisable, and
descendible. All UBE states agree that a right of entry is

Under Florida law, a possibility of reverter and a right
of entry may be transferred inter vivos, may descend,

descendible, a majority of UBE jurisdictions agree that a right | and may be devised.

of entry is devisable, and some courts hold that a right of
entry is not transferable inter vivos

 

Durability of Reverters and
Forfeiture Provisions

 

Possibilities of reverter are not subject to the common law "| Under Florida jaw, reverters and forfeiture provisions

rule against perpetuities.

are void and unenforceable after 21 years. However,
conveyances of realty to governmental, educational,
or other charitable organizations are expressly

__excepted from the 21 year limitation.

 

Destructibility of Contingent
Remainders

 

The destructibility rule has been abolished in almost every
| single UBE jurisdiction.

Florida recognizes the doctrine of destructibility of
contingent remainders for transfers of real property,

 

| Rule in Shelley's Case

Doctrine of Worthier Title

 

 

Under the rule in Shelley's Case, if O conveys “to A for life,
remainder to the heirs of A,” A receives both a life estate and
a remainder, and by merger; A gets a fee simple (and thus

| A’s heirs take nothing on their own). The Rule in Shelley's
Case has been abolished by statute or judicial decision in
most states.

Under the doctrine of Worthier Title, if O conveys “to A for
life, remainder to the heirs of O,” the remainder in the heirs
of O is converted into a reversion in O. Under modern law,
the Doctrine of Worthier Title applies to inter vivos transfers
only,

 

Florida has abolished the Rule in Shelley's Case. When
a conveyance is made to “A for life, remainder to A’s
heirs” A receives a life estate with a remainder per
stirpes in A’s lineal descendants in being at the time
the life estate commences.

In Florida, the doctrine of worthier title ‘has been
abolished.

 

 

Rule Against Perpetuities

No interest is good unless it must vest, if at all, no later than
21 years after some life in being at the creation of interest.

Under Florida’s Statutory Rule Against Parpetuities, a
gift is good if it either satisfies the common law rule or
it actually vests or fails within 90 years of its creation.

For a non-vested interest created in a trust after
December 31, 2000, the statutory period has been
extended td Commented [OH6]: Wtf?

 

An honorary trust may be created for the care of an
animal alive during the settlor’s lifetime. The trust will
terminate on the death of the animal. If the trust is
established to care for more than one animal alive
during the settlor’s life, the trust will terminate on the
death of the last surviving animal.

An honorary trust for the maintenance of a public or
private burial ground is not subject to the Rule Against
Perpetuities.

The Rule Against Perpetuities does not apply to
charitable trusts. The Florida Statutory Rule Against
Perpetuities also expressly recognizes the charity-to-
charity exception to the Rule Against Perpetuities.
 

 

Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 94 of 146

 

Restraints on alienation At common law, disabling restraints are always void. Florida courts have traditionally determined the
Forfeiture restraints are valid for life estates and future validity of restraints by measuring them in terms of
interests, but they are not enforceable for fee simple their duration, type of alienation precluded, or the size
estates. Promissory restraints are valid for life estates and of the class precluded from taking. Some Florida
future interests, but they are not enforceable for fee simple |= courts, however, will uphold a reasonable restraint in
estates. a commercial transaction on the theory that, when

one appears in an agreement, if it is the product of
their bargaining, and thus presumably serves a useful
| — —_} _| purpose in facilitating the parties’ objectives.
Required Unities for Creation of | Under the traditional rule, a sole owner of property cannot At least one Florida District Court of Appeals has
Joint Tenancy create a joint tenancy between himself and another person challenged the four unities requirement. That court
by conveying a joint interest directly to the other person. suggested that a sole owner does not have to use 4
Instead, the owner must convey the property to a strawman, | straw to create a joint tenancy between herself and
who then conveys the property back to the owner and the another. However, the Florida Supreme Court has not
other person as joint tenants. Some jurisdictions now do not | affirmed that position.
require the unities of time and title. Under this approach, a
strawman is no longer required to create a joint tenancy.
Instead, a sole owner may create a joint tenancy between
herself and another person by conveying a joint interest
directly to the other person.
Words of Survivorship Traditionally, the following words are required to create a In Florida, for a joint tenancy to exist, express words of
joint tenancy “to A and B as joint tenants and not as tenants | survivorship in the document creating the joint
| in common, with full right of survivorship.” tenancy —_
| Effect of Mortgage by One Joint | Ina tittle theory state, the execution of a mortgage severs a _ | Florida follows the lien theory for mortgages. A

 

Tenant joint tenancy. Most jurisdictions no longer follow the title | mortgage by one joint tenant will not sever a joint
theory. In a lien theory state, no severance occurs when the | tenancy unless and until a foreclosure proceeding is
mortgage is made. However, in a lien theory state, instituted.

foreclosure will sever the joint tenancy. Most jurisdictions
__now follow the lien theory.

 

Effect of Lease by One Joint UBE jurisdictions are split on whether a Jease severs a joint | Florida courts have not addressed the effect ona joint
‘Tenant | | tenancy. tenancy of a lease by one of the joint tenants. |
Severance of Joint Tenancy by At common law, a joint tenancy is severed if any tenant | In Florida, the Second District of Appeal has held that a |
Joint Tenant’s Conveyance to conveys his interest joint tenant may sever joint tenancy by conveying his
| Himself _ || | interest to himself. a 2 im
Creation of Tenancy by the Most UBE states have enacted statutes to create a Atenancy by the entirety will be presumed if a
Entirety between Married presumption of tenancy by the entirety if a conveyance is conveyance of real property or a transfer of personal
Persons made to a husband and wife, even if they are not identified property is made to a husband and wife, even if they
as husband and wife in the deed. are not identified as a married couple in the document

of transfer.

A sole owner of property may create a tenancy by the
entirety with his spouse by conveying a one —half
interest in the property directly to the spouse, without
the use of a straw man

 

93
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 95 of 146

 

Attempted Unilateral
Conveyance by One Tenant by
the Entirety

Statute of Frauds

Deed Formalities

Liability for Defects on Property | A seller of a residential home has a duty to disclose to the

In the states that continue to recognize the tenancy by the
entirety, an attempted conveyance by either spouse is
wholly void.

The Statute of Frauds requires a writing for a transfer of an
interest in real property. A writing generally is required by
the Statute of Frauds for a lease term of more than one year

A mortgage or an assignment of a mofigage given toa |
husband and wife presumptively creates a tenancy by
the entirety. |

| In Florida, neither spouse may convey or encumber

| her interest voluntarily or involuntarily.

|

| In Florida, a writing ts required for a contract for the

| sale of land.

 

buyer the material latent defects known to the seller but not
readily observable and not known to the buyer. Generally,
the duty applies only to commercial builders and developers
of new residential homes.

A deed must be in writing and signed by the grantor

The Florida Supreme Court has held any seller of new
or used property has a duty to disclose facts materially
affecting the value of the property which are not
readily observable and are not known to the buyer.

_ Failure to disclose is fraudulent concealment.
tn Florida, no freeheld interestin land may be created
unless there is writing signed by the grantor in the |
presence of two subscribing witnesses.

This subscription requirement applies to deeds and |
conveyances, it does not apply to contracts for the |
sale of land.

 

Easement

 

| Marketable Title — Visible Public | Marketable title is title that is reasonably free from doubt

In Florida, a visible public easement does not render
title unmarketable for the purposes of enforcement of
an option contract for the sale of land.

 

Risk of Loss

Buyer’s Breach of Contract of
Sale

Warranty Deeds

At common law, the risk of loss is on the buyer on execution
of a binding contract for sale of real property. The common
law rule is the rule in the majority of UBE states. Under,
however, the Uniform Vendor and Purchaser Risk Act, the
risk of loss is placed on the seller, unless the legal title or
possession of the property has passed to the buyer.
If the contract does contain a liquidated damages clause,
most courts permit the seller to retain the down payment if
the clause is found to be reasonable. Traditionally, if the
buyer breaches, the seller may elect to retain the entire
amount of the down payment, even in the absence of a
liquidated damage provision. Most courts now restrict the
traditional rule to a down payment that equals 10% or less of

 

| the purchase price.

A general warranty includes the following warranties: seisin,
right to convey, against encumbrances, quiet enjoyment, and
further assurances.

 

| Breach of Covenants in
Warranty Deed — Visible
Easement

In Florida, if the buyer breaches a contract for the sale _

In Florida, the risk of Ioss is placed on the purchaser on |
the execution of a binding contract for the sale of land

of land that includes a liquidated damages clause, the
clause will be enforceable if it is reasonable.

In Florida, a general warranty deed contains the full
common law warranties.

 

UBE jurisdictions are split on whether a visible or known
encumbrance breaches the covenant against encumbrances

 

' Proof of Oral Conditions
Attached to Deed Delivered to
Grantee

 

| In most UBE states, if delivery has been made to the grantee

with an oral condition, the conveyance is valid, but the oral
condition falls off. Under the minority rule, if delivery has

94

| In Florida, a visible encumbrance presumptively does

not breach the covenant of warranty in a warranty
deed — =.
Florida is one of the few jurisdictions that allows proof
of an oral condition attached to a deed that is

delivered to the grantee
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 96 of 146

 

been made to the grantee with an oral condition, the
conveyance is void.

|
In a few UBE jurisdictions, if delivery has been made to the
grantee with an oral condition, the conveyance is valid and
the oral condition may be proved.

| Lease for a Term Greater than A writing generally is required by the Statute of Frauds for a
one Year term of more than one year.

Termination of Tenancy with a | Absent a lease provision to the contrary, no notice is

tn Florida, a writing is required for a lease for more
than one year. The writing must be signed by the
lessor in the presence of two subscribing witnesses.

| In Florida, a lease for a set term may include a

 

Specific Duration required to terminate a lease for a set term. provision requiring the tenant to give notice before
vacating the premises at the end of the term. Such
notice may not be required more than 60 days before
the end of the term.

Nonresidential Tenancy at Wil!— | At common law, either party may instantly terminate a In Florida, the term ‘tenancy at will’ describes a

Notice Required to Terminate tenancy at will.

 

| Residential Periodic Tenancy —
Notice to Terminate

A periodic tenancy has a set beginning date and continues
from period to period (e.g., from month to month) without a
set termination date until proper notice is given. Under the
traditional rule, a periodic tenancy could be terminated only
on the anniversary date. Improper notice was deemed
ineffective, and the notice period was measured by the rent
| reservation clause. Under the modern statutory approach,

termination may take place on any date, and the notice
period is measured by the rent payment clause.

 

 

 

nonresidential tenancy that is not embodied ina
writing signed by the lessor, or that had periodic rent
payments and no set termination date. To terminate
this tenancy at will, a party must give the following
notice:
1. Year-to-Year: Not less than three months’
notice before the end of an annual period
2. Quarter-to-Quarter: Not less than 45 days’
notice prior to the end of a quarter.
3. Month-to-Month: Not less than 15 days’
notice before the end of a month.
4. Week-to-Week: Not less than seven days’
notice before the end of a week.
In Florida, to terminate a periodic residential tenancy,
a party must give the flowing notice:
1. Year-to-Year: Not less than 60 days’ notice
before the end of an annual period.
2. Quarter-to-Quarter: Not less than 30 days’
notice prior to the end of the quarter.
3. Month-to-Month: Not less than 15 days’
notice before the end of the month
4. Week-to-Week: Not less than seven days’
notice before the end of a week.

 

" Holdover Tenant | If a residential tenant takes over, in most UBE states, the
| lessor may recover possession and may receive double rent
for the holdover period

 

Lessee’s Duties At common law, a tenant has a duty to pay rent and not to
commit waste

 

95

Florida law permits the lessor te institute summary
eviction proceedings against the holdover tenant and
to recover double rent for the holdover period from
either a residential or non-residential tenant.

In Florida, in addition to promises made in the lease, a
residential lease has a statutory duty to:

1. Comply with the health code
2. Keep the premises clean
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 97 of 146

 

Lessor’s Access to Premises

Not tested on the UBE

 

Payment of Rent into Court

| Registry when Lessor Brings an
Action to Reclaim Possession of
Property Subject to a
Nonresidential Lease

Absent specific provisions in the lease, a lessor may enter the
premises to collect rent.

 

Delivery of Possession

| The majority (English) rule requires delivery of actual and

legal possession. The minority (American) rule requires
delivery of the legal right to possession only.

ee

Keep plumbing in good repair

Remove garbage

5. Use plumbing and electrical equipment
carefully

6. Refrain from disturbing neighbors and

7. Not destroy the premises

>

In Florida, if a lessor brings: an-action to reclaim

possession of property subject to a nonresidential
lease, the lessee must pay into the court registry the
amount of the rent that the lessor claims or that the
court determines is unpaid, plus rent that accrues
during the pendency of the action, unless the lessee
asserts the defense of payment or satisfaction of the
sumsallegediydue: _
In Florida, the lessor may not unreasonably withhold
consent to the lessor’s entry onto the leased premises
to inspect, make repairs and improvements, supply
agreed services, or show the premises to potential
purchasers, mortgagees, lessees, workers, or

_contractors.

Florida follows the English Rule, which requires the ]
lessor to deliver both actual and legal possession to
the lessee at the beginning of his term.

 

Lessor’s Statutory Duties

The fessor must deliver possession of the premises, allow the
lessee quiet enjoyment of the premises, and maintain the
premises as habitable.

 

Constructive Eviction

A lessee may treat the lease as terminated and withhold rent
if the lessor breaches the covenant of quiet enjoyment by
constructively evicting the lessee. To assert a claim of
constructive eviction, the lessee must move out of the
premises.

In Florida, the lessor has the following statutory duties —
covering:

Extermination

Locks and keys

Clean and safe common areas
Garbage removal and

Heat, running water, and hot water

 Sewa)

The lessor is also responsible for repairs to the
structure. These duties may be altered or modified in a
writing in respect to a single-family home or duplex. _

 

| Under Florida law, a lessee must move cut to claim

constructive eviction.

 

Warranty of Habitability

Summary Eviction Proceedings

 

Under the modern trend, the lessor is deemed to have
warranted impliedly that residential premises are fit for
habitation.

Florida has a statutory warranty of habitability for
residential leases.

 

| To evict a tenant for breach of the lease, the landlord must

give the tenant notice that requires the tenant to cure the
breach or to vacate.

If a lessor-lessee relationship exists between the
parties, the lessor may remove the lessee through an
action for summary eviction filed in the county court.
If the lessee wrongfully halds over, the lessor may

 

96
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 98 of 146

 

Summary Eviction Proceedings
—Lessee’s Defenses

| Breach of Lessee’s Duty

Lessee’s Abandonment of the
Premises

 

The tenant generally may not raise a counterclaim as a

| Traditionally, if the jessee abandons the premises, the lessor

defense to a summary eviction proceeding.

If the lessee fails to pay rent or commits another material

breach of the lease, the lessor may seek to evict the lessee or

to recover damages for the lessee’s breach

may

1. Retake the premises when the lessee abandons

2. Ignore the abandonment and continue to hold the
tenant liable for rent or

3. Reenter and relet the premises for the lessee

commence a summary eviction proceeding by filing a
complaint in the county court.

| If the lessor wins the summary eviction proceeding,

| she may obtain possession from the sheriff after

| posting a 24-hour notice on the property and

| providing the lessee 24 hours to vacate the premises.

| In an action by the lessor for possession based on

nonpayment of rent or in an action by the lessor to
recover unpaid rent, the lessee may defend that the
lessor materially failed to comply with his duty to
maintain premises or may raise any other defense,
legal or equitable, that he may have, including

_fetaliateny eviction. a

| If the lessee fails to pay rent when it is due and the
default continues for three days — not counting the
weekend or legal holidays — after delivery of a written
demand for payment of rent or possession, the lessor
may terminate the rental agreement. The written
demand may be served on the lessee personally, by
mail or delivery, or by posting on the premises if the
lessee is absent. If the lessee does not act by the end |
of the three-day notice period, the lessor may
commence a summary eviction proceeding in the
county court

 

If the lessee fails to perform other lease duties and the
failure cannot be cured, the lessor may natify the
lessee in writing that the lessee must vacate the
premises within seven days. / _____|

| In Florida, abandonment may be presumed from
absence from the premises for 30 consecutive days
coupled with nonpayment of rent. If the lessee
abandons or if the lessee breaches and the lessor
obtains a writ of possession, the lessor may

1. Repossess for his own account giving up his
right to rent

2. Wait and sue as rent comes due or

Reenter the premises on behalf of the lessee

holding the lessee liable for any loss.

 

Self-Help

Distress

 

At common lIaw, a land ford could seize the tenant’s goods
and hold the goods until the tenant paid rent in default.

Florida does not permit self-help in a landlord-tenant
relationship

In Florida, distress may not be used to recover rent
due for a residential tenancy. However, distress may
be used to collect rent due in a nonresidential tenancy

 

97
Case 3:19-cv-01183-KAD Document 20-3

Filed 08/08/19 Page 99 of 146

 

| Waiver of Lessor’s Right to Evict
Nonresidential Lessee for
| Breach of Duty to Pay Rent

Holding of Security Deposit

| Not tested on the MBE

In most UBE states, a lessor is not required to keep security

deposit funds separate from his own funds, nor to pay
interest to the lessee on his security deposit.

In Florida, if a lessor accepts full payment of past due
rent from a nonresidential lessee with knowledge of
the lessee’s breach of the lease by nonpayment of

rent, the lessor waives the right to evict the lessee for |

_ the nonpayment of that rent

In Florida, a lessor must hold a security deposit in a
separate account for the benefit of the lessee. The
account may be either interest bearing or non-interest
bearing. If the account is interest-bearing, the lessor
must pay interest to the lessee at either 75% of the
annualized average interest rate an the account or 5% |
interest |

A security deposit may not be comingled with the
lessor’s own funds, and the lessor may not make use

of the security deposit until the money is actually due

to the lessor. Within 30 days of his receipt of a security
deposit, the lessor must notify the lessee in writing of
the manner in which the security deposit is being held. |

 

Return on Security Deposit

A security deposit may be retained by a lessor only to the
extent necessary to cover actual loss that the deposit was

| intended to secure.

In Florida, if a lessor does not intend to make a claim
on a security deposit, the lessor must return the
deposit (with applicable interest) to the lessee within
15 days of the lessee’s vacation of the premises. If the
lessor intends to make a claim against a security
deposit, the lessor must notify the lessee in writing by
certified mail within 30 days of the lessee vacating the
premises. The lessee must object to the lessor’s claim

| within 15 days after he receives the tessor's notice. If

the lessee fails to object within 15 days, the lessor may
deduct his claim from the deposit and then must
return the balance to the lessee within 30 days after
the date of the notice of intent to make a claim.

 

Assignments and Subleases

Rule in Dumpor’s Case

Due-on-Sale Clause

On the UBE, an assignment occurs when the lessee transfers

to a third person all of his right, title, and interest in the

leased premises. A sublease occurs when the lessee transfers
to a third person less than all of his right, title, and interest in
_the leased premises.

In Florida, when a lease transfers his interest in
leasehold premises, the retention of a right of re-entry
does not by itself create a sublease. |

 

 

Under the Rule in Dumpor’s Case, once waived, a covenant

against assignment is unenforceable as to the next
assignment. The Rule in Dumpor’s Case does not apply to

| subleases.
On the UBE, a due-on-sale clause may be included, requiring
the mortgage balance due to be paid before transfer of the

| title.

 

 

Lien Theory

The jurisdictions are split on the nature of the interests held

by mortgagor and mortgagee after execution of the

 

98

Florida courts have not addressed the continued
viability of the Rule in Dumpor’s Case

In Florida, a due-on-sale clause is enforceable in |
Florida, even without a showing of impairment of
security.

In Florida, a mortgage is treated asa lien only. -
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 100 of 146

Maturity Date

Statute of Limitations for
| Foreclosure

mortgage deed. With different states adapting the title, lien,
and intermediate theories.

 

| in Florida, ifa mortgage’s maturity date cannot be

| ascertained from the mortgage documents, the
mortgage lien will last for 20 years from the date of
the mortgage, unless the obligation is re-recorded
with the mortgage. ——_
In Florida, a suit to foreclose on a mortgage must be
brought within five years after the right accrues.

 

 

 

| Deficiency Judgment

| Purchase-Money Mortgage

Installment Land-Sale Contract

Recording Statutes
|

Marketable Title Act

Extended Search — Deeds from
Common Grantor

 

On the UBE, if the proceeds of a foreclosure sale are not | In a Florida foreclosure suit, the entry of a deficiency
sufficient to cover the liens foreclosed, the | judgment is within the discretion of the court. The
mortgagee/creditors(s} may obtain a deficiency judgment mortgagee may also maintain a common law action to
against the mortgagor personally based on the note. recover the deficiency, unless the mortgage was a

purchase money mortgage and the mortgagee
purchased at the foreclosure sale and was granted a
deficiency judgment.
On the UBE, a purchase money mortgage is given priority In Florida, a mortgage may be used in part for the
over a lien that attaches to the property through actions of purchase of the property and for other purposes. In
the purchaser/mortgagor, even if the lien was recorded first. | such a case, the portion used to purchase the property
may be given priority as a purchase-money mortgage.

 

 

On the UBE, if the buyer defaults on an installment land-sale In Florida, an installment land-sale contract will be

contract, the contract usually provides for forfeiture of all treated like a mortgage, and the safeguards for the
installments paid, allowing the lender to retake the property | debtor and the remedies for the creditor are the same
However, some states do require a foreclosure proceeding as those for a mortgage.

for an installment land-sale contract.

On the UBE there are three kinds of recording statutes: race, Florida has a notice recording statute. Recordable
notice, and race-notice documents include conveyances, transfers, mortgages
of real property, and leases for a term of one year or
longer. To be recorded, a deed must be acknowledged
or proved by a subscribing witness

 

| On the UBE, a marketable title provides a cut-off point which | Under Florida’s Marketable Title Act, an interest in

limits the time period during which a subsequent purchaser | land is not enforceable if it has not been recorded or
is required to search the records. The cut-off point is fixed by | refiled within 30 years of the root of title.

identifying a deed that has been of record for the required
period, which is usually 30 or 40 years. Any interest that is
not recorded or refiled within the required period is
extinguished.

Florida does not require a search that extends to
deeds from a common grantor.

 

Claim Under Color of Title

 

On the UBE, the time period required for adverse possession | In Florida, if an adverse possessor has color of title, he
may be shortened when the adverse possessor claims under | must show that the land has been cultivated,

color of title. improved, or enclosed. If the land is not enclosed, the
possessor must show that it is used for food, timber,
or for the ordinary use of the possessor. The adverse
possessor may also satisfy the statute if he shows that
the land is partially improved and it is part of a farm.

 

 

99
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 101 of 146

 

Claim Not Under Color of Title On the UBE, color of title is generally not required for

adverse possession.

In Florida, if the claimant does not have color of title,
the possessor must show that the property has been
protected by substantial enclosure or has been usually
cultivated or improved. Payment of taxes is also
required if the adverse possessor does not have color
of title.

 

Mistaken Boundaries Under the objective majority view for mistaken boundaries,

possession is hostile so long as the possessor intends to

claim the land as his own, even if the possessor is unsure as

| to the location of the boundary. Under the subjective
minority view for mistaken boundaries, the possessor must
actually know that he has crossed over the boundary.

| At common law, occupation for 20 years was required for a

claim of adverse possession.

Statute of Limitations for
Adverse Possession of Real
Property

| Statute of Limitations for
Adverse Possession of Personal
Property |

Tolling On the UBE, for the statute of limitations to be tolled, a
disability must be in existence at the time of the adverse
possessor enters. Disability typically includes of nonage, legal
incompetence, and imprisonment. Most states extend the |
time to bring an action to a certain period after the disability

has been removed.

In Florida, adverse possession is established when the
occupant takes possession with the belief that the
land is up to the mistaken boundary and holds a claim
of title to that line.

The statute of limitations for adverse possession of

real property is seven years.
|

| In Florida, the statute of limitations for the recovery of |

personal property is four years. Florida does not
generally apply the discovery rule to causes of action
to recover personal property. Thus, the cause must be
brought ne later than four years after the cause of
action accrues. The discovery rule is applied if the
cause of action to recover possession of personal
property is based on fraud. The 12-year statute of
repose, though, applies to all actions based on fraud.
In Florida, the running of time under the statute of
limitations is tolled by the adjudicated incapacity,
before the cause of action accrued, of the person
entitled to sue. However, the action must be begun

within 7 years after the act giving rise to the cause of

action. The statute of limitations is also tolled by the
minority of the person entitled to sue in the absence
of a parent or guardian ad litem. However, the action
must be begun within seven years after the act, event,
or occurrence giving rise to the cause of action. In
addition, the statute of limitations is tolled if the
person sued is absent from the state or service of
process cannot be made on him.

 

Riparian Rights On the UBE, the reasonable use test for riparian waters is the |

majority rule.

Florida follows the reasonable use test for riparian
rights. | Commented [OH7]: Pretty vague... at least these

 

Percolating Waters On the UBE, the rules governing the use of percolating

ground water vary from state to state. Under the English
absolute ownership doctrine, a possessor of land may take as
much of the water percolating under his land as he desires. |
Some states apply the reasonable use test to percolating
underground water. A few states use a correlative rights test, |
which provides that all owners of land situated over a pool of

underground water have equal rights to use the water. In |

 

 

100

Under the F problens are being identified early,

of percolating water by an individual for domestic use
does not require a permit. However, a permit may be
required for other uses of percolating water.

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 102 of 146

 

Easements in Gross

 

some states, prior appropriation statutes have been enacted

to govern the use of percolating underground water.

 

On the UBE, an easement in gross is personal in nature
resulting in a servient but not a dominant estate.

 

| Negative Easement of View
|

implied Easements

| Statutory Easement of Way by
Necessity

| Prescriptive Easement

 

On the UBE, four types of negative easements have been
recognized: light, air, water, and lateral and subjacent

| support.

An affirmative easement may be created by implication if the
following elements are met:

1. tnitial unity of ownership;

2. Severance of that unity; and

3. Requisite degree of necessity
On the UBE, an easement of necessity requires that the
grantor convey a portion of her land such that it is necessary
to pass over one of the parcels to reach a public road.

On the UBE, the traditional period for prescription is 20
years.

An affirmative easement may be created by prescription,
which requires proof of use of the property that is:

1. Open and notorious;

2. Actual;

3. Continuous (usually for 20 years);
4. Hostile; and

5.

Exctusive (here the focus is on whether use of the
parcel is shared with the whole ‘world’}

 

| Termination of Easement —
Abandonment and Estoppel

 

On the UBE, an easement may be terminated by
abandonment or estoppel

 

Homeowner Association’s
| Standing to Enforce Covenants

| Under Florida law, an easement in gross is considered

| to be personal to the original holder.

| Florida recognizes a negative easement of view for
| riparian lands.

| Florida recognizes the common law implied easement |

| Florida recognizes a statutory easement by way of

necessity. To gain this easement, a claimant must

show that her parcel is located outside a municipality,
that she uses her parcel for dwelling or agricultural
purposes, and that the tand is so hemmed in that
there is no reasonable route of entrance or exit
available. It does not matter whether a unity of title
exists from a common source. The owner of the
property on which the easement is imposed is entitled
to compensation for that imposition.

In Florida, the time period for gaining a prescriptive
easement is 20 years. Florida does not require that the
prescriptive use be exclusive.

easement to occur, the elements of both
abandonment and equitable estoppel must be proven.

 

On the UBE, a condominium or subdivision association may
enforce a benefit if the covenant is to benefit common land
conveyed by the developer of the association.

101

In Florida, a homeowner’s association does not have
standing to enforce a restrictive covenant or equitable
servitude unless the association is a direct successor to
the developer's interest or has received an express
assignment of the developer's right of enforcement.

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 103 of 146

 

Taking of Drainage Easements _| This topic is not tested on the UBE.

| The Florida Constitution expressly permits the taking
| of an easement for the drainage of the land of one
| person over or through the land of another.

 

Eminent Domain On the UBE, the public advantage or purpose approach
permits a taking when the facility for which the property was
taken provides the public with a benefit or advantage such as

taking property for urban renewal.

In Florida, private property taken by eminent domain
proceedings may not be conveyed to a natural person
or private entity except as provided by a general law
passed by a three-fifths vote of each house of the
Florida legislature.

—___|

 

Nuisance Abatement ' On the UBE, traditionally, the government is not required to
pay just compensation if it takes property for nuisance

| prevention.

|

Slum or Blight Prevention or See UBE Guide.

Elimination and Preservation or

Enhancement of Tax Base

The Fifth Amendment of the U.S. Constitution mandates the
payment of just compensation.

Compensation for Taking

In Florida, abatement or elimination of a public
nuisance is not a valid public purpose or use for which
private property may be taken by the exercise of the

eminent domain power.

 

in Florida, the prevention or elimination of a slum area
or blighted area and the preservation or enhancement
of the tax base are not public uses or purposes for
which private property may be taken by the exercise
of the eminent domain power.

The Florida Constitution mandates the payment of full
compensation — which is generally defined as full
market vale:

 

Public Nuisance On the UBE, a public nuisance is an unreasonable
interference with a right common to the general public. An
action may interfere unreasonably with a public right if it
interferes significantly with public health, safety, or

convenience or is prohibited by statute or ordinance.

Florida defines a public nuisance as “any building...or
place which tends to annoy the community or injure
the health of the community.” The establishment or
maintenance of a place of amusement is not a
nuisance per se. However, a place of amusement may
constitute a public nuisance in fact if it unreasonably
annoys the community. The Attorney General, state
attorney, city attorney, or county attorney may sue in
the name of the state to enjoin a public nuisance. A
citizen of the county affected may maintain an equity

 

Creation of Condominiums This subject is not tested on the UBE.

proceeding in the name of the state as well.

In Florida, to create a condominium, a developer must

file a declaration of condominium in the county in
which the condominium is located. This declaration
must disclose the name, legal description, and
survey/plot of the condominium

 

 

 

Condominium Prospects | This subject is not tested on the UBE.

 

In Florida, prior to the execution of the purchase

| agreement, the developer of a condominium must
provide the purchaser with a prospectus circular that
contains the condominium units and common
elements, the estimated costs of owning and
purchasing the unit in question, and a frequently

| asked questions and answers sheet.

 

“Return of Condominium Deposit This subject is not tested on the UBE.

| In Florida, a purchaser may seek return of his deposit if
he sends written natice of his intent to cance} within
15 days of the execution of the agreement and his
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 104 of 146

 

“Annual Meeting of the
Condominium Association

"| This subject is not tested on the UBE.

| receipt of the required disclosure materials. A buyer’s

_ tight to void the contract terminates on closing.

In Florida, by statute, members of the condominium

association must meet at least annually. At their
annual meeting, the association members elect the
board to govern its affairs.

 

Condominiums

Event of a Dispute between a
Unit Owner and the
Condominium Association

 

| Termination of Condominium __ |! This subject is not tested on the UBE.

Status

Time-Share Plan

Required Time-Share Public

Offering Statement
|

of Time-Share Sale

Right to Cancel time-Share
Purchase

 

Intentional infliction of
Emotional Distress

severe mental distress.

103

Homestead Exemptions for | This subject is not tested on the UBE.

Nonbinding Arbitration in the This subject is not tested on the UBE.

This subject is not tested on the UBE.

This subject is not tested on the UBE.

Required Disclosure in Contract | This subject is not tested on the UBE.

This subject is not tested on the UBE.

Time-Share Exchange Program This subject is not tested on the UBE.

On the UBE, intentional infliction of emotional distress
consists of an intentional! or reckless act that amounts to
extreme and outrageous conduct that causes the plaintiff

In Florida, a condominium owner may claim the
homestead exemption.

In Florida, before a suit may be filed in a court, a
dispute between a unit owner and a condo association
must be submitted to nonbinding arbitration
conducted by the Florida division of Florida Land Sales,
Condos, and Mobile Homes.

In Florida, unless the declaration provides otherwise,
condo status may be terminated on written consent of
all unit owners and the holders of any recorded liens
affecting any of the units. ——

In Florida, the purchaser of a time-share plan receives
ownership rights in or a right to use accommodations
for less than a full year during any given year, but not
necessarily for consecutive years.

 

In Florida, the developer of a time-share plan must file |

a lengthy public offering statement with the Division
of Florida Land Sales, Condos, and Mobile Homes of
| the Department of Business Regulation

In Florida, a time share contract sale must disclose the

developer and any underlying fee owners, the buyer's
total financial obligation, the estimated date of closing
and completion of construction, and the nature and
| duration of the buyer's time-share period.
In Florida, a purchaser of a time-share estate has a
statutory right to cancel within 10 days of the
execution of the purchase contract or her receipt of
| the public offering statement. The statutory right to
cancel may not be waived.
\n Florida, a time-share developer may establish an
exchange program. In the event a time-share program
is established, the developer must make extensive
disclosure to the purchaser of the terms and
conditions of the program. This information must also
_be filed with the Division of Florida Land Sales.
Florida recognizes intentional infliction of emotional
distress and has adopted the definition of that tort
embodied in Section 46 of the Second Restatement of
Torts. Under Section 46, neither physical impact nor
physical manifestation is required in a cause of action
_ for intentional infliction of emotional distress.
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 105 of 146

 

A successful defense of privilege to a defamation suit
will prevent the plaintiff from bringing a cause of
action for emotional distress arising fram the

__ defamation publication.

 

Negligent Infliction of Emotional
Distress

 

| Civil Theft

On the UBE, physical impact is not required for negligent
infliction of emotional distress.

Horida generally does not require physical impact in |
negligent infliction cases. A few exceptions, though, do
exist: the Florida Supreme Court has found that
ingestion does constitute impact and that proof of a
physical injury is not required to recover far emotional |
injuries caused by consumption of contaminated food.

in emotional distress cases involving bystanders,
Florida has narrowly modified the general rule
requiring impact. tn Florida, the bystander-plaintiff
need not show an impact where he

1. Suffered anxiety about the state of another;

2. Had an exceptionally close connection to the
injured party;

3. The other person’s injury occurred within his
sensory perception and

4. He suffered casually connected clearly
discernable physical impairment that followed
from the psychic trauma.

The Florida Supreme Court has also found that the
impact rule does not apply where the plaintiff alleges
that his psychotherapist created a fiduciary
relationship with him and breached a statutory duty of
confidentiality with him

 

Finally, the Florida Supreme Court has found that the
impact rule is inapplicable in negligent infliction cases
when a special relationship existed between an
accused and his attorney, which was coupled with the
foreseeability of emotional harm resulting from

 

| This subject is nat tested on the UBE.

 

protracted wrongful incarceration. |
Florida recognizes a civil action for theft, which may be |
brought for violation of Florida’s criminal theft

provisions. A successful civil theft plaintiff may recover |
damages in an amount three times the actual damages |
sustained, with minimum damages set at $200 plus |
attorney’s fees and court costs. Fla. Stat. 772.11 |

 

Shopkeeper’s Privilege

 

A shopkeeper is privileged to detain a person for
investigation if

 

In Florids, the shopkeeper’s defense is avallabletoa |
law enforcement officer, a merchant, a farmer, or a
transit agency’s employee or agent who has probable
cause to ballave that a retall theft, farm iheft, transit

 

104
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 106 of 146

 

1. Hehas a reasonable suspicion that the person
detained has stolen goods;
| 2. He uses reasonable force to detain the person;
3. The detention is for a reasonable period; and
4. The detention is accomplished in a reasonable

manner on the premises or in the immediate vicinity.

fare evasion, trespass, or unlawful use of an anti-
shoplifting or inventory control device

countermeasure has been committed by a person. In
the case of a retail or farm theft, the detainer must

also show that the property may be recovered by

taking the offender into custody. The detention, which |
is made to recover the property or to prosecute, must
be made in a reasonable manner and may last for a
reasonable time. _il

 

 

 

Good Samaritans

Abuse by Clergy This subject is not tested on the UBE.

 

 

| not bar consideration of either of these claims.

Florida’s Good Samaritan Law gives civi| protection to
any person, including a licensed medical professional,
who gratuitously, in good faith and in the use of
ordinary care, aids a victim at the scene of an accident.

Florida’s Good Samaritan statute protects from civil
liability physicians, hospitals, and their employees who
treat victims in emergency situations in hospitals or
trauma centers, unless the conduct is excessive. Under |
Florida law, a health care provider giving care in an
emergency acts recklessly if

1. He knew or should have known, at the time
the services were rendered, that his actions
created an unreasonable risk of injury that
affects the life or health of another and

2. That risk was substantially greater than the
risk necessary to make his conduct negligent.

In Florida, when a church offers marital counseling
services a fiduciary relationship arises between the
church and the person being counseled. A cause of
action will lie for breach of that relationship if the
counselor abuses the relationship by entering into an
inappropriate sexual relationship with the person
counseled. Also, the church may be sued for negligent
hiring and supervision based on its knowledge of its
cleric’s prior sexual misconduct in similar
circumstances. In addition, the First Amendment does

 

"University Liability for Attacks | This subject is not tested on the UBE.
on Students

 

 

Invited Licensee | This subject is not tested on the UBE.

 

105

 

In Florida, a university has a duty to use feasanable
care in assigning students to practicum locations.
Therefore, the university may be held liable in
negligence if it assigns a student to an external
internship without giving the student adequate
warning that the location was known to be dangerous
and the student is subsequently assaulted sexually

| while participating in the internship.

Florida courts have created a special category called

. invited licensees. This category encompasses
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 107 of 146

 

Unknown or Undiscovered
Trespasser

Known or Discovered
Trespasser

On the UBE, no duty of care is owed to an unknown
trespasser. There is no duty to inspect the Jand to discover
unknown trespassers.

On the UBE, a landowner must exercise reasonable care to
protect a known trespasser from injuries deriving from
activities on the land, and to warn a known trespasser of
hidden dangers of which the landowner is aware but the
trespasser is unaware.
|
There is no duty to protect a known trespasser from injuries
| due to natural conditions on the jand.

| traditional common law invitees and certain common
law licensees, such as social guests who have been
invited onto the premises by the owner. The duty
owed to an invited licensee under Florida law is to
inspect and to warn or make safe, which is the duty
that is owed to invitees under the common law.
In Florida, an undiscovered trespasser is a person who
enters property without invitation and whose
presence is not detected by the landowner within 24
hours of the accident in question.

A landowner owes an undiscovered trespasser a duty
to refrain from intentional misconduct that injures the
trespasser. However, the jandowner has no duty to
warn the undiscovered trespasser of dangerous
conditions.

In Florida, a discovered trespasser is a person who
enters property without invitation and whose

presence is detected within 24 hours of the accident in
question.

A landowner owes a discovered trespasser the duty to
refrain from gross negligence or intentional
misconduct that injures the trespasser.

The owner must also warn the trespasser of
dangerous canditions that are known to the
landowner but not to the trespasser.

 

 

intoxicated Trespasser

This subject is not tested on the UBE.

 

| Attractive Nuisance

In Florida, an owner of real property will not be held

liable for the death or injury of a trespasser on the
property when the trespasser has a blood-alcohol level
of .08 or higher

 

On the UBE, allurement is not part of the prima facie case for
attractive nuisance

| In Florida, a possessor of land is subject to liability for

physical harm to trespassing children caused by an
artificial condition if:

1. The landowner knows or has reason to know
children are likely to trespass;

2. The landowner knows or has reason to know

the condition will involve an unreasonable risk

of death or serious bodily harm;

The child is not aware of the condition or the

risk it poses

4. The utility to maintaining the condition is
slight compared to the risk to the children

5. The landowner fails to exercise reasonable
care to protect the children; or

 

106
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 108 of 146

 

 

Firefighter’s Rule

Commission of Felony on
Premises

Duty to Plaintiffs Not On the
Land

Lessor Liability

 

Under the firefighter’s rule, firemen and policemen are
treated as Jicensees

This item is not tested on the UBE.

On the UBE, a landowner owes no duty to protect those not
on the land from natural conditions on his land.

| On the UBE, a lessor is required to exercise reasonable care

to discover and repair dangerous conditions existing at the
time of transfer of possession.

6. The property owner entices the children upon
the dangerous premises.

on the premises are treated as invitees who are owed
_atwofold duty to inspect and to warn or make safe.
In Florida, a landowner will not be liable for negligence
that results in death, injury, or damage to a person
who is attempting to commit a felony on the property.
| In Florida, general negligence principles apply to a
landowner’s duty to protect those adjacent to his tand
from natural and artificial conditions on his land.
| In Florida, ifa lessor surrenders possession and contro!
of premises to a lessee, the lessor will not be liable for
| injuries to third persons that occur on the premises.

 

Lessor Liability for Foreseeable
Criminal! attacks against Lessees

Duty to Disclose Defects in the
Sale of Homes

| This item is not tested on the UBE.

This item is not tested on the UBE.

In Florida, a lessor does not have a duty to protect his
lessees from criminal attack on the premises unless an

| attack is reasonably foreseeable.

| In Florida, when a seller of a new or a used home
knows of facts materially affecting the value of the
property that are not readily observable and are not
known to the buyer, the seller is under a duty to
disclose them to the buyer.

 

| Effects of Negligence Per Se

This item is not tested on the UBE.

 

Health Care Providers

Informed Consent

| This item is not tested on the UBE.

On the UBE, under the rule if informed consent, before
rending treatment a medical professional must inform the
patient of his options and their attendant risks. The duty is
measured by what a reasonable medical professional would
disclose.

 

107

| In Florida, a statute must impose an affirmative duty
to take certain actions and impose a penalty for failure
to do so. The effect of negligence per se depends on
the type of statute involved. Some statutes are
designed to protect a particular class of people from
their inability to protect themselves. In those matters,
strict liability is the standard and contributory
negligence is not a defense. Violations of other
statutes such as traffic regulations are only prima facie
evidence of negligence.
In Florida, the standard of care for a health care
provider is the level of care, skill, and treatment that is
acceptable and appropriate for a reasonably prudent
similar health care provider in like circumstances.
The Florida Medical Consent Law protects a medical
professional who obtains written consent from his
patient according to an accepted standard of medical
practice among medical professionals with similar
| training and experience in the same or similar medical
community. This law also protects a medical
professional if the reasonable patient would have
| generally understood the course of treatment,
| medically acceptable alternatives, and substantial risks
of the course of treatment as recognized among other
| medical professionals in the same or similar

 

‘in Florida, policemen and firefighters who are lawfully |
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 109 of 146

 

 

 

Medical Malpractice This item is not tested on the UBE.

| community who perform the similar treatment. The

medical professional is also protected if the patient
would have reasonably chosen the course of
treatment if he had been adequately advised of the
risk by the medical professional.

 

 

Claims against Nursing Homes ~ | This item is not tested on the UBE.

In Florida, @ plaintif seeking to bring @ claim far
medical malpractice must first obtain a written
opinion by a medical expert verifying that reasonable
grounds for her claim exist.

Before a medical malpractice claim may be filed, the
claimant must also serve notice on the defendant by
certified mail at least 90 days before filing suit. That
notice must include a fist of all known health care
providers the plaintiff saw concerning the injuries
claimed subsequent to the alleged act of negligence by
the defendant. The notice must also include all known
health care providers who treated or evaluated the
plaintiff during the two-year period prior to the
defendant's alleged negligence. Moreover, the pre-
suit notice must include copies of medical records
relied on by the expert who signed the affidavit.

After the plaintiff has notified the defendant, the
defendant's insurer evaluates the claim. Within 90
days, the insurer must deliver to the claimant a
rejection of the claim, an offer to settle, or an offer to
seek arbitration of damages. Following the service of
pre-suit notice, the statute of limitations is tolled as to
all potential defendants during this 90-day period

 

If a defendant makes an offer to admit liability and for
arbitration on the issue of damages, the plaintiff has
50 days to accept or reject that offer.

Within 120 days of the filing of a suit for medical
negligence all parties are required to attend in-person
Mandatory mediation if arbitration has not been
agreed to by the parties. =

In Florida, at least 75 days before she files sult, a
claimant must notify the nursing home of the claimed
violation ar negligence and the injuries sustained. At
the end of the 75-day notice period, the nursing home
must reject the claim or make an offer to settle.

Within 30 days of the claimant’s receipt of the nursing
home’s response, the parties must submit to

mediation and discuss liability and damages. At the

end of mediation, the claimant must file suit within 60

 

108

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 110 of 146

 

| Transitory Foreign Objects on
| Business Premises

Res ipsa Loquitur

Automobile Guest Statute

On the UBE, a plaintiff must present evidence about the
condition of the item on which he fell so that ajury could
infer that the object was there long enough that the
defendant was unreasonable in not discovering and
remedying the dangerous condition.

On the UBE, a driver is not liable to injuries of a passenger

unless the driver is guilty of gross negiizence or recklessness.

days or by the end of the statute #f limitations period, |

whichever is greater. The statute of limitations is

tolled during the pre-suit notice and mediation
| periods.

In Florida, there is a statutory duty to use reasonable

efforts to keep business premises free from transitory
| foreign objects, such as grapes and banana peels,
which might foreseeably cause damage or injury. Ina
negligence case brought for injuries caused by sucha
foreign substance, the claimant must prove the
business had actuat or constructive knowledge of the
dangerous condition.

 

Constructive knowledge may be proven by showing
the length of time the condition existed, or the
feoccurrence of the condition and Its fireseeabillty.
In Florida, res ipsa foquitur does not apply to actions

| brought to recover damages caused by tire blowout
occurred after possession and some significance use
by another.

In medical malpractice cases, if the patient was
unconscious at the time the injury occurred, she may
rely on the inference of negligence raised by the
doctrine of res ipsa loquitur. The patient is entitled to
rely on the inference even though the patient cannot
prove which doctor or doctors caused her injury, and
even though the doctors in question did not possess
exclusive control of the patient's body at all times
during which the patient's injurtes may have occurred, —
Florida does not have an automobile guest statute.

 

Market Share Theory

 

On the UBE, the market share theory may be applied when

the plaintiff demonstrates that the injury resulted from
conduct engaged in by several defendants, each acting
independently, but the plaintiff cannot identify which

defendant's conduct actually injured her. In that case, each
defendant's conduct may be regarded as a cause-in-fact of

the plaintiff's injury. Liability is apportioned among the

defendants (assuming the other elements of negligence are
established) based on the economic benefit each defendant

derived from the risk-producing conduct.

109

Tin Florida, in a limited set of cases, the state permits
plaintiffs to use the market share theory to satisfy the
causation requirement and to impose liability based

on a manufacturer's market share of a particular
product. To take advantage of the market share

theory, the plaintiff must bring a cause of action based |
on negligence. The market share theary does not

apply in cases of fraud, strict liability or breach of

| warranty. To prevail the plaintiff must show that

1. She cannot identify the specific manufacturer
that caused the injury despite a diligent
attempt; and

The risk of harm posed by the various

| manufacturers of the product is the same
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 111 of 146

 

 

| As of March 2829, the Florida Supreme Court has
| applied market share theory to DES cases but not
blood plasma or asbestos cases. |
Cause in Fact — But-For Versus On the UBE, the but-for test is used when concurrent causes — In Florida, the state uses the but-for test ta determine
Substantial Factor combine to cause injury to the plaintiff none of which acting | cause in fact. However, the substantial factor test
alone would have caused the plaintiff's injury. should be used when there are concurrent causes,
anyone of which acting alone would have caused the
On the other hand, the substantial factor is used when there _ plaintiff's injury.
are concurrent causes, anyone of which acting alone would
have caused the plaintiff's injury. The Second Restatement of |
Torts uses the substantial factor test in all cases involving
multiple causes.
Punitive Damages On the UBE, punitive damages require outrageous or To recover punitive damages in Florida, a plaintiff |
malicious conduct. must prove by clear and convincing evidence that the
defendant acted intentionally or with willful, wanton,
or gross mis conduct. Punitive damages are generally
limited to the greater of three times the compensatory
award or $500,000

There is no cap if the defendant had specific intent to
harm the plaintiff and the defendant's conduct did in
fact harm the plaintiff.

An employer is subject to punitive damages assessed
for an employee’s acts only if the employer
participated in or consented to intentional or grossly
negligent conduct by the employee

The cap on punitive damages is raised to four times
the compensatory award or $2 million if wrongful
conduct is motivated solely by unreasonable financial
gain.

For child abuse, abuse of elderly, or abuse of |
developmentally disabled, punitive damages may |
exceed three times the amount of compensatory
damages if the claimant offers clear and convincing
evidence to rebut the presumption that such an award |
is excessive.

| The punitive damages limitations do not apply to a
defendant who was impaired by alcohol or drugs at |
| the time of the incident in question.
|
Punitive damages generally may not be awarded if
they have already been awarded against the
defendant for the same act or conduct. However,
_ punitive damages may be awarded ina subsequent

 

110
Case 3:19-cv-01183-KAD Document 20-3

Filed 08/08/19 Page 112 of 146

 

 

 

Damages Available to a Parent
of a Permanently Injured Child

Collateral Source Rule

Medical Malpractice Caps on
Non-Economic Damages

This item is not tested on the UBE.

On the UBE, payments made to the plaintiff from other

sources will not be credited against the tortfeasor’s liability.

| This item is not tested on the UBE.

111

cause if the court determines that the previous award
| was insufficient to punish the defendant.

In Florida, a parent whose minor child has been

permanently injured may recover:

1. Pecuniary damages for lost earnings and
services of the child;
2. Medical expenses paid on behalf of the child;
and
3. Loss of consortium through the time the child
attains majority. =
In Florida, in all tort or contracts actions, the trial court
must reduce a damage award by amounts the plaintiff
receives from collateral sources.

Collateral sources include federal, state, and local
disability payments, Social Security (except under
Titles XVH and XIX), income disability insurance
benefits (except for life insurance benefits), a contract
to provide health care services, and an employee wage
continuation plan. Benefits received under a health or
sickness insurance policy may be deemed collateral
sources. However, there is no reduction to the extent
that the claimant or a member of his immediate family
has paid for the benefit.

Collateral sources do not include Medicare, workers’
compensation, Medicaid, and medical services
programs administered by the Florida Department of
Health and Rehabilitation Services. In addition, there is
no reduction for collateral source for which there is a

| right of subrogation.
Caps have been placed on the recovery of non-
economic damages in medical malpractice cases.

| If the defendant-practitioner refuses the claimant's

| offer of voluntary binding arbitration, recovery of non-

economic damages are limited to $500,000 per
claimant, and attorney’s fees of up to 25% of the total

award.

If the claimant rejects voluntary arbitration and elects
to proceed to trial, her non-economic damages are

| limited to $350,000. Voluntary arbitration precludes

| other remedies and limits damages as follows:

|
Case 3:19-cv-01183-KAD

Document 20-3 Filed 08/08/19 Page 113 of 146

 

Prenatal Injuries

"On the UBE, ail jurisdictions allow for recovery for prenatal

injuries but jurisdictions vary as to the required age of the
fetus at the time of injury

1. Net economic damages are limited to past and
future medical expenses and 80% of wage
loss, offset by any collateral source payments;
| 2. Noan-economic damages are limited to a
maximum of $250,000 per incident;
| 3. Punitive damages are not permitted; and
4. The claimant may also recover attorney's fees,
costs up to 15% of the total award, and
_____afbitrationcosts;
in Florida, if a child is born alive after suffering |
prenatal injuries at any time after conception, the |
child has a cause of action against the tortfeasor
responsible for the injuries.

 

Contributory and Comparative
Negligence

“Seat Belt Defense

Rebutiable Presumption for
Rear-End Collusion

On the UBE, in a pure comparative negligence system,
apportionment of damages completely matches
apportionment of fault.

Florida is a pure comparative negligence state. The

defense of comparative negligence applies not only to

causes based in negligence but also to those based in
_ strict liability and breach of warranty.

 

 

| This item is not tested on the UBE.

In Florida, In assessing damages and/or comparative
negligence; 2 jury may consider evidence that a
plaintiff failed to use an available and operational seat
belt, if that failure substantially contributed to the
plaintiff's injuries. The failure to use an available and
operational seat belt does not constitute negligence
per se, does not make a prima facie case of
| negligence, and may nat be considered in mitigation of
| darnages.

 

"This item is not tested on the UBE.

In Ficrids, there is a rebuttable presumption that the
negligence of the rear driver in a rear-end collision was
the sole proximate cause of the accident, which may
be rebutted when the defendant produces evidence
that the rear-end collision was not the result of the
rear driver’s negligence.

If the rear-driver defendant overcomes the |
presumption, the burden of proof on the proximate
cause of collision reverts back to the plaintiff who can
no longer rely on the presumption to establish the sole

| proximate cause of the accident.

 

Intoxication

This item is not tested on the UBE.

In Florida civi] actions, 2 plaintiff may not tecaver any
damages if, at the time the plaintiff was injured, the
plaintiff was impaired by alcohol or drugs or had a
blood or breath alcohol level of .08 or higher, and that
impairment caused the plaintiff to be more than 50%
at fault for his own harm,

 

 

Assumption of Risk

 

| This item is not tested on the UBE.

112

Express assumption of risk is a complete bar ta
recovery in Florida.
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 114 of 146

 

Implied assumption of risk is viewed as a form of
comparative negligence.

 

 

 

 

 

Interspousal Tort immunity On the UBE, assume that husband-wife tort immunity has Florida, has abolished husband-wife immunity.

|. been abolished. - |
Parent-Child Immunity On the UBE, minor children generally cannot maintain a

= actions against their parents for personal torts - | ee eee 2
Governmental Immunity | On the UBE, states have immunity from tort actions. | Under Floridz’s Government Tort Claims Act, the state

and its subdivisions are liable for personal injury,

death, or property damage caused by the negligence

of wrongful conduct of public employees acting within

| the scope of their employment. Claims based on

| intentional torts are excluded. The employee who

committed the tort is not personally liable under the |

Florida statute unless the act was intentional or willful. |
|
|

The immunity waiver does not apply to discretionary

or planning level functions. The exception for |
discretionary or planning level functions is based on
| | the concept of separation of powers |

 

| In determining whether a governmental function is
discretionary or operational, consider the following
four factors

1. Whether the challenged act necessarily
involves a basic government program or policy

2. Whether the questioned act is essential to the
realization or accomplishment of the
government program

3. Whether the disclosure of the information is
an exercise of basic policy evaluation and
expertise on the part of the governmental
agency involved and

4. Whether the governmental conduct in
question involves a constitutional, statutory,
or other lawful authority and duty

There is a $200,000 limit on damages per plaintiff and
$300,000 limit per accident. To recover in excess of
these limits, a plaintiff must seek a legislative bill.
However, if the state has insurance coverage in excess
of these limits, the state is liable to the extent of the
— _ | _ coverage. Punitive damages may not be recovered.
Charitable Immunity On the UBE, charitable immunity has been abolished. Florida does not recognize charitable immunity.
However, the Florida Volunteer Protection Act does
provide limited protection for charitable volunteers.
Under this statute, a volunteer for a nonprofit
| organization is immune from civil liability for damage

 

113
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 115 of 146

 

Modified No-Fault Auto
| Insurance

Strict Liability - Animals

 

This item is not tested on the UBE.

| On the UBE, the possessor of a domestic animal must have

known of the animal's dangerous propensity to be held for
injuries inflicted by the animal.

114

| to persen or property caused by her acts or amissions
if she was acting in good faith within the scape of the
official duties of the charitable digariization, she acted
| as-a reasonably prudent persan would: under similar
cireUrmstanges, and the damage was not caused by her
wariten or willful rusconauct.
Florida has adopted a modified no-fault car insurance
| system for personal injury

| individuals seeking personal injury protection medical

| benefits are required to receive initial services and

care within 14 days after the motor vehicle accident.

An individual may receive up to 10,000 in medical

| benefits for services and care for an emergency

| medical condition. An emergency medical condition is
defined as a medical condition manifesting itself as
acute symptoms of sufficient severity that the absence
of immediate medical attention could reasonably be

| expected to result in serious jeopardy to patient
health, serious impairment to bodily functions, or
serious dysfunction of a bodily part or organ. If an
individual is not diagnosed with an emergency medical
condition, the Persona Injury Protection medical
benefit limit is $2,500. Personal Injury Protection now
also offers $5,000 in death benefits in addition to
$10,000 in medical and disability benefits.

 

An injured person may recover in tort for pain and
suffering, mental anguish, and inconvenience if she
has suffered significant and permanent loss of an
important bodily function, permanent injury,
significant and permanent disfigurement or death.

An injured person may also sue in tart to recover
medical expenses and fost income in excess of the
$10,000 in benefits paid by her insurance carrier.

In Florida, the owner of a dog is liable regardless of the

| dog’s former viciousness or the owner's knowledge of
the dog’s propensity. Under the state’s one-bite
statute, liability is owed to a plaintiff in a public place
or lawfully in a private place, including the property of
the dog’s owner. That strict duty is not owed to a

| plaintiff who provokes the dog. Additionally, so tong as

| the owner has not been negligent, the posting of a
‘Bad Dog’ sign is a complete bar to suit unless the
victim is six or under. Comparative negligence will

| reduce owner fiability.
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 116 of 146

 

 

 

 

Straying Livestock | On the UBE, the owner of livestock will not be held strictly lin Florida, the owner of livestock may be liable for
} liable for harm caused by livestock on the highway or on damages caused by her animals if she intentionally,
| lands adjacent to the highway during transport. willfully, carelessly or negligently permits the animals
| | | to run at large or stray on Florida public roads.
Commercial Lessors On the UBE, a commercial lessor may be held strictly liable —_|_In Florida, the doctrine of strict products liability
for injuries caused by new leased goods | applies to commercial lessors of new goods. However, |

the doctrine is limited to commercial lessors engaged
in the business of leasing the allegedly defective
| | product.

 

 

 

Learned Intermediary Rule On the UBE, under the learned intermediary rule, a drug | Florida follows the learned intermediary rule for the
| manufacturer's duty to warn is met when an adequate duty to warn of drug side effects.
warning is given to medical professionals who are lawfully
authorized to prescribe, dispense, and administer
| prescription drugs.
| Economic Loss Rule On the UBE, under the economic loss rule, recovery intortis — In Florida, the economic loss rule applies in matters
not permitted for pure economic loss not coupled with injury | involving products liability. The economic loss rule
to person or property, Economic losses are defined as the does not bar:
disappointed economic expectations of the parties. The
economic loss rule does not apply to an independent tort. | 1. Statutory causes of action;
| 2. Well-established tort actions arising from a
contact, such as professional! negligence
| actions or
3. Acause based on a tort that is independent of
| the underlying contract
Comparative Negligence | On the UBE, the plaintiff's comparative negligence may | In Florida, a claim based in strict products liability is
reduce the amount of damages to which she is entitled. subject to the defense of comparative negligence.

However, the plaintiff's neglect must be more than
| | mere failure to discover the defect.
This item is not tested on the UBE. In Florida, the plaintiff's knowledge of a product’s
dangerous characteristics does not serve as a
complete bar to recovery in negligence or strict
liability cases based on a design defect. Instead, the
plaintiff's knowledge of the defect is one of several
factors used to determine whether the product is
_— unreasonably dangerous.
Compliance with Government This item is not tested on the UBE. In Florida, compliance with government regulations
Regulations may create a rebuttable presumption that a product is
not defective or unreasonably dangerous. To raise this
presumption, the manufacturer must show that
1. The product complied with federal or state
statutes, rules, or standards
2. The statutes or standards were designed to
prevent the type of harm that occurred and
3. Compliance with the statutes or standards is
required as a condition for selling the product.

Plaintiffs Knowledge of Defect

 

 

 

 

115
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 117 of 146

 

State of the Art Defense

There is a rebuttable presumption that the product is
defective or unreasonably dangerous if the
manufacturer or selier did not comply with the
relevant codes or statutes.

 

| This item is not tested on the UBE.

In Florida, state of the art is determined at the time of |
manufacture not the time of injury.

 

 

|

[

Horizontal Privity

Blood Products

Public Nuisance

Private Nuisance
Defamatory Statement of Fact

Defamation by Implication

On the UBE, privity extends to members and guests of the
purchaser’s household and anyone who may be reasonably
_expected to use or be affected by the goods.

 

This item is not tested on the UBE.

In Florida, a warranty extends to any member of the
purchaser's family household bor any guest who

| suffers personal injury.

 

In Florida, the procurement, processing, storage,
testing, distribution, or use of whole blood, blood
plasma, blood preducts, human tissue, or human
organs does not constitute a sale of goods or praducts
to which the implied warranty or merchantability and
fitness for a particular purpose apply.

 

"On the UBE, a public nuisance is an unreasonable
interference with a right common to the general public.

| This item is not tested on the UBE.

 

On the UBE, expressions of opinion which imply that the
speaker knows facts to be true may be defamatory.

 

 

Florida law defines a public nuisance as “any building
or place which tends to annoy the community or
injure the health of the community.” The
establishment or maintenance of a place of
amusement is not a nuisance per se. The attorney
general, state attorney, city attorney, or county
attorney may sue in the name of the state to enjoina |
public nuisance. A citizen of the county affected may
maintain a proceeding in equity in the name of the
state to enjoin a public nuisance if the remedy is at
law.

_Hlorida reco. Commented [OH8}: Find out elements here.

 

In Florida, to be defamatory, the disputed language |
must be a statement of fact rather than a mere
statement of opinion.

 

| This item is not tested on the UBE.

Florida recognizes this cause of acion — and

here where Commented [OH9]: 1* amend. challenge waiting to

 

 

Defamation of a Deceased
Person

On the UBE, defamation of a deceased person is not
actionable.

 

Libel per se and libel per quod

is defamatory on its face. Libel per quod is written language
that becomes defamatory through the use of extrinsic facts.

 

| Unemployment Compensation
Proceedings

This item is not tested on the UBE.

 

Florida does happen

defamation of a deceased person — however, the
personal representative of a decedent may sue if the
decedent had a cause of action for defamation while
she or he wes alive:

 

| On the UBE, libel per se is written defamatory language that 1

— ———
Florida does not distinguish between libel per se and

libel per quod. Actual damages must be proved in any
Florida case of libel brought against a medial

defendant unless the plaintiff can prove that the
defamatory statement was made with actual malice. |
In Florida, communications between an employer and
employee of the Division of Unemployment
Compensation enjoy absolute privilege.

 

116
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 118 of 146

 

Retraction On the UBE, a retraction may reduce damages, negate the Florida requires a defamation plaintiff to serve written
malice element for punitive damages, or evidence the notice on a media defendant at least five days before
defendant's good intentions to show that a privilege has not filing suit. The plaintiff's retraction notice must specify
been abused. the alleged false and defamatory article or broadcast.

If the media member fully retracts the libel within 10

days of receipt of the notice and if the original

publication or broadcast was made in good faith, then
_, only actual damages may be recovered.

 

 

| Absolute Privilege in Judicial | On the UBE, there is an absolute privilege for statements - Fin Florida, the absolute privilege for judicial
Proceedings made in a judicial proceeding but only if the statement is proceedings does not apply if someone makes
relevant to an issue in the case. statements to investigating officers or prosecutors

before criminal charges are filed. However, a
statement made prior to the filing of charges is subject
to a qualified privilege if the statement is made in the
public interest. The absolute privilege for relevant
statements made in the course of a judicial proceeding
is lost if the complaint is dismissed for lack of subject
{ matter jurisdiction. 7
Absolute Privilege in Florida Bar | This item is not tested on the UBE. In Flonda, a person who files a complaint against her
Complaints lawyer with the state bar is protected by an absolute
privilege so long as she does not comment on her
complaint publicly outside the grievance sracess.
Under Florida law, a qualified privilege may be
asserted if the communication in question was made
in good faith by someone interested in the subject
matter, limited to that interest, and made in a proper
| manner. A report of a public meeting containing a
false statement is protected by a qualified privilege, so
long as the defendant accurately reports the falsely
| - made statement.
Malice Required to Defeat On the UBE, a qualified privilege may be defeated by a Under Florida law, proof of common law express
Qualified Privilege showing of actual malice - See New York Times v. Sullivan malice is required to defeat a common law privilege.
Common law express malice requires a showing that
the defendant's primary motive was to injure the
| _ | plaintiff. _
Proof of Malice | On the UBE, actual malice must be proved by clear and | In Florida, common law express malice must be
convincing evidence. | proved by a preponderance of the evidence.
Commercial Misappropriation UBE jurisdictions are split on whether a cause of action for Florida recognizes that tort of commercial
commercial misappropriation may be maintained on behalf misappropriation. An action for commercial
of the decedent or the decedent's survivors. misappropriation may be maintained for a deceased
person by the surviving spouse and surviving children
| or any person or entity licensed in writing to use the
| name or likeness of the deceased person.

 

 

| Qualified Privilege This item is not tested on the UBE.

 

 

 

 

 

However, no such action may be brought more than
| 40 years after the death of that person.

 

117
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 119 of 146

 

 

 

 

| False Light Invasion of Privacy This item is not tested on the UBE. Florida does not recognize a cause of action for false

ie L light invasion of privacy. |
| Intentional Interference with a This item is not tested on the UBE. | In Florida, intentional interference with a business |
Business Relationship relationship requires an existing business relationship.

The plaintiff must show an actual agreement that
would have been completed had the defendant not
| interfered. Damages cannot be recovered based on
| speculation regarding future sales to past customers.
| Respondeat Superior — | This item is not tested on the UBE. In a civil action for the death of, or injury or damage
Background Check to, a third person cause by an intentional tort of an
employee, the employer is presumed to have been
negligent in hiring the employee if, before hiring the
employee, the employer conducted a background
| investigation of the prospective employee and the
investigation did not reveal any information that
reasonably demonstrated the unsuitability of the
prospective employee for the particular work to be
performed or for the employment in general.

 

 

Dangerous Instrumentality | On the UBE, a person entrustment of her car to another | Under the dangerous instrumentality doctrine, the
driver merely creates a bailment and does not subject the owner of an instrumentality that is capable of causing
car owner to liability for the driver's negligence death or destruction must answer for its misuse by |

anyone operating the instrumentality with the owner's |
| | knowledge and consent.
|

 

Negligent Entrustment On the UBE, this cause of action may lie against an owner or | Florida law recognizes the theory of negligent
| possessor who entrusts a dangerous instrumentality to a entrustment. That doctrine imposes liability on a
third person knowing or having reason to know that due to supplier of a chattel who furnishes the chattel to
youth or inexperience the person entrusted is likely to use another person for use by that other person and who
the instrument in a manner that might cause risk of serious knows or has reason to know that the person supplied
| harm to the person entrusted or others. is likely because of youth or inexperience or otherwise
to use the chattel in a manner involving unreasonable
| risk of physical harm to the user or other foreseeable
persons. Actual or constructive notice of a dangerous
condition is irrelevant if the premises are operated ina
negligent mode that could reasonably cause the
business owner or possessor to anticipate that
dangerous conditions would arise from the mode of
operation. = =
Florida emplayers are required to obtain workers’
compensation insurance to cover employee injuries
| arising out of, and in the course of, employment.

Workers’ Compensation | This item is not tested on the UBE.

Workers’ compensation insurance does not cover
independent contractors

 

If workers’ compensation insurance does cover an
| | employee’s injury, the employee generally may not

 

 

 

118
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 120 of 146

 

Service of Alcohol

Joint and Several Liability

| Crashworthiness Doctrine

‘Survival of Actions

 

Release of Covenant Not to Sue
Executed to One Joint
Tortfeasor

Jo
| Wrongful Death

sue her employer or fellow employees for damages
arising out of the injury. Even if a claim is covered by
workers” compensation insurance, an injured
employee may sue a third party, such as a product
manufacturer for the injury

 

| On the UBE, a tavernkeeper historically was not vicariously

| liable for injuries inflicted by an intoxicated patron whether
the person injured was a third person or was the intoxicated

| patron himself.

|

| On the UBE, joint and several liability applies when two or
more independent tortfeasors combine to produce one
indivisible harm or when two or more tortfeasors act in
concert to produce an indivisible harm. Under joint and
several liability, each defendant is liable for the entire loss

| suffered by the plaintiff. The plaintiff may obtain a judgment

| against each defendant. However, the plaintiff is entitled to

| only one full recovery.

In Florida, a person who knowingly serves alcohol to a

person habitually addicted to the use of alcohol may
become liable for injury or damage caused by or
resulting from the intoxication of that person. Further,
if a person willfully and unlawfully sells or furnishes
alcohol to a minor, the severed may become liable for

_ injury resulting from intoxication.

 

The crashworthiness doctrine addresses cases where a
Person involved in a car collision suffers enhanced injuries as
a result of a secondary collision with the interior of the
vehicle. Here, the manufacturer has a duty to use reasonable
care in the design of its vehicle to avoid subjecting the user
to an unreasonable risk of injury in the event of a collision.
The manufacturer is not, though, liable for injuries caused by
the initial accident. Instead, it is liable in negligence for
design defects that enhance injuries.

Florida has abolished joint and several liability. Liability
is now based on relative fault.

Florida has adopted the crashworthiness doctrine for
negligence and strict liability cases.

Under Florida law, principles of comparative fault
involving the causes of the first collision do not apply
in crashworthiness cases. Because the manufacturer is
not liable for injuries caused by the initial accident, the
fault of the manufacturer may not be compared or
apportioned with the fault of others who caused the
initial crash.

 

On the UBE, under a survival statute, a person’s torts and
contract causes survive his death. The action may be
maintained by the decedent's personal representative on
behalf of his estate. Damages may be recovered for the
decedent's estate for medical expenses, funeral expenses,
| lost wages, pain and suffering, and punitive damages.

On the UBE, at common law, release of one joint tortfeasor
| was a complete surrender of any cause of action against
| other joint tortfeasors.

 

| Horida permits causes of action to survive the death of

the plaintiff. The applicable statute here also permits
the survival of intangible personal torts. However, if
the injury that would be the basis for a survival action
results in the victim’s death, the cause of action must
be brought under the wrongful death statute.

In Florida, a release or a covenant not to sue executed
to one joint tortfeasor does not release other joint
tortfeasors unless its terms provide for such a release.
However, the release does reduce the claim against
the other tortfeasors to the extent of any amount
stipulated by the covenant or release, or in the
amount of the consideration paid for the covenant of
release, whichever is greater.

| On the UBE, a wrongful death action may be brought on - ai In Florida, a wrongful death action is instituted by the

behalf of the decedent's survivors for tosses they suffer as a
result of the decedent’s death. Survivors generally include

 

119

personal representative for the benefit of the
decedent’s survivors and his estate. The personal
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 121 of 146

 

Wrongful Birth

| the spouse, children, and parents. A wrongful death action

| may be brought for pecuniary losses such as lost wages. A
wrongful death action may also be brought be loss of
companionship or consortium

representative may recover for the decedent’s
survivors the value of lost support, loss of the
decedent’s companionship and protection, and mental
pain and suffering. Survivors here include the spouse,
children, parents, and other dependent relatives.
However, adult children 25 or older may not bring a
wrongful death action for the death of a parent caused

by medical 4 Commented [OH10]: Damn ..doctors and nursing homes
bring a wror jacked the legislature here...

 

child 25 years or older caused by medical malpractice.
In addition, the personal representative may also
recover for the decedent's estate loss of earnings and
funeral and medical expenses if the estate paid such
expenses.

 

~ | On the UBE, claimants cannot recover damages for the costs

of raising a healthy child, but can recover for additional
expenses of raising an impaired child.

In Florida, no duty is breached if a healthy child is
born. However, the state does recognize a cause of
action for the wrongful birth of a deformed child. In
such a case, the parents may recover special
upbringing expenses associated with a deformed child
but not ordinary child rearing expenses.

 

Negotiable Instruments:
Introduction

On the UBE, a negotiable instrument is a signed writing that
orders or promises payment of money. Negotiability
determines the rights and obligations of the various parties
involved with commercial paper. For the most, part Article 3
of the UCC deals with negotiable instruments. Article 3,
however, does not apply to money payment orders or
securities

 

Types of Negotiable
Instruments

e = Anote is a two party instrument in which one party
(the maker) promises to pay a second party (the
payee) a sum of money

e Adraft is a three-party instrument in which one
party (the drawer) orders a second party (the
drawee or payor} to pay a sum of money to a third
party (the payee).

e = Acheck is a draft upon a bank and payable on
demand. An instrument may be a check even though

it is described on its face by another term.

 

Requirements of a Negotiable
Instrument

 

"Same — presumably.

Same — presumably.

 

 

Whether an instrument is negotiable is a matter of form, and
the determination must be made from the four corners of
the instrument. A promise or order other than a check is not
an instrument if it contains a conspicuous statement that it is
not negotiable or not governed by Article 3.

Same — presumably.

 

Signed Writing

A signature may be made manually or mechanically, and it

may be made by the use of any name, including a trade or

assumed name, or by a word, mark, or symbol executed or

adopted by a party with the present intent to authenticate a
| writing. The signature may be typewritten or printed

120

Seme— presumably.
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 122 of 146

 

 

Writing the name of another person constitutes the
signature of the writer if the writer lacks authority to use the
other's name, as long as the person who pays the instrument
or takes it for value acts in good faith.

The terms written or writing including printing, typewriting,
_ | or any other intentional reduction to tangible form. |
Promise or Order | An order is a written instruction to pay money signed by the | Same — presumably.
person giving the instruction. A promise is a written
undertaking to pay money signed by the person undertaking
| to pay. The negotiable instrument must be payable in all
events. |
Conditional Promises or Orders | A promise or order is conditional if it: contains an express
condition to payment; states that it is subject to or governed
| by another writing; or states that rights or obligations with
| respect to it are stated in another writing. |

Same — presumably,

 

 

 

Unconditional Promises or Reference to another writing does not itself make a promise | Same-—presumably.
Orders | or order conditional. Reference to another writing that

states rights with respect to collateral, prepayment, or

acceleration does not make a promise or order conditional. |

A promise or order is not conditional because payment is to
be made from a particular fund.
Payment of a Fixed Amount An instrument is not payable with interest unless it specifies | Same—presumably.
otherwise. Interest may be stated as a fixed or variable
amount of money, or as a fixed or variable rate. Reference to
information not contained in the instrument is acceptable.

if an instrument provides for interest, but the amount
cannot be ascertained from the description, interest is
payable at the rate payable on judgments at the place and
time interest first accrues.
Payable to Order or Bearer A check that is not payable to bearer or order, but that Same—presume~hly.
otherwise satisfies all the requirements for negotiability is
negotiable.

An instrument is payable to the bearer if it states it is
payable to the bearer or order of bearer; does not state a
payee; states it is payable in cash; or indicates it is not
payable to an identified person.

An instrument is payable to order if it is payable to the order
of an identified person or to an identified person or order

|
If an instrument contains both order and bearer language
the bearer language controls.

 

 

121
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 123 of 146

 

i Multiple Payees

Payable in Money

| If an instrument is made payable to two or more persons Same presumably,
alternatively, it is payable to any of them; and it may be
negotiated, discharged, or enforced by any or all of them in

| possession of the instrument.

If an instrument is made payable to or more persons jointly,
it is payable to all of them; and it may be negotiated,
discharged, or enforced only by all of them; neither, acting

| alone, can be the holder of the instrument.
|
|

 

If an instrument is ambiguous as to whether it is payable to

the persons alternatively or jointly, the instrument is payable

to the persons alternatively.

The instrument must be payable in money, and only money, | Same—presumably.
and the amount due must be ascertainable from the

instrument. Money means a medium of exchange authorized

or adopted by a domestic or foreign government as part of

its currency. An instrument is rendered non-negotiable if the

obligor agrees to pay in goods to services even as an

alternative option.

 

 

Payable to Order or Bearer

A check that is not payable to bearer or order, but that Same — presumably.
otherwise satisfies the other requirements for negotiability,
is negotiable

An instrument is payable ta bearer if it states that it is
payable to bearer or order of bearer; does not state a payee;
states it is payable to cash; or indicates that it is not payable
to an identified person

An instrument is payable to order if it is payable to the order
of an identified person or to an identified person or order

| Ifan instrument contains both order and bearer language,
| the bearer language controls.

 

“Multiple Payees

 

If an instrument is made payable to two or more persons | Same— presumably.
alternatively, it is payable to any of them; and it may be

negotiated, discharged, or enforced by any or all of them in

possession of the instrument

| If an instrument is made payable to two or more persons

| jointly, it is payable to all of them; and it may be negotiated,

| discharged, or enforced only by all of them; neither, acting
alone, can be the holder of the instrument.

If an instrument is ambiguous as to whether it is payable to

the persons alternatively or jointly the instrument is payable
| to the person alternatively

122
 

Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 124 of 146

 

Payable on Demand or at a | An instrument is payable on demand if it states that it is Same— presumably.
Definite Time payable on demand or at sight, it otherwise indicates that it

is payable at the will of the holder, or it does not state any

time for payment.

An instrument is payable at a definite time if itis payable at
the end of a definite time; at a fixed date; or at a time readily
ascertainable at the time of issue even if it is subject to rights
of prepayment, acceleration, extension at the holder’s

option, or extension to a further definite time at the maker's |
option or automatically upon or after a specific act or event

If an instrument is payable at a fixed date and payable on

demand before the fixed date, the instrument is payable on
demand until the fixed date, and if no demand has yet been
made, becomes payable at a definite time on the fixed date.

An instrument that is payable only upon the happening of an

event is non-negotiable even if that event is certain to

\ happen so long as the time is uncertain |
Contain No Undertaking or A negotiable instrument may not state any other | Same— presumably.
Instruction undertaking or instruction by the person promising or

ordering payment to do anything besides pay money.

However, the following other undertakings do not eliminate

negotiability

e Anundertaking or power to maintain or protect
collateral to secure payment
e An authorization or power to confess judgment or
realize on or dispose of collateral;
e Apromise or provision waiving benefit of any law
, intended for the obligor’s protection
Negotiation Negotiation means a voluntary or involuntary transfer of Same — presumably,
possession of an instrument by a person other than the
issuer to a person who thereby becomes its holder
| if an instrument is payable to an identified person
| negotiation requires transfer of possession of the instrument
and indorsement by the holder |

If an instrument is payable to bearer it may be negotiated by |

transfer of possession alone 3
Transfer The transfer of an instrument occurs when it is delivered bya , Same —presumably,

person other than its issuer for the purpose of giving the

right to enforce the instrument to the person receiving

delivery. If a transferor purports to transfer less than the

entire instrument, negotiation of the instrument does not__|

 

 

123
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 125 of 146

 

| |

| An indorsement limiting payment to a particular person or
otherwise prohibiting further transfer or negotiation of the
instrument, will not prevent further transferor negotiation of
the instrument

Signature in both names may be required by a person paying
or taking the instrument for value or collection.
Presentment To obtain payment of a negotiable instrument, demand is
generally made upon the person expected to pay (the maker
of the note or the drawee of a draft)

 

 

Same — presumably.

A party paying the instrument upon presentment, such as a
bank does not take by negotiation and cannot become a
holder in due course. Moreover, its rights against the
presenting party are different from the rights of the
| | transferee against her transferor after a negotiation
Persons Entitled to Enforce the | in general, the holder; the holder in due course; a non- Same — presumably.
Instrument holder in possession of the instrument who has the rights of
a holder; and a person not in possession who is nonetheless
| entitled to enforce the instrument may enforce the
instrument.
Holder A holder is a person who is in possession of aninstrumentif | Same—presumably,
the instrument is payable to the bearer or the instrumentis |
| payable to an identified person and the identified persons is
| in possession of the instrument.

|
| | The halder has both possession of and rights to the
instrument

Parties subsequent to the payee become holders if they are
in possession of bearer paper or of order paper that has
been properly endorsed

When an instrument is negotiated the transferee becomes a
holder. For the possessor of the instrument to bea holder, |
all necessary endorsements must be valid; the necessary
| endorsements are those of all parties who took the paper as
—_ order paper. _|
Typical Problems with Holder e A forged necessary indorsement prevents the Same — presumably.
Status possessor of an instrument from being a holder. A
forged indorsement by someone whose indorsement
is not necessary will not prevent later possessors
from being holders
e Under the fictitious payee rule, if the person
identified as the payee is not intended to have any
interest in the instrument, or is a fictitious person, an |

 

 

 

 

125
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 126 of 146

 

indorsement of the instrument by any person in the
name of the payee is effective as the indorsement of
the payee in favor of a person wha, in good faith,
pays the instrument or takes it for value or for
collection.

When a person impersonates the payee and induces
the drawer or maker to issue an instrument to the
imposter payable to the name of the impersonated
person, an indorsement by anyone in the name of
the payee is effective in favor of a person who, in
good faith, pays the instrument or takes it for value
or for collection. |

 

Possession Rules for Holders

A holder has possession of a bearer instrument Same — presumably.
merely through possession of the instrument

A holder has possession of an order instrument

when he has possession of an instrument identifying

the holder as payee

 

 

Holder in Due Course

A holder in due course is a holder of a negotiable | Same —presumably.
instrument that does not bear apparent evidence of
forgery, alternation, or other irregularity that calls its
authenticity into question, who takes the instrument
for value; in good faith; and without notice that the
instrument is overdue, has been dishonored, bears
an unauthorized signature or alteration, or of any
defense or claim against the instrument.

A holder does not acquire the rights of a holder in
due course of an instrument taken by iegal process
or by purchase in an execution, bankruptcy, or
creditor’s sale; by purchase as part of a bulk
transaction not in the transferor’s ordinary course of
business; or as the successor in interest to an estate
or other organization

Value ' Value is given for the instrument when the instrument is | Same— presumably,

d or transferred:

For a promise of performance, to the extent the
promise has been performed; |
As payment of, or as security for, an existing claim
against any person, whether or not the claim is due; |
In exchange for a negotiable instrument; or

In exchange for the incurring of an irrevocable
obligation to a third party by the person taking the
instrument

Value is also given when the transferee acquires a security
interest or other lien in the instrument, other than a lien
obtained by judicial proceeding

 

126
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 127 of 146

 

The holder may pay Jess than the face value of an instrument
— but will still be considered to have paid the full value if the
| full amount agreed to is paid
Good Faith Good faith is deined as honesty in fact and the observance of | Same — presumably,
reasonable commercial standards of fair dealing

A person who takes an instrument without actual knowledge
of a defect cannot attain holder in due course status if a
_ reasonable person would have notice of the defect. |

Without Notice To bea holder in due course, a person must take an Same — presumably.
instrument without notice that is overdue or has been
dishonored or that there is an uncured default of payment
on an instrument in the same series.

| ‘Test for Notice A person has notice of a fact when she has actual knowledge Same — presumably.

of it; has received a notice or notification of it; or based on

all the facts and circumstances known to her at the time in

question, has reason to know it exists.

 

 

For notice to be effective, it must be received at a time and
in_a manner that gives a reasonable opportunity to act.
Defense or Claim A claim to an instrument is a claim of property or possessory | Same —presumably.
rights in the instrument or its proceeds including a claim to
rescind the negotiation and to recover the instrument or its
} proceeds. =

 

 

 

Payable at a Definite Time An instrument is payable at a definite time it becomes Same — presumably.
overdue: if the principal is payable in installments upon
default under the instrument for nonpayment of an
installment; if the principal is not payable in installments, the
day after the due date; or if a due date for principal has been
ae accelerated, on the day after the acceleration due date. =
Unauthorized Signature A person has notice of an unauthorized signature or Same — presumably,
alteration if the instrument bears such apparent evidence of
forgery or alteration or is otherwise so irregular or
incomplete as to call into question its authenticity.

| Payable on a Demand , An instrument payable on demand becomes overdue at the

earliest of (1) the day after the day demand for payment is
made; (2) 90 days after the instrument's date, if it is a check;
| or (3) if the instrument is not a check, when it has been

outstanding for an unreasonably long period after its date
based on the nature of the instrument and usage of the
trade. _

Umbrella Doctrine Under the umbrella doctrine, a transferee of an instrument
obtains any right of the transferor to enforce it including any
right as a holder in due course. A transferee who engaged in
fraud or illegality affecting the instrument cannot obtain the
rights of a holder in due course from his transferor

 

 

127
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 128 of 146

 

| Persons Not In Possession | Another type of non-holder who may enforce an instrument |
is a person who is not in possession of an instrument but
wha is enforcing a lost or stolen instrument. This person is
entitled to enforce the instrument if:

e The person was in possession of the instrument and
entitled to enforce it when loss of possession
occurred;

e The loss of possession was not the result of a
voluntary transfer by the person or a lawful seizure;
and

e The person cannot reasonably obtain possession of
the instrument because the instrument was
destroyed, its location cannot be determined, or it is
in the wrongful possession of an unknown person or
a person who cannot be found or is not amendable
to service of process

 

Signature Liability A person is not liable on an instrument unless the person
signed it or is represented by an agent who signed it in such
a manner to bind the person.

 

| Principal Liability When a representative or purported representative signs
either her name or the represented person’s name on an
instrument, the represented person is bound to the extent
she would be bound if the signature were on a simple
contract.

| If a representative signs the instrument but it not authorized
to do so, the signature may nonetheless be effective if the
representative person has ratified it.

More than that, if the represented person[‘s negligence
substantially contributed to the unauthorized signature, the
represented person may be estopped from raising the
unauthorized signature as a defense against a holder in due
| course or a person who pays the instrument in good faith.

Representative Liability If a representative signs her name to an instrument and it is
an authorized signature of the represented person:

 

If the form of the signature unambiguously shows it is made
on behalf of the represented person and the represented
person is identified in the instrument, the representative is
not liable; and

If the form of the signature does not unambiguously show
that it is made in a representative capacity or clearly identify
the represented person then the representative is liable to

| the holder in due course who took the instrument without

128
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19

Page 129 of 146

 

 

Unauthorized Signatures

Liability to the Drawee of a
Draft

Liability to the Maker of a Note

notice that the representative was not intended to be liable,

and the representative is liable to any other person unless

the representative process that the original parties did not

intend her to be liable. |

| Where a person signs someone else’s name without |
authority, the signature does not operate as the signature of
the person whose name was signed, but does operate as the
signature of the unauthorized signer as long as the person
who pays the instrument or takes it for value acts in good

| faith.

| The drawee on a draft has no liability to the payee ora
subsequent holder. The instrument is simply an order to the

| drawee. The drawee’s liability, if any, for wrongfully
dishonoring the instrument runs only to the drawer and
must be based on some contract between the drawer and
the drawee.

If the drawee accepts the draft, it becomes liable as an
acceptor. Acceptance is a promise by the drawee to pay the
instrument when it becomes due and payment is demanded.

Acceptance is made on the instrument and may be made
simply by the drawee’s signature. The instrument becomes
effective when it, with the acceptance, is delivered. The most
familiar type of acceptance is the certification of a check.

The maker or issuer of a note must pay the amount

promised when the instrument becomes due, unless she has |
a defense. The maker or issuer is obliged to pay the
instrument according its terms at the time it was issued, or, |
if not issued, at the time it first came into possession of a
holder.

The liability of the maker is generally called primary liability
which means there are no conditions to her liability.

Suit may be installed even when no demand for payment has |
been made. However, where the note is payable ona
particular date, the payee’s cause of action does not accrue
until the day after the due date.

 

Liability to the Drawer of a Draft

Although the drawer occupies the same position as the
maker of a note, the drawer does not make any express
promise to do anything; she simply orders the drawee to pay |

| The drawer does not have primary liability. Liability is |
| imposed on the drawer, though, when he fails to pay

The liability of a drawer is secondary liability — which means
that the drawer becomes liable only if there has been

129
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 130 of 146

 

f
|

| Liability of the Drawee of a
Draft/Acceptor

| Transferors — Warranties

notice of the dishonor to the drawer

| presentment to the drawee; dishonor by the drawee; and

The draw has no initial liability to the payee or a subsequent
holder. The instrument is simply an order to the drawee. The
drawee’s liability, if any, for wrongfully dishonoring the |
instrument runs only to the drawer and must be based on

| some contract between the drawer and the drawee.

| if the drawee accepts the draft, it becomes liable as an
| acceptor. Acceptance is a promise by the drawee to pay the
instrument when it becomes due and payment is demanded

Acceptance is made on the instrument and may be made
simply by the drawee’s signature. The instrument becomes
| effective when it, with the acceptance, is delivered. The most |
familiar type of acceptance is the certification of a check.
| The transferor of a negotiable instrument who receives
| consideration warrants to her immediate transferee that:

The transferor is entitled to enforce the instrument
All signatures are authentic and authorized

The instrument has not been altered

The instrument is not subject to a defense or claim in
recoupment of any party against the transferor and
e The transferor has no knowledge of any insolvency
proceeding commenced with respect to the maker,
acceptor, or drawer of an unaccepted draft

if the transferor does not indorse the instrument, then the
warranties run only to the immediate transferee. If the
transferor does indorse, then the warranties run to all
subsequent holders who take the instrument in good faith

 

Joint and Several Liability

Except as otherwise provided in the instrument, two or more
persons who have the same liability on an instrument as

| makers, drawers, acceptors, indorses who indorse as joint
payees, or anomalous indorses are jointly and severally liable
in the capacity in which they sign

 

 

Endorsers

 

If the transferor of an instrument endorses, whether or not
the indorsement is necessary for negotiation, the endorser |
becomes liable to pay the instrument if, upon demand, the |
maker or drawer does not pay and the endorser is given |
notice of the refusal to pay

The endorser is secondarily liable and will be discharged
from her obligation unless there is presentment, dishonor,
and notice of dishonor.

 

130
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19

Page 131 of 146

 

 

Accommodation Parties

Presentment and Dishonor —
Conditions Precedent

Presentment

Excuse of Presentment

An endorser may disclaim liability on her endorsement by
giving a qualified endorsement. This is normally done by
endorsing the instrument without recourse. The endorser,
however, may remain liable on transfer warranties. |
An accommodation party is one who signs commercial paper
that is issued for value simply to lend her credit to some

other party to the instrument, and who does not directly
receive any of the value given.

An accommodation party is liable on the instrument in the
capacity in which she signs even though the one taking the
instrument knows that she is an accommodation party.
However, an accommodation endorser has no liability on the
warranties of a transferor for two reasons: the
accommodation endorser does not transferor the instrument
and the accommodation endorser does not usually receive
consideration.

An endorsement which shows that it is not in the chain of
title, serves as notice to all subsequent takers that the
endorsement is for accommodation.
Conditions precedent to a party's liability on the instrument
may include presentment and, for certain parties with
secondary liability, dishonor of the instrument and notice of |
| dishonor. |
| Presentment for payment is a particular type of demandon |
the party who ought to pay the instrument—the makerofa
note or the drawee of a draft. Unless the demand for
payment is made on time, it does not constitute a
presentment.

Presentment must be made on or after the date stated in the
instrument, if the date is stated; or within a reasonable time
after the person to be charged becomes liable on the
instrument.

Presentment for payment or acceptance is excused if

e The person entitled to present the instrument
cannot with reasonable diligence make
presentment;

@ The maker or acceptor has repudiated an obligation
to pay the instrument or is dead or in insolvency
proceedings

¢ By the terms of the instrument, presentment is not
required to enforce the obligation of endorsers or |
the drawer:

131
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19

Page 132 of 146

 

e The drawer or endorser whose obligation is being
enforced has waived presentment or otherwise has
no reason to expect, or right to require, that the
instrument be paid or accepted; or

e@ The drawer instructed the drawee not to pay or
accept the draft, or the drawee was not obligated to

— ___ |= the drawer to pay the draft.

Presentment Warranties If an unaccepted draft is presented to the drawee for
payment or acceptance and the drawee pays or accepts the
draft, the person who presented and obtained payment, as
well as any previous transferor of the draft, warrants to the
drawee that:

 

 

e The warrantor is, or was at the time of transfer, a
person entitled to enforce the draft (or authorized to
on behalf of one who was entitled to enforce the
draft};

e The draft has not been altered; and

® She has no knowledge that the signature of the

| drawer of the draft is unauthorized

| Dishonor and Notice of Dishonor occurs when a proper presentment for payment is

Dishonor made and payment is refused. It also occurs when a required

ar optional presentment for acceptance is made and |
acceptance is refused

 

 

A dishonor does not occur when payment is refused because
the instrument lacks a necessary endorsement

Checks | A check that is duly presented for payment to the payor bank
other than for immediate payment over the counter is |
dishonored if the payor bank: makes timely return of the
check; sends timely notice of dishonor or nonpayment; or
becomes accountable for the amount of the check |

The check must be returned before the bank has made final
| payment and before the midnight deadline

 

Demand Instruments Other | A note payable on demand is dishonored if presentment is
than Checks duly made to the maker and the note is not paid on the day
of presentment.

A draft payable on demand is dishonored if presentment is
duly made to the drawee and the draft is not paid on the day
of presentment.

 

Notice of Dishonor Notice of dishonor may be given by any commercially
reasonable means, such as a phone call, letter, or electronic
communication

 

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19

‘Instruments Payable ata °
Definite Time

“Adverse Claims j e

| Real Defenses e

 

 

Page 133 of 146

 

Delay in giving notice here is excused if the delay was caused
| by circumstances beyond the control of the person giving the

notice; and the person giving the notice exercised

reasonable diligence after the cause of the delay ended. |
A note that is not payable on demand and is payable

at or through a bank is dishonored if presentment is
duly made and the note is not paid on the day it
becomes payable or the day of presentment,
whichever is later

A note that is not payable on demand and is not
payable at or through a bank is dishonored if it is not
paid on the day it becomes payable.

A draft payable on a date stated in the draft is
dishonored if presentment for payment is duly made
to the drawee and payment is not made on the day
the draft becomes payable or the day of ;
presentment, whichever is later.

| Notice of dishonor must be given by a collecting bank before |
the midnight deadline and by any person within 30 days on
which the person receives notice of dishonor

 

A person taking an instrument is subject to claims of
property or possessory rights in the instrument or its
proceeds, including a claim to rescind the
negotiation and to recover the instrument or its
proceeds

A holder in due course takes the instrument free
from all claims to it by others _
The defenses that an obligor on an instrument may
taise depend on the status of the plaintiff.

The minority age of the defendant is always a real
defense and is available even as against a holder in
due course. The extent to which the defenses is
available is the same as under contract law. The
effect is to render the instrument voidable, but not
void

Duress, lack of legal capacity, and illegality of the
transaction are real defenses only when they can be
said to render the contract a nullity (void). If the
effect is merely to render the obligation voidable at
the election of the obligor, the defense is cut off
against a holder in due course and is only a personal
defense.

Fraud in the factum is fraud that induced the party
to sign the instrument with neither knowledge of nor
reasonable opportunity to learn of the instrument’s
character or its essential terms.

 

 

 

 

 

 

133
Discharge

Alterations

 

Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 134 of 146

 

 

Insolvency proceedings are any assignment for the |
benefit of creditors or other proceedings intended to
liquidate or rehabilitate the estate of the person
involved. A discharge in an insolvency proceeding is a
real defense available against a holder in due course |
A discharge of a party's obligation is not a defense to

a holder in due course unless the holder has notice

of the discharge when she takes the instrument.

 

Discharge is a personal defense. A party’s obligation
on a negotiable instrument may be discharged in a
number of ways. As noted above, discharge is only
effective against a holder in due course if the holder
has notice of the discharge. |
A discharge may be effected by an act or
engagement that would effect a discharge of an
obligation to pay money under a simple contract;
payment by or on behalf of a party obliged to pay
the instrument to a person entitled to enforce the
instrument; by tender of an instrument in
satisfaction of a claim; by tender of payment; by
cancellation or renunciation; by impairment,
extension, or modification, as applied to an
accommodation party; by reacquisition; by delay in
presentment; by acceptance varying the terms of the |
draft; by failure to give notice of dishonor; by
_acceptance of a draft by a bank; or by alteration.

 

An alteration is an unauthorized change in an
instrument that purports to modify a party's
obligation or an unauthorized addition in an
incomplete instrument relating to a party’s
obligation

When the alteration is fraudulent, a party whose
obligation is affected by the alteration is discharged,
except as to holders in due course, unless the party
raising the defense is estopped from raising it. Even
where the alteration is fraudulent, a holder in due
course may enforce it to its original tenor

When the alteration is not fraudulent, no person is
discharged and the instrument may be enforced as
to its original tenor even by a non-holder in due
course

Where the alteration consists of an unauthorized
competition, a holder in due course may enforce it
as completed

A person whose negligence substantially contributed
to an alteration is precluded from raising the
alteration as a defense against a person who, in.good

 

 

134

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 135 of 146

 

faith, paid the instrument or took it for value or for

collection.

Forgery e Forgery is available as a defense even as against a
person who in good faith pays the instrument or
takes it for value; hence, it is of the nature of a real
defense

e However, where a forgery exists, or where an agent
signs without an authority, the forger or agent
becomes liable, just as though she had signed her
own name, to a holder in due course

e = If the party's negligence substantially contributed to
the unauthorized signature, she is estopped from
raising it as against a holder in due course.

 

 

Defenses of Accommodation e {nan action to enforce the obligation of an
Parties accommodation party to pay an instrument, the
accommodation party may assert against the person
entitled to enforce the instrument any defense or
claim in recoupment that the accommodated party
could assert against such person, except the
defenses of discharge in insolvency, infancy, and lack
of legal capacity
e If the due date of an instrument is extended, the
instrument is modified, or the value of collateral is
impaired by a person entitled to enforce the
instrument and, as a result, an accommodation party |
suffers a loss with respect to its right of recourse
| against an accommodated party, the
accommodation party’s obligation is discharged to
the extent of the loss.
| e Anaccommodation party is not discharged if the
| person entitled to enforce the instrument did not
| know of or have notice of the accommodation; the
accommodation party consents to the event or
conduct that is the basis of the discharge; or the
| accommodation party has waived any defenses that
| | could be the basis of discharge
Corporate Taxation e Corporations (except for S corporations) are taxed as
an entity separate and apart from their shareholders
e@ With the exception of returns on capital investment,
shareholders also pay tax on any distributions the |
corporation makes to them. Contrast this situation
that the state of affairs for partnerships where the
distributions are passed through to the owners and
taxed only at the owner level.
C Corporations | e For federal income tax purposes, the default
presumption is that a corporation elects its status as

 

 

135

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 136 of 146

 

s Corporations

Corporate Powers

Articles of Incorporation

 

a C corporation (and is taxed as such) unless it
indicates otherwise in its incorporation papers:

 

An S corporation is taxed as a partnership or conduit

entity. More specifically, all corporate income is
deemed to be earned by the shareholders who,
based on the number of shares they own, pay taxes
on a proportional amount of the corporation's
income.

To successfully elect § corporation status, the
corporation must be closely held; have no more than
100 individual shareholders who are not non-
resident aliens; and not have issued more than one
class of stock - = a
Unless the articles of incorporation provide
otherwise, all corporations may sue and be sued,
and purchase, own, lease, mortgage, and sell real or
personal property or any interest therein

A corporation is ordinarily created by delivering a
properly completed set of articles of incorporation to
the State Secretary along with the required filing fee
The articles of incorporation must include the
corporation’s name; its street and mailing address;
the number of shares the corporation is authorized
to issue, or authorized shares; any preemptive rights
granted to shareholders; the street address of the
corporation’s initial registered office and the name
of its initial registered agent; and the name and
address of each incorporator

 

‘Organizational Meeting

Following incorporation, the initia! directors must
hold an organizational meeting to complete
organization by appointing officers and adopting
bylaws

 

“Bylaws

Ultra Vires Acts

 

 

Bylaws must be consistent with the articles of
incorporation and federal law

Unless the articles of incorporation provide to the
contrary, the board of directors has the right to alter,
amend, or repeal the bylaws without shareholder
approval, although any alteration is subject to repeal
or change by shareholder action

Bylaws may include any provisions for the regulation
and management of the affairs of the incorporation
that are not inconsistent with the articles of
incorporation

The board of directors is not permitted to undertake

any ultra vires act, or acts that are beyond the
corporation’s authority or beyond limitations as set
_forth in the articles of incorporation or bylaws

136

 

 

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 137 of 146

Piercing the Corporate Veil ® Despite adequate formation of a corporation, courts
will disregard the corporate entity and hold the
individual shareholders personally liable for
corporate obligations when necessary to prevent
fraud or injustice

e To pierce the corporate veil, it must be proven that
the shareholder controlled the corporation to such
an extent that the corporation’s independent
existence was in fact non-existence and the
shareholder was in fact the alter ego of the
corporation; the corporate form must have been
used frequently or for an improper purpose; and the
fraudulent or improper use of the corporate form
caused injury to the claimant es ae

Debt Securities e Corporate debt security holders typically do not have |
any voting rights in the corporation

e Upon liquidation of the corporation, debt security

holders will have priority of repayment over holders
of equity securities. Secured debt holders have first

I _ id priority

Equity Securities e@ Shareholders, of course, are paid only after at other
creditors have been paid

e Shareholders have voting rights to elect directors
and to approve major corporate transactions

e Acorporation’s articles of incorporation must set
forth the classes of equity securities the corporation
is authorized to issue and set forth the number of
shares, as well as the rights, preferences, privileges,
and limitations of each class of securities authorized

po for issuance.

Imperfect Formation @ Persons acting on behalf of the corporation under
the mistaken assumption or belief that the company
is properly incorporated have no personal liability.
Personal liability occurs only if there is actual
knowledge that there is no incorporation

e Where a would-be corporation is neither de jure nor
de facto, and where there is no corporation by
estoppel, there is personal liability only against those
owners who actively participated in the
management of the enterprise under agency or
partnership theories of liability and had actual

— knowledge that there was no incorporation.
De Jure Corporations e Ajure corporation exists where there has been

 

 

 

 

 

 

 

 

complete compliance with the statutory
requirements for formation —

 

 

137
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 138 of 146

 

A de jure corporation may also exist where there has
been substantial, but not complete, compliance with |
the statutory requirements for formation |
In most cases, articles of incorporation must have

been filed for the existence of ade jure corporation |_|

 

De Facto Corporations

 

Contracts Made on Behalf of
the Corporation Prior to
Incorporation

Promoter's Profits on Sales to |

the Corporation

Stock Subscription Agreements

 

_corporation is determined.

 

A de facto corporation exists where there has beena |
good faith attempt to comply with the statutory
requirements for formation and there has been

some actual use of the purported corporate
existence

Although a de facto corporation may protect
shareholders from personal liability for corporate
obligations, the state may still challenge its existence
by means of a quo warranto proceeding in which the
ability of the entity to engage in business as a

A corporation is not liable for contracts made on its
behalf by promoters prior to incorporation unless
the corporation expressly or impliedly ratifies the
contract after formation

Express ratification occurs when the contract is
explicitly approved or adopted by the board of
directors

Implied ratification occurs where the corporation
accepts or acknowledges the benefits of the contract
in some manner.

A corporation may be liable under quasi contract or
unjust enrichment principles where it derives a
benefit from a contract that it ultimately rejects or
refuses to ratify

A promoter’s personal responsibility under a
contract that is not later ratified depends on the
intentions of the promoter and the other party to
the contract. Absent a contrary intent, the promoter
is typically held personally fiable for pre-
incorporation contracts she enters into on behalf of
acorporation — |
A promoter owes a fiduciary duty of loyalty, good |
faith, fair dealing, and full disclosure to the
corporation she has caused to be formed. |
Consequently, she may not personally profit from a
sale without fully and fairly disclosing to the initial,
independent board of directors, or, if, an

independent board does not exist, to all the
shareholders, any profit she has made on the sale.

 

 

 

 

 

Commented [OH11]: A promoter is a person who, prior
| 1 the corporation's formation, prepares the corporation for
commencing business and supervises compliance with the

requisites necessary for it to come into existence

Unlike incorporators, promoters bear significant
| responsibility, particularly to creditors, for transactions
| entered into on behalf of the corporation prior to formation

Prior to formation, promoters are, in effect, partners. Thus,

 

 

Stock subscription agreements are contracts that

138

they owe a fiduciary obligation of full disclosure to the
corporation and may not engage in self-dealing to the
detriment of the corporation
| Election of

Tenure of Directors

Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19

Page 139 of 146

 

shares at a set amount after the corporation is

formed.

(f a subscriber defaults under a subscription

| agreement, the corporation may collect the amount
owed as it would any other debt, or, unless, the
subscription agreement provides otherwise, rescind
the agreement and sell the shares if the debt
remains unpaid more than 20 days after the

corporation sends written demand for payment to
the subscriber.

e = The original board of directors is usually chosen by
the incorporators at the initial organizational
meeting, with the number of directors being
prescribed by the articles of incorporation or bylaws
Thereafter, directors are ordinarily elected by the
shareholders at their annual meeting

If an interim vacancy occurs, the position is usually
filled by a vote of a majority of the board of directors
Directors usually hold their positions for one year
and are elected at annual meetings of the
shareholders

A corporation’s articles of incorporation or bylaws
may provide for staggered terms for directors. Under
this system, the board is classified into different
groups of directors, with each group elected for a
multiyear term and only one group up for re-election

Directors

| Commented [OH 12]: In FL, a subscription for shares
must be in writing and signed by the subscriber to be
| enforceable

| A subscription for shares entered into before incorporation is
irrevocable for six months, unless the subscription agreement
provides a longer or shorter period or all the subscribers

| aires Werevauiion

 

Removal of Directors

 

in any given year. |
The shareholders may remove one or more j
directors, with or without cause unless the articles of
incorporation require removal for cause only:

 

"Management Vested in Board
of Directors

 

Management of a corporation’s affairs is vested

| exclusively in its board of directors, with a few
exceptions which ordinarily require shareholder
approval including: fundamental changes such as the
sale of all or substantially all of the corporate assets;
mergers’ liquidations; and changes in the articles of

 

Rule 10b-5

 

 

Most insider trading is litigated under Rule 10b-5 of

the 1934 Exchange Act, which prohibits insiders from
use of any fraudulent or manipulative conduct in

| connection with the sale or purchase of securities by

any means or instrumentality of interstate

commerce

An insider is anyone who learns of material, non-

public information as a consequence of her

corporate position or had a fiduciary relationship to

the corporation or the plaintiff. |

139

___| Commented [OH13]: FL protects minority shareholders
by prohibiting removal of-a director elected under
cumulative voting if the number of cumulative votes
sufficient to elect the director is cast vjeutil horranoval,

| Commented [OH14]: In FL, a closely held corporation is
a firm with 100 or fewer shareholders at the time of the
shareholder agreement. Close corporations may eliminate or
restrict the discretion or powers of the board of directors,

Commented [OH15]: For the UBE merger stuff, look at
the treatise yi read over Winter break. ..
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 140 of 146

 

Tippers, or those who capitalize on a corporate tip,

may be liable if their purpose in transmitting the
information is to realize, directly, or indirectly, some
type of personal benefit or gain. ;
A tippee is liable only if the tipper is liable for making
the disclosure and the tippee is, or should have

been, aware that the information should not have
been disclosed

Commented [OH 16): Kijula similar to the 2012 UK act in
ie other PE troalieg.

 

“Sale of Majority or Controlling
Interest

A shareholder who obtains a premium for selling a
majority or controlling portion of a corporation's
stock does not have to account to minority
shareholders for the premium unless the seller
knows or has reason to believe, that the transfer will
result in prejudice to the minority shareholders

 

| Duties of Shareholders in Close
Corporations

Fiduciary Duties

Derivative Actions — Settlement
or Dismissal

in a close corporation, all shareholders owe each
other an even stricter duty that that which is owed
by controlling shareholders in a publicly held
corporation — this duty of utmost faith and loyalty
has been held to mean that there must be equal
treatment of all shareholders

 

Majority or controlling shareholders of a corporation
have a fiduciary duty to refrain fram exercising their
position in a manner that takes undue advantage of

the minority shareholders _

 

 

Settlement or dismissal of a derivative shareholder
action must be approved by the court

Notice of the proposed dismissal or settlement must
be given to affected shareholders

Dismissal or settlement of a derivative action is
ordinarily res judicata as to the claims asserted in |
that suit. Thus, other shareholders of the |
corporation are barred from commencing similar
litigation

 

 

 

Requirements for Filing a
Derivative Action

The plaintiff must have been a shareholder when the
harm to the corporation allegedly occurred

A plaintiff who was not a shareholder at the time of
the alleged wrong may commence a derivative

action if she or he acquired the shares through
operation of law; the action is premised on SEC Rule
16(b); or a substantial injustice would occur unless
the action were permitted

 

Shareholder Inspections:
Improper Purposes

Shareholders may not use inspections to furnish
information to a business competitor or promote
their personal, social, or political concerns.

 

 

“Shareholder Preemptive Rights

 

Under the Florida Business Corporation Act, a
shareholder has no preemptive rights unless the
articles of incorporation or bylaws so provide

 

Under the F Commdinted! [OM 17}: Bind UBE Rule
shareholder has no preemptive rights unless the ]
articles of incorporation or bylaws so provide |

 

140

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 141 of 146

[ Voting Agreements

Shareholder Inspection of
Corporate Books and Records

Shareholder inspection: Proper
Purpose

 

Under a pooling agreement, 2 or more shareholders

agree to vote their shares as all of them decide.
Pooling agreements are ordinarily used by minority
shareholders to accumulate the number of votes
necessary to veto corporate actions

In pooling agreements, the participants retain legal
title to their shares even though they have promised
to vote in a certain manner

Under a voting trust, shareholders assign their legal
interest in the shares to a trustee, for which the
shareholders receive a trust certificate as evidence

of the interest assigned, |
In the context of a pooling agreement, if a proxy has
not been issued to an agent for the purpose of |
voting the group's shares, the arrangement can be
enforced through a specific performance decree.

 

 

Shareholders are entitled to inspect and copy the
corporation’s books and records during normal
business hours provided that: the shareholder’s
demand is made in good faith and for a proper
purpose; the shareholder describes with reasonable
particularity the purpose and the records to be
inspected; and the records are directly connected
with the shareholder’s purpose.

Shareholder inspections may be conducted, for
among other reasons, to investigate possible
mismanagement where evidence justifies that
concern; determine the reason for non-payment of
dividends; obtain the necessary data to determine
the proper price per share where the shareholder is
considering selling her stock; and obtain stockholder
names and addresses to solicit proxies where the
shareholder believes in good faith that the policies of
the present board are ineffective

 

| Affiliated Transactions

 

 

Affiliated transactions are transactions between the
corporation and an interested shareholder. Affiliated
transactions may be approved by a vote of the
majority of disinterested shareholders or by a vote of
the holders of 2/3rds of the corporation’s voting
shares. Affiliated voting requirements do not apply if
the corporation has not had more than 300
shareholders of record at any time during the
preceding 3 years; the interested shareholder has
been the beneficial owner of at least 80% of the
corporation’s outstanding voting shares for at least
the previous 5 years; the interested shareholder is _|
the beneficial owner of at least 90% of the |

 

141

 

Commented (OHTS: An intonstel shareholder pers be
an) @iarehioliler wha ovwne mone thay ite of the outstanding
Voting shies of the oarpratiion,

Commentoad (OH1S}: The tiurentod hanchoidar sh shane
are not counted trdetermentng thon of working edvnrew
required: forappreval ofan affiiate trannction

|
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 142 of 146

 

Voting by Proxy.

corporation’s of the outstanding voting shares of the
corporation; the corporation is a registered
company’ or the consideration paid to each
sharehalder is the affiliated transaction meets
certain conditions regarding share price.

 

Direct/Derivative Actions

 

In a direct action, the shareholder may sue the

corporate fiduciaries either as individuals or as part
of a class action, with the recovery going to the suing
shareholders

In a derivative action, the shareholder sues on behalf
of the corporation. A derivative action is appropriate
where the harm complained of was done primarily
to the corporation rather than the individual
shareholder, If the action is successful, the recovery
must be paid directly to the corporation:

| Commented [OH20)]: In FL, proxies must be in writing; a
shareholder who has granted a proxy may revoke the grant
by notifying the person given the proxy; giving the proxy to
another person; or personally voting at the shareholder
meeting.

| See He. Stat, GO7.0722(5),

¢C nted [OH21]: If the defendants are successful,

 

 

Federal Regulation of Tender
Offers

 

A party that directly or indirectly acquires more than
5% ownership of a corporation must disclose within
10 days of passing the 5% threshold, certain
information including the party’s identity and the
number of shares heid; the source and amount of
funds for making share purchases; any arrangements
the party has with others concerning shares of the
target; and the party’s purposes in acquiring the
shares and her intentions regarding the target

On the day it commences the tender offer, the
bidder must disclose the information required by 5%
owners and the purpose of the tender offer; the
bidder’s plans for the target; past negotiations
between the bidder and the target; the bidder's
material financial statements; regulatory approvals
that may be necessary; and any other material
information

The SEC requires tender offers to be kept open for at
least 20 business days. If the offerar increases the
price, it must keep the offer open for at least 10 days
after the announcement of the increase

Anyone who has tendered her shares before the end |
of the offer period may withdraw her tendered

shares within the first 15 days of the tender offer or
10 days folowing the commencement of a

competing bid

During the offer period, shares can only be bought
through the offer. The buyer must make the sarne
price offer to everyone and take the shares pro rate

if there are to many sellers

 

 

142

further litigation based on the underlying action is typically
barred under res judicata principles and the plaintiff must

| pay for the defendant’s cost of litigation if the court Finds

| that the proceeding was commenced without reasonable
cause.

Commented [OH22]: The recovery may not be sent to the
corporation where transmission would benefit shareholders
who ought wattobe peanittod to vdhare inthe rconvers,
 

Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 143 of 146

‘Poison Pill Variations — Rights 7
Plans

Poison Pills - Greenmail

Appraisal Rights of Dissenting
Shareholders

period at a low price

 

Section 14 (e) of the 1934 Exchange Act prohibits any
false or misleading statements or omissions as well
as any fraudulent, deceptive, or manipulative acts in
connection with any tender ‘offers

Rights plans allow the target’s common shareholders
to receive, as a dividend on their shares, rights or
warrants that entitle the shareholders, but not the
bidder, to purchase the target’s stock for a specified

Greenmail refers to the repurchase by the target
corporation of a potential bidder's stock — usually at
a substantial premium — with the understanding that
the bidder will stop the takeover attempt.

For the most part, courts have refused to find that
the board’s decision to pay greenmail violates the
board's fiduciary duties to its shareholders
Shareholders who object to fundamental corporate
changes are entitled to an appraisal and payment of
fair value for their shares

For a corporation with 10 or fewer shareholders, the
calculation of fair market value does not consider
lack of marketability or minority status

To assert appraisal rights, the shareholder must file a
written objection to the sale before the
shareholders’ meeting to consider the corporate
action; vote against the sale; give prompt notice of
their desire to assert the appraisal remedy; and
surrender their shares to the corporation.

 

Commented [OH23): Kinda similar to the 2012 UK
Financial Services Act, huh?

 

 

Voluntary Dissolution

B/Special Purpose Corporations

 

A corporation’s board of director may propose
dissolution for submission to the corporation’s
shareholders except where a corporation has not
issued shares and has not commenced business
The proposal to dissolve must be approved by a
majority of the votes entitled to be cast, unless
otherwise provided in the articles of incorporation
After the dissolution is authorized, the corporation
may dissolve at any time by filing articles of
dissolution with the Secretary of State
B corporations are organized for the purpose of
lawfully pursuing the economic interests of their
shareholders and creating a general public benefit
Special purpose corporations are similar to B
corporations with the exception that they need not
provide a benefit that is general in scope or nature
Directors of these firms have a fiduciary duty to
consider the best interests of the corporation, the
shareholders, and their ability to achieve their

 

143
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 144 of 146

 

 

 

benefit objectives and must usually prepare an
annual benefit report that highlights how the
corporation attempted to benefit the public and the
obstacles it faced.

e Directors and officers of these firms are also
protected against claims of corporate waste when
pursuing non-profitmaking activities that would not

| otherwise exist in a traditional corporation.

Partnership by Estoppel e If a person represents herself as a partner ina
partnership — whether actual or fictional — to a third
party who enters into a transaction with the actual
or purported partnership in reliance on the
representation, that person is liable to the third
party

e = The following circumstances operate as notice to, or
knowledge of, the partnership: notice to any partner
of any matter relating to partnership affairs; the
partner acting in a particular matter acquires
knowledge relevant to the matter during her tenure
as a partner or some other time, and the knowledge
is still present in her mind at the time she acts for
the partnership; and any partner who is not acting
for the partnership in the particular matter has
relevant knowledge that she could or should have
communicated to the acting partner.

e If the person who had the relevant notice or
knowledge participates in or consents to a fraud on
the partnership, then such notice or knowledge is
not imputed to the partnership

|
4

 

Tort Liability ® The partnership and its members are jointly liable
and severally liable for any loss or injury to a third
party, or for any penalty incurred, as a result of any
wrongful act or omission of any partner

Contractual Liability | e All partners are jointly and severally liable for the

ee contractual obligations of the partnership a
Assignment of Partnership e Apartner may assign her economic interest in the
Interest partnership or the right to income from the

partnership, but may not transfer her status as a
partner without the unanimous agreement of the
other partners. A transfer of the partner's economic
interest or right to income does not, in and of itself,
cause the dissolution of the partnership

e The partnership does not necessarily dissolve when a
partner transfers the income attributable to her
partnership interest to someone else. Unless the
other partners agree, the transferee will not obtain |
management or control rights or the right to an |

 

 

144

 

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 145 of 146

 

 

accounting, but will receive only the profits
attributable to the transferring partner’s share.
Dissociation e Apartner is dissociated from a partnership once: the |
partnership receives notice of the partner’s express
intent to withdraw; the partner is expelled through
the partnership agreement; the partner transfers all
or substantially all of her transferrable interest; it
becomes unlawful to carry on business with the
partner; the partner dies; the partner enters
bankruptcy; or the partner is dissociated via judicial
determination.
e Partners retain the right to dissociate at any time by
expressly stating their intention to do so
e Inthe event of a willful dissociation, a partner's
action is wrongful only if it is in breach of an express
provision of the partnership agreement or it occurs
| before the expiration of the term or the completion
of the undertaking
e Upon a partner’s dissociation, the partner's right to
participate in the management and conduct of the
partnership business terminates; duty of loyalty for
future events terminates; and duty of loyalty and
duty of care continue only with regard to matters
arising before the partner’s dissociation.
© ifthe partner is dissociated from a partnership
without a dissolution of the partnership occurring,
the partnership will cause the dissociated partner's
interest in the partnership to be purchased for a
buyout price
e@ Damages for wrongful dissociation and all other
amounts owed by the dissociating partner must be
offset against the buyout price
e Fora period of one year after a partner dissociates
without resulting in a dissolution and winding up of
the partnership business, the partnership is bound
by an act of the dissociated partner that would have
bound the partnership before dissociation only if, at
the time of entering into the transaction, the other
party reasonably believed that the dissociated
partner was then a partner and is deemed not to
have knowledge or notice of the dissociation.

 

 

 

 

 

 

ej;e e elele

 

 

145

 
Case 3:19-cv-01183-KAD Document 20-3 Filed 08/08/19 Page 146 of 146

 

 

 

 

146
